                Case 20-12168-CSS               Doc 706        Filed 11/25/20          Page 1 of 133




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


 In re:                                                                 Chapter 11

 TOWN SPORTS INTERNATIONAL, LLC, et al.,1                               Case No. 20-12168 (CSS)

                                       Debtors.                         (Jointly Administered)


                            NOTICE OF FILING OF PLAN SUPPLEMENT

        PLEASE TAKE NOTICE THAT on November 3, 2020, the United States Bankruptcy
Court for the District of Delaware (the “Court”) entered an order [Docket No. 561] (the “Interim
Disclosure Statement Order”): (a) authorizing Town Sports International, LLC, and its affiliated
debtors and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the Joint
Chapter 11 Plan of Town Sports International, LLC and Its Debtor Affiliates Pursuant to Chapter
11 of the Bankruptcy Code (as modified, amended, or supplemented from time to time, the
“Plan”);2 (b) approving the Disclosure Statement Relating to the Joint Chapter 11 Plan of Town
Sports International, LLC and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
(the “Disclosure Statement”) as containing “adequate information” pursuant to section 1125 of
the Bankruptcy Code on an interim basis; (c) approving the solicitation materials and documents
to be included in the solicitation packages; and (d) approving procedures for soliciting, receiving,
and tabulating votes on the Plan and for filing objections to the Plan.

        PLEASE TAKE FURTHER NOTICE THAT as contemplated by the Plan and the
Interim Disclosure Statement Order approving the Disclosure Statement, the Debtors filed the Plan
Supplement with the Court on the date hereof. The Plan Supplement contains the following
documents (each as defined in the Plan): (a) Rejected Executory Contracts and Unexpired Leases
Schedule; (b) Assumed Executory Contracts and Unexpired Leases Schedule, (c) Schedule of
Retained Causes of Action; (d) Asset Purchase Agreement; (e) any necessary documentation
related to the Sale Transactions; (f) the identity of the Non-Released Claims Trustee; and (g) the
Non-Released Claims Trust Agreement. Notwithstanding the foregoing, the Debtors have the right
to amend the documents contained in, and exhibits to, the Plan Supplement through the Effective
Date.




1 The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein.
A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
https://dm.epiq11.com/TownSports, or by contacting the undersigned counsel for the Debtors.
2 Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.
            Case 20-12168-CSS        Doc 706       Filed 11/25/20   Page 2 of 133




       PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan will commence on December 14, 2020.

        PLEASE TAKE FURTHER NOTICE THAT if you would like to obtain a copy of the
Disclosure Statement, the Plan, the Plan Supplement, or related documents, you should contact
Epiq Corporate Restructuring, LLC, the notice and claims agent retained by the Debtors in these
Chapter 11 cases (the “Notice and Claims Agent”) by (a) visiting the Debtors’ restructuring
website at https://dm.epiq11.com/TownSports, (b) writing to: Epiq Corporate Restructuring, LLC,
Re: Town Sports International, LLC, et al., 10300 SW Allen Blvd., Beaverton, OR 97005,
(c) emailing TownSports@epiqglobal.com, or (d) calling the Debtors’ Notice and Claims Agent
at (888) 490-0677 (Domestic) or +1 (503) 520-4484 (International). You may also obtain copies
of any pleadings filed in the Chapter 11 Cases for a fee via PACER at:
https://ecf.deb.uscourts.gov/.




                                               2
           Case 20-12168-CSS    Doc 706       Filed 11/25/20   Page 3 of 133




Dated: Wilmington, Delaware    YOUNG CONAWAY STARGATT & TAYLOR, LLP
       November 25, 2020
                               /s/ Sean T. Greecher
                               Robert S. Brady (No. 2847)
                               Sean T. Greecher (No. 4484)
                               Allison S. Mielke (No. 5934)
                               1000 North King Street
                               Wilmington, Delaware 19801
                               Telephone: (302) 571-6600
                               Email: rbrady@ycst.com
                                       sgreecher@ycst.com
                                       amielke@ycst.com

                               and

                               KIRKLAND & ELLIS LLP
                               Nicole L. Greenblatt, P.C. (admitted pro hac vice)
                               Derek I. Hunter (admitted pro hac vice)
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone: (212) 446-4800
                               Email: nicole.greenblatt@kirkland.com
                                      derek.hunter@kirkland.com

                               KIRKLAND & ELLIS LLP
                               Mark McKane, P.C. (admitted pro hac vice)
                               555 California Street
                               San Francisco, CA 94104
                               Telephone: (415) 439-1400
                               Email: mark.mckane@kirkland.com

                               KIRKLAND & ELLIS LLP
                               Joshua M. Altman (admitted pro hac vice)
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone: (312) 862-2000
                               Email: josh.altman@kirkland.com

                               Counsel to the Debtors
                               and Debtors in Possession




                                          3
            Case 20-12168-CSS         Doc 706     Filed 11/25/20    Page 4 of 133




                                         EXHIBIT A

               Rejected Executory Contracts and Unexpired Leases Schedule

To the extent not rejected pursuant to a prior order of the Bankruptcy Court, all Executory
Contracts or Unexpired Leases that (i) were not assumed and assigned pursuant to the Sale or (ii)
are not included on the exhibit of Assumed Contracts shall be rejected pursuant to the Plan.
       Case 20-12168-CSS   Doc 706   Filed 11/25/20   Page 5 of 133




                              EXHIBIT B

            Assumed Executory Contracts and Unexpired Leases

None
            Case 20-12168-CSS          Doc 706     Filed 11/25/20     Page 6 of 133




                                          EXHIBIT C

                            Schedule of Retained Causes of Action

All Causes of Action constituting assets of the Debtors that have not been assigned pursuant to the
Sale shall constitute Retained Causes of Action.
              Case 20-12168-CSS              Doc 706       Filed 11/25/20        Page 7 of 133




                                                 EXHIBIT D

                                       Asset Purchase Agreement1




1  As of the date of filing of this Plan Supplement, the sale contemplated by the Asset Purchase Agreement has not
closed. The Debtors will promptly file a revision to the Plan Supplement in the event of any modifications.
                 Case 20-12168-CSS   Doc 706   Filed 11/25/20   Page 8 of 133

                                                                         Execution Copy




                             ASSET PURCHASE AGREEMENT

                                     BY AND AMONG

                          TOWN SPORTS INTERNATIONAL, LLC,

                         THE OTHER SELLER PARTIES HERETO,

                                           AND

                                NEW TSI HOLDINGS, INC.

                                     OCTOBER 26, 2020




KE 71156747.23
EAST\176343569.13
                 Case 20-12168-CSS                   Doc 706            Filed 11/25/20              Page 9 of 133

                                                TABLE OF CONTENTS
                                                                                                                                     Page


ARTICLE I DEFINITIONS .......................................................................................................... 1
          Section 1.1              Definitions............................................................................................ 1
          Section 1.2              Index of Other Defined Terms ........................................................... 16
          Section 1.3              Interpretations .................................................................................... 17
ARTICLE II PURCHASE AND SALE ...................................................................................... 19
          Section 2.1              Purchase and Sale of Assets ............................................................... 19
          Section 2.2              Assumed Liabilities ........................................................................... 19
          Section 2.3              Consideration; Deposit....................................................................... 19
          Section 2.4              Closing ............................................................................................... 19
          Section 2.5              Closing Payments and Deliveries ...................................................... 20
          Section 2.6              Assumption/Rejection of Certain Contracts and Leases .................... 20
          Section 2.7              Allocation........................................................................................... 22
          Section 2.8              Removal of Excluded Assets ............................................................. 23
          Section 2.9              Withholding ....................................................................................... 23
ARTICLE III SELLERS’ REPRESENTATIONS AND WARRANTIES ................................. 23
          Section 3.1              Organization of Sellers; Good Standing ............................................ 23
          Section 3.2              Authorization of Transaction ............................................................. 24
          Section 3.3              Noncontravention; Government Filings ............................................ 24
          Section 3.4              Title to Assets .................................................................................... 24
          Section 3.5              Designated Contracts ......................................................................... 24
          Section 3.6              Real Property ..................................................................................... 24
          Section 3.7              Litigation; Decrees ............................................................................. 25
          Section 3.8              Labor Relations .................................................................................. 25
          Section 3.9              Brokers’ Fees ..................................................................................... 26
          Section 3.10             Taxes .................................................................................................. 26
          Section 3.11             Data Privacy ....................................................................................... 26
          Section 3.12             Employee Benefits ............................................................................. 27
          Section 3.13             Intellectual Property ........................................................................... 27
          Section 3.14             Compliance with Laws; Permits ........................................................ 28
          Section 3.15             Environmental Matters....................................................................... 28
          Section 3.16             Related Party Transactions ................................................................ 29
          Section 3.17             Financial Statements .......................................................................... 29
          Section 3.18             Inventory ............................................................................................ 29
          Section 3.19             Sufficiency of Assets ......................................................................... 30
ARTICLE IV BUYERS’ REPRESENTATIONS AND WARRANTIES .................................. 30
          Section 4.1              Organization of Buyer; Good Standing ............................................. 30
          Section 4.2              Authorization of Transaction ............................................................. 30
          Section 4.3              Noncontravention............................................................................... 30
          Section 4.4              Litigation; Decrees ............................................................................. 31
          Section 4.5              Brokers’ Fees ..................................................................................... 31
          Section 4.6              Sufficient Funds; Adequate Assurances ............................................ 31
          Section 4.7              Certain Arrangements ........................................................................ 31


                                                                    i
EAST\176343569.13
               Case 20-12168-CSS                  Doc 706             Filed 11/25/20            Page 10 of 133

                                              TABLE OF CONTENTS
                                                                                                                                  Page


ARTICLE V PRE-CLOSING COVENANTS............................................................................. 31
         Section 5.1             Efforts; Cooperation........................................................................... 31
         Section 5.2             Conduct of the Business Pending the Closing ................................... 32
         Section 5.3             Bankruptcy Court Matters.................................................................. 34
         Section 5.4             Notices and Consents ......................................................................... 36
         Section 5.5             Notice of Developments .................................................................... 36
         Section 5.6             Access ................................................................................................ 36
         Section 5.7             Bulk Transfer Laws............................................................................ 37
ARTICLE VI OTHER COVENANTS ........................................................................................ 37
         Section 6.1             Further Assurances............................................................................. 37
         Section 6.2             Access; Enforcement; Record Retention ........................................... 38
         Section 6.3             Covered Employees ........................................................................... 39
         Section 6.4             Transfer Taxes ................................................................................... 41
         Section 6.5             Allocation of Taxes ............................................................................ 41
         Section 6.6             Press Releases and Public Announcements ....................................... 41
         Section 6.7             Non-Disclosure; Non-Solicit; Non-Disparagement. .......................... 41
         Section 6.8             No Successor Liability ....................................................................... 44
         Section 6.9             Acquired Avoidance Actions and Causes of Action.......................... 44
         Section 6.10            Personal Information .......................................................................... 44
         Section 6.11            Support Obligations ........................................................................... 44
         Section 6.12            Acknowledgement by Buyers ............................................................ 45
ARTICLE VII CONDITIONS TO OBLIGATION TO CLOSE ................................................. 47
         Section 7.1             Conditions to Buyers’ Obligations..................................................... 47
         Section 7.2             Conditions to Sellers’ Obligations ..................................................... 47
         Section 7.3             No Frustration of Closing Conditions ................................................ 48
ARTICLE VIII TERMINATION ................................................................................................ 48
         Section 8.1             Termination of Agreement ................................................................. 48
         Section 8.2             Effect of Termination ......................................................................... 50
ARTICLE IX MISCELLANEOUS ............................................................................................. 50
         Section 9.1             Survival .............................................................................................. 50
         Section 9.2             Expenses ............................................................................................ 50
         Section 9.3             Entire Agreement ............................................................................... 50
         Section 9.4             Incorporation of Exhibits and Disclosure Schedule........................... 50
         Section 9.5             Amendments and Waivers ................................................................. 50
         Section 9.6             Succession and Assignment ............................................................... 51
         Section 9.7             Notices ............................................................................................... 51
         Section 9.8             Governing Law .................................................................................. 52
         Section 9.9             Submission to Jurisdiction; Service of Process ................................. 53
         Section 9.10            Waiver of Jury Trial ........................................................................... 53
         Section 9.11            Specific Performance ......................................................................... 53
         Section 9.12            Severability ........................................................................................ 54


                                                                 ii
EAST\176343569.13
            Case 20-12168-CSS           Doc 706             Filed 11/25/20         Page 11 of 133

                                    TABLE OF CONTENTS
                                                                                                                    Page


       Section 9.13     No Third Party Beneficiaries ............................................................. 54
       Section 9.14     Non-Recourse .................................................................................... 54
       Section 9.15     Mutual Drafting ................................................................................. 54
       Section 9.16     Disclosure Schedule ........................................................................... 54
       Section 9.17     Headings; Table of Contents .............................................................. 55
       Section 9.18     Counterparts; Facsimile and Electronic Signatures ........................... 55
       Section 9.1      Fiduciary Obligations......................................................................... 55

Exhibit A – Form of Bill of Sale for Acquired Assets
Exhibit B – Form of Assignment and Assumption Agreement
Exhibit C – Form Intellectual Property Assignment Agreement
Exhibit D – Form of Lease Assignment Agreement


Schedule A Sellers
Schedule B Other Excluded Assets
Schedule C Unrestricted Affiliates
Schedule 2.6(a)    Executory Contracts
Schedule 2.6(b)    Designated Contracts and Assumed Leases
Schedule 3.6       Gym Locations
Schedule 3.7       Litigation
Schedule 3.8       Labor Relations
Schedule 3.8(c)    Certain Labor Matters
Schedule 3.10      Taxes
Schedule 3.12(a)   Employee Benefit Plans
Schedule 3.12(b)   Certain Benefit Matters
Schedule 3.13(a)   Owned Intellectual Property
Schedule 3.14      Compliance with Laws
Schedule 3.15      Environmental Matters
Schedule 3.16      Related Party Transactions
Schedule 5.2(b)    Conduct of Business
Schedule 5.4       Notices, Consents, etc.




                                                      iii
EAST\176343569.13
            Case 20-12168-CSS           Doc 706        Filed 11/25/20    Page 12 of 133




                               ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (this “Agreement”) is entered into as of October 26, 2020
by and among Town Sports International, LLC (the “Company”), and the direct and indirect
Subsidiaries of the Company identified Schedule A (together with the Company, each a “Seller”
and, collectively, “Sellers”), and New TSI Holdings, Inc. (“NewCo”), and its designees (together
with NewCo, each a “Buyer” and collectively, “Buyers”). Sellers and Buyers are referred to
collectively herein as the “Parties” and each, a “Party”.

        WHEREAS, on September 14, 2020 (the “Petition Date”), the Company and certain of its
Affiliates and Subsidiaries (collectively, the “Debtors”) filed voluntary petitions for relief
(collectively, the “Bankruptcy Cases”), under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);

      WHEREAS, Sellers wish to sell their on-going health club and fitness business (the
“Business”); and

        WHEREAS, Sellers and Buyers desire to enter into this Agreement to provide for the
applicable Buyer to purchase, acquire and assume from the applicable Seller all of the Acquired
Assets (as defined below) and Assumed Liabilities (as defined below), all in the manner and
subject to the terms and conditions set forth in this Agreement and in accordance with Sections
105, 363 and 365 and other applicable provisions of the Bankruptcy Code.

       NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained, the Parties hereby
agree as follows:

                                            ARTICLE I
                                           DEFINITIONS

                Section 1.1    Definitions. For purposes of this Agreement:

         “Acquired Assets” means, all of Sellers’ right, title and interest as of the Closing in and to
all of the properties, rights, interests and other tangible and intangible assets of Sellers for use in
or relating to the Business (wherever located and whether or not required to be reflected on a
balance sheet prepared in accordance with GAAP) including any assets acquired by Sellers after
the date hereof but prior to the Closing; provided, however, that the Acquired Assets shall not
include any Excluded Assets. Without limiting the generality of the foregoing, the Acquired
Assets shall include all of Sellers’ right, title and interest as of the Closing in and to the following
(except to the extent listed or otherwise included as an Excluded Asset):

              (a)      to the extent transferable, all Intellectual Property related to the Business,
       including all intellectual property rights arising from or relating to: all algorithms, APIs,
       designs, net lists, data, databases, data collections, diagrams, inventions (whether or not
       patentable), know how, methods, processes, proprietary information, protocols,
       schematics, specifications, tools, systems, servers, hardware, computers, point of sale
       equipment, inventory management equipment, software, software code (in any form,

                                                   1
EAST\176343569.13
            Case 20-12168-CSS         Doc 706        Filed 11/25/20   Page 13 of 133




       including source code and executable or object code), merchant identification numbers,
       subroutines, techniques, user interfaces, URLs, web sites, works of authorship and other
       similar materials, including all documentation related to any of the foregoing, including
       instruction manuals, laboratory notebooks, prototypes, samples, studies and summaries,
       whether or not embodied in any tangible form and whether or not specifically listed herein,
       and all related technology, that are used in, incorporated in, embodied in, displayed by or
       relate to, or are used in connection with the foregoing;

               (b)     all tangible assets owned or leased by Sellers related to the Business or Gym
       Locations, including all gym and exercise equipment and machinery, fixtures, trade
       fixtures, chairs, supplies, shelving, refrigeration equipment, computers, point-of-sale
       systems and other computer systems, branding, signs and signage located at the Gym
       Locations, warehouses, any corporate offices or any other real property (provided that, with
       respect to any such leased asset, the underlying lease is a Designated Contract);

              (c)     all rights under the Assumed Leases and Designated Contracts, including,
       for the avoidance of doubt, any and all credits, refunds, allowances, or other
       accommodations associated with, related to, or provided pursuant to, any such Assumed
       Lease or Designated Contract, regardless of whether attributable to the period prior to, or
       following, the Closing Date;

             (d)     all Inventory and Merchandise, whether at any Gym Locations, any
       warehouse(s) or in transit to the Gym Locations;

              (e)     all membership agreements, Member Information, customer purchases or
       services provided to members or customers at the Gym Locations, in each case, to the
       extent permitted to be assigned by Sellers under Sellers’ privacy policies and applicable
       Laws;

               (f)    credit card receivables and any cash related thereto held by third parties;

              (g)      all trade receivables, whether current or non-current, and all other accounts
       receivable, including payment processor receivables, for sales made prior to the Closing;

               (h)    any Permit, to the extent transferable;

               (i)     any and all books, records and other data relating to the Business and each
       Gym Location, including all merchant identification numbers with respect to payment
       processors, customer lists and customer and end-user information and data, supplier lists,
       mailing lists, accounting records, documentation or records, catalogs and printed materials
       relating thereto to the extent available, in each case, to the extent permitted to be assigned
       by Sellers under Sellers’ privacy policies and applicable Laws;

               (j)    all prepaid expenses, credits, advance payments, claims, security, refunds,
       rights of recovery, rights of set-off, rights of recoupment, deposits, charges, sums and fees
       (including any such item relating to the payment of Taxes) other than the Excluded Tax
       Assets;


                                                 2
EAST\176343569.13
            Case 20-12168-CSS         Doc 706        Filed 11/25/20   Page 14 of 133




             (k)    any promotional materials, displays, media content and other property or
       equipment used in or related to the existing Business;

               (l)    to the extent transferable, all Intellectual Property Licenses;

               (m)     financial, marketing and business data, pricing and cost information,
       business and marketing plans and other information, files, correspondence, records, data,
       plans, reports and recorded knowledge, historical trademark files, prosecution files of
       Sellers in whatever media retained or stored, including computer programs and disks,
       including files in the possession of Sellers;

               (n)    all goodwill associated with the Business or the Acquired Assets;

              (o)      to the extent transferable, all right of publicity and all similar rights,
       including all commercial merchandising rights;

              (p)    product designs, product names, trade names, design rights, tech packs,
       artwork, archival materials and advertising materials, copy, commercials, images and
       artwork;

               (q)      royalty payments and licensing receivables generated by the Business and
       attributable to the period from and/or after the Closing;

               (r)    all Sellers’ telephone, fax numbers and email addresses;

              (s)   any Avoidance Actions relating to any Designated Contract or trade vendor
       that any Buyer will conduct business with, following the Closing (the “Acquired
       Avoidance Actions”);

               (t)    all Causes of Action related to the Acquired Assets;

               (u)     all of Seller's rights under warranties, indemnities and all similar rights
       against third parties to the extent related to any Acquired Assets;

               (v)    all insurance benefits (other than in relation to any Excluded Benefit Plan
       or any Excluded Cause of Action), including rights and proceeds, arising from or relating
       to the Business, the Acquired Assets or the Assumed Liabilities, and the sponsorship of
       each Acquired Benefit Plan and all right, title and interest in any assets thereof or relating
       thereto (including all assets, trusts, insurance policies and proceeds, and administration
       service contracts related thereto);

            (w)   all cash, including the Gym Locations Cash Amount, in excess of the Wind-
       Down Amount; provided, however, that the Excluded Cash shall be an Excluded Asset;

               (x)     any Tax refunds, rebates, or credits of any Seller (including any rights
       Sellers may have with respect to any Tax refunds, rebates, or credits of any Restricted
       Affiliate, and any owner of any Seller) with respect to Taxes, including any Periodic Taxes



                                                 3
EAST\176343569.13
            Case 20-12168-CSS          Doc 706       Filed 11/25/20    Page 15 of 133




       attributable to the portion of the Straddle Period beginning after the Closing Date (as
       determined pursuant to Section 6.5); and

               (y)    any insurance claims, and related proceeds, related to an Acquired Asset,
       but excluding, for the avoidance of doubt, insurance claims, and related proceeds, related
       to the Excluded Causes of Action;

       provided, however, notwithstanding anything to the contrary set forth in this definition, the
       Acquired Assets shall not include any Excluded Assets.

        “Acquired Benefit Plan” means any Company Benefit Plan set forth on Schedule 3.12(a),
other than any Excluded Benefit Plan.

        “Affiliate” means, with respect to any specified Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is under common
control with, such specified Person, where “control” means the power, directly or indirectly, to
direct or cause the direction of the management and policies of another Person, whether through
the ownership of voting securities, by contract, or otherwise.

        “Assumed Liabilities” means only the following Liabilities of each Seller incurred
exclusively in the operation of the Business and existing as of the Closing (to the extent not paid
prior to the Closing) or to the extent set forth in the following clauses:

              (a)     all Liabilities under the Acquired Assets to the extent such Liabilities arise
       from and after the Closing Date;

               (b)     all Liabilities to pay for goods or services ordered (and not paid by Sellers),
       prior to the Closing in the Ordinary Course of Business;

               (c)    all (i) shop or customer credits, sales promotions, rebates, coupons, gift
       cards and certificates or (ii) returns of Merchandise, customer prepayments and
       overpayments, customer refunds, credits, reimbursements and related adjustments with
       respect to Merchandise;

                (d)    (i) all accrued and unused vacation and sick time of the Transferred
       Employees (including any such vacation or sick time that, notwithstanding such
       Transferred Employees being Transferred Employees, is required under applicable Law to
       be paid in cash in connection with the Closing); (ii) all accrued payroll and related
       employer Taxes with respect to the Transferred Employees that remains unpaid as of the
       Closing; (iii) “IBNR” Liabilities with respect to the Company Benefit Plans;
       (iv) sponsorship of the Acquired Benefit Plans and all Liabilities under or related thereto,
       including with respect to COBRA; and (v) any other Liabilities described as being assumed
       or fulfilled by Buyer in Section 6.3;

              (e)     Success Fees in an amount not to exceed five million, two hundred and
       seventy-five thousand Dollars ($5,275,000.00), which, for the avoidance of doubt, shall be
       paid by Buyer in cash at the Closing; provided that Buyer shall consider, in good faith and
       depending on the progress and outcome of the Bankruptcy Case, the transactions

                                                 4
EAST\176343569.13
            Case 20-12168-CSS          Doc 706        Filed 11/25/20   Page 16 of 133




       contemplated by this Agreement, and the resources of the Debtors, a further amount to be
       payable to Huron Consulting Group in respect of its work related to the foregoing, which
       amount, if approved by Buyer in its sole discretion, shall increase the amount contemplated
       by this clause (e) only to the extent so approved and such amount to be payable only to
       Huron Consulting Group; and

                 (f)    all Cure Costs related solely to the Designed Contracts and Assumed
       Leases;

       provided that the Assumed Liabilities will not include (x) any Liabilities arising from or
       related to any Litigation against or involving any Seller or any of its assets or Liabilities
       (including Litigation related to fraud, breach of fiduciary duty, misfeasance or under any
       other theory relating to conduct, performance or non-performance of the Company, or any
       of its Affiliates, directors, officers, employees or other Representatives) or (y) any
       Liabilities related to or affecting the Acquired Assets or the Assumed Liabilities with
       respect to: (i) any breaches, defaults, torts, violations of Law, infringements, indemnities,
       guaranties, or penalties existing, occurring, or accruing prior to the Closing, or
       (ii) successor liability claims or claims owed to or assessed by, Governmental Authorities
       or other Persons.

       “Auction” has the meaning set forth in the Bidding Procedures Order.

       “Avoidance Action” means any avoidance, preference or recovery, claim, action or
proceeding arising under chapter 5 of the Bankruptcy Code or under any similar state or federal
law.

        “Bidding Procedures Order” means an order entered by the Bankruptcy Court authorizing
and approving the bidding, auction and sale procedures regarding the Acquired Assets, and other
related relief, on terms further described in Section 5.3 herein, in the form agreed by the Parties to
be filed herewith, with such other changes as are reasonably satisfactory to Sellers and Buyer.

        “Business Day” means any day, other than a Saturday, Sunday and any day which is a legal
holiday under the laws of the State of Delaware or is a day on which banking institutions located
in the State of Delaware are authorized or required by Law or other governmental action to close.

        “Buyer Group” means each Buyer, any Affiliate of each Buyer, and each of their respective
former, current or future Affiliates, officers, directors, employees, partners, members, managers,
agents, Advisors, successors or permitted assigns.

      “Cash Shortage” means an amount in cash equal to the Wind-Down Amount less the
amount equivalent to cash on hand of the Debtors as of the Closing Date.

        “Causes of Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons, subpoena or
investigation of any nature, civil, criminal, administrative, regulatory or otherwise, whether at law
or in equity, including under common law, Law, or the Bankruptcy Code.

       “Claim” means any claim within the meaning of section 101(5) of the Bankruptcy Code.

                                                  5
EAST\176343569.13
            Case 20-12168-CSS         Doc 706       Filed 11/25/20   Page 17 of 133




       “COBRA” means sections 601 through 608 of the Employee Retirement Income Security
Act of 1974 and section 4980B of the IRC.

       “Company Intellectual Property” means all Intellectual Property that are owned or
necessary to the Company or any other Seller in the conduct of the Business.

      “Confidentiality Agreement” means the Non-Disclosure Agreement, effective as of
August 12, 2020, between Town Sports International Holdings, Inc. and Tacit Capital LLC.

        “Contract” means any agreement, contract, license, arrangement, commitment, promise,
obligation, right, instrument, document or other similar understanding, which in each case is in
writing and signed by parties intending to be bound thereby (other than any Leases).

       “Consent” means any approval, consent, ratification, permission, waiver or other
authorization, or an order of the Bankruptcy Court that deems or renders unnecessary the same
(which may be the Sale Order).

        “Covered Employee” means an employee of the Company or any of the other Debtors as
of the date hereof whose duties relate primarily to the operation of any of the Business, including
such employees who have been furloughed or are on short-term disability, long-term disability or
any other approved leave of absence as of the Closing.

        “Cure Costs” means all amounts payable, and obligations that must be satisfied, in order
to cure any monetary defaults required to be cured under section 365(b)(1) of the Bankruptcy Code
or otherwise to effectuate, pursuant to the Bankruptcy Code, the assumption of executory Contracts
and Leases.

        “Cure Objection” means any objection to the proposed assumption or assumption and
assignment of a Designated Contract or Assumed Lease or to the Cure Cost related to a Designated
Contract or Assumed Lease filed with the Bankruptcy Court in accordance with the procedures set
forth in the Bidding Procedures Order.

       “Decree” means any judgment, decree, ruling, injunction, assessment, attachment,
undertaking, award, charge, writ, executive order, administrative order or any other order of any
Governmental Authority.

        “DIP Financing” means that certain Town Sports International, LLC Term Sheet for
Debtor-in-Possession Financing and Alternatively a Sale of Assets Under Section 363 of the
Bankruptcy Code (as amended, amended and restated, supplemented or otherwise modified from
time to time), among the DIP Lender, the Company, as borrower, and the guarantors party thereto
as approved by the DIP Order.

       “DIP Lender” means Fitness Recovery Holdings, LLC (together with its respective
successors and assigns).

       “DIP Order” means that certain Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,
364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors And Debtors In
Possession To Obtain Post-Petition Financing, (II) Authorizing Use Of Cash Collateral, (III)

                                                6
EAST\176343569.13
            Case 20-12168-CSS          Doc 706        Filed 11/25/20    Page 18 of 133




Granting Liens And Super-Priority Claims, (IV) Granting Adequate Protection To Prepetition
Lenders, (V) Modifying The Automatic Stay, And (VI) Granting Related Relief [D.I. ___], as such
order has been or may be amended or modified from time to time.

       “Display Merchandise” means those items of Inventory used in the Ordinary Course of
Business as displays or floor models at the Gym Locations, including Inventory that has been
removed from its original packaging for the purpose of putting such item on display, which goods
are not otherwise damaged or defective. For the avoidance of doubt, Merchandise created for
display and not saleable in the ordinary course of business shall not constitute Display
Merchandise.

         “Encumbrances” means any claim, community or other marital property interest,
condition, equitable interest, right of way, encroachment, servitude, right of first refusal or similar
restriction, including any restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.

       “Environmental Law” means any federal, state, local or foreign law, statute, code,
ordinance, rule or regulation relating to the protection of the environment or natural resources.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

      “ERISA Affiliate” means any Person that, at any relevant time, is or was treated as a single
employer with any Seller pursuant to of IRC § 414(b), (c), (m) or (o).

       “Excluded Assets” means the following assets of Sellers as of the Closing, and only the
following assets:

                (a)     all files, books, records, and documents prepared in connection with this
       Agreement or the transactions contemplated hereby or primarily relating to the Bankruptcy
       Cases, all minute books, corporate records (such as stock registers) and organizational
       documents of Sellers, Tax Returns, other Tax work papers and Tax information, and all
       other files, books, records, and documents (i) that any Seller is required by Law to retain;
       or (ii) constituting personal data or information that are governed by any applicable Law
       prohibiting such sale, transfer, assignment or conveyance; provided that to the extent not
       prohibited by applicable Law, Buyer shall have the right to make copies of any portions
       thereof;

               (b)    all files, books, records and documents constituting work product of Sellers’
       legal counsel;

              (c)     all files, books, data, records and documents the disclosure or transfer of
       which is prohibited by third party agreement, a privacy policy of Seller, or applicable Laws;

               (d)     any Contract that is not a Designated Contract;

               (e)     any Lease that is not an Assumed Lease;



                                                  7
EAST\176343569.13
            Case 20-12168-CSS          Doc 706        Filed 11/25/20   Page 19 of 133




               (f)    (i) any Tax refunds, net operating losses, rebates or credits of Unrestricted
       Affiliates of Sellers and the owners of the Sellers with respect to Taxes, including any
       Periodic Taxes attributable to the portion of the Straddle Period ending on the Closing Date
       (as determined pursuant to Section 6.5) (collectively, the “Excluded Tax Assets”);

               (g)     prepaid insurance;

               (h)     all Excluded Causes of Action;

               (i)     all insurance policies and binders, all claims, refunds and credits from
       insurance claims, insurance policies or binders due or to become due with respect to such
       policies or binders and all rights to proceeds thereof;

              (j)      all equipment, tools or assets belonging to employees or independent
       contractors of the Sellers;

              (k)     all cash on hand, including the Gym Locations Cash Amount, up to the
       Wind-Down Amount (the “Excluded Cash”); provided, however, that such Excluded Cash
       shall be used solely in connection with the Wind-Down and all cash remaining in the
       Debtors’ estates following the Wind-Down and all cash in excess of the Wind-Down
       Amount shall be an Acquired Asset delivered to the Buyers following the Wind-Down;

               (l)     all shares of capital stock or other equity interests of any Seller and all
       securities convertible into or exchangeable or exercisable for shares of capital stock or
       other equity interests of any Seller or any other Person;

              (m)     all Excluded Benefit Plans (including all assets, trusts, insurance policies
       and proceeds, and administration service contracts related thereto); and

               (n)    all assets, properties, rights, interests, and Claims of every kind and
       description of any Sellers which (A) are not Acquired Assets, (B) are not related to, used,
       or held for use in, the Business, (C) are owned or used by the Unrestricted Affiliates, or
       (D) are described on Schedule B.

      “Excluded Benefit Plan” means any Company Benefit Plan that is (a) an incentive,
commission, bonus, or similar program, (b) a qualified employee stock purchase program, or (c) a
management stock purchase plan.

        “Excluded Causes of Action” means any Avoidance Actions and Causes of Action that are
not Acquired Assets, including, but not limited to, all Causes of Action against the Debtors’ current
or former officers, directors, members, agents, insiders, equity holders, partners, affiliates
(including the Unrestricted Affiliates), and representatives.

        “Excluded Liabilities” means any Liabilities of Sellers, whether existing on the Closing
Date or arising thereafter as a result of any act, omission or circumstances taking place prior to the
Closing, other than the Assumed Liabilities. Without limiting the foregoing, Buyers shall not be
obligated to assume, and do not assume, and hereby disclaims all the Excluded Liabilities,
including the following Liabilities (which shall also be considered Excluded Liabilities) of any of

                                                  8
EAST\176343569.13
            Case 20-12168-CSS         Doc 706        Filed 11/25/20   Page 20 of 133




Sellers or of any predecessor of any of Sellers, whether incurred or accrued before or after the
Closing:

              (a)     any Liability not relating to or arising out of the Business or the Acquired
       Assets, including any Liability exclusively relating to or primarily arising out of the
       Excluded Assets;

              (b)    any Liability of Sellers for Taxes (except as provided for in Section 2.7 and
       Section 6.4);

              (c)     all Liabilities of Sellers under this Agreement or any Related Agreement
       and the transactions contemplated hereby or thereby;

               (d)     any Liability associated with any and all indebtedness including any
       guarantees of third party obligations and reimbursement obligations to guarantors of
       Sellers’ obligations or under letters of credit of any Seller;

              (e)    any Liabilities in respect of any Contracts or Leases that are not Designated
       Contracts or Assumed Leases, respectively;

               (f)     all Liabilities for fees, costs and expenses that have been incurred or that
       are incurred or owed by Sellers in connection with this Agreement or the administration of
       the Bankruptcy Cases (including all fees and expenses of professionals engaged by Sellers)
       and administrative expenses and priority claims accrued through the Closing Date and
       specified post-closing administrative wind-down expenses of the bankrupt estates pursuant
       to the Bankruptcy Code (which such amounts shall be paid by Sellers from the proceeds
       collected in connection with the Excluded Assets) and all costs and expenses incurred in
       connection with (i) the negotiation, execution and consummation of the transactions
       contemplated under this Agreement and each of the other documents delivered in
       connection herewith, (ii) the negotiation, execution and consummation of the DIP
       Financing, and (iii) the consummation of the transactions contemplated by this Agreement,
       including any retention bonuses, “success” fees (other than the Success Fees), change of
       control payments and any other payment obligations of Sellers payable as a result of the
       consummation of the transactions contemplated by this Agreement and the documents
       delivered in connection herewith;

               (g)    all Liabilities (i) related to WARN Act, to the extent applicable, with respect
       to the termination of Sellers’ employees by a Seller, (ii) for any action resulting from
       Sellers’ employees’ separation of employment from Seller (the “Company Severance
       Payments”), and (iii) for vacation, sick leave, parental leave, and other paid time accrued
       by Sellers’ employees who are not Transferred Employees (the “Company PTO
       Payments”);

              (h)     all Liabilities relating to claims for workers compensation for acts that
       occurred prior to the Petition Date, including any claims under outstanding letters of credit.

            (i)     all Liabilities with respect to the termination of employment of the
       Company “insiders” (as such term is defined under the Bankruptcy Code);

                                                 9
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20       Page 21 of 133




              (j)     all Excluded Benefit Plans (including all trusts, insurance policies and
       administration service contracts, and liabilities related thereto);

           (k)     all Liabilities with respect to any terminated employees with respect to
       COBRA, other than with respect to Acquired Benefit Plans;

               (l)     all Liabilities of Sellers to its equity holders respecting dividends,
       distributions in liquidation, redemptions of interests, option payments or otherwise, and
       any liability of Sellers pursuant to any Affiliate Agreement;

             (m)     all Liabilities arising out of or relating to any business or property formerly
       owned or operated by any of Sellers, any Affiliate or predecessor thereof, but not presently
       owned and operated by any of Sellers;

                (n)    all Liabilities relating to Litigation, claims, actions, suits, arbitrations,
       litigation matters, proceedings or investigations (in each case whether involving private
       parties, Governmental Authorities, or otherwise) involving, against, or affecting any
       Acquired Asset, the Business, the Company or any assets or properties of Sellers,
       commenced, filed, initiated or threatened before the Closing and relating to facts, events or
       circumstances arising or occurring before the Closing;

              (o)    all Liabilities arising under Environmental Laws relating to facts, events or
       circumstances arising or occurring before the Closing;

               (p)     all accounts payable of the Sellers or of any of their predecessors, including
       all professional fees of the Sellers;

               (q)    all Liabilities of the Unrestricted Affiliates;

              (r)      Liabilities to any employees arising prior to the Closing, except for
       vacation, sick leave, parental leave and other paid time accrued by Sellers’ employees who
       are Transferred Employees or as otherwise described as being assumed or fulfilled by
       Buyer in Section 6.3; and

               (s)    all Liabilities of Sellers or its predecessors arising out of any contract,
       agreement, Permit, franchise or claim that is not transferred to a Buyer as part of the
       Acquired Assets or is not transferred to a Buyer because of any failure to obtain any third-
       party or governmental consent required for such transfer;

       provided that in the event of any conflict between the terms set forth in this definition and
       the terms set forth in the definition of “Assumed Liabilities”, the terms set forth in the
       definition of “Assumed Liabilities” will control.

       “GAAP” means United States generally accepted accounting principles consistently
applied.




                                                 10
EAST\176343569.13
            Case 20-12168-CSS          Doc 706      Filed 11/25/20      Page 22 of 133




       “Governmental Authority” means any federal, state, local or foreign government or
governmental or regulatory authority, agency, board, bureau, commission, court, department or
other governmental entity.

       “Governmental Authorization” means any permit, license, certificate, approval, consent,
permission, clearance, designation, qualification or authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority or pursuant to
any Law.

       “Gym Locations Cash Amount” means Sellers’ cash located at the Gym Locations as of
the Closing Date.

         “Intellectual Property” means any and all intellectual property and other similar proprietary
rights, in any jurisdiction in the world (whether arising under statutory or common law, contract,
or otherwise), which includes rights pertaining to or arising from: (a) inventions, discoveries,
processes, designs, techniques, developments and related improvements whether or not patentable;
(b) patents, patent applications, industrial design registrations and applications therefor, divisions,
divisionals, continuations, continuations-in-part, reissues, substitutes, renewals, registrations,
confirmations, re-examinations, extensions and any provisional applications, or any such patents
or patent applications, and any foreign or international equivalent of any of the foregoing; (c)
trademarks (whether registered, unregistered or pending), trade dress, service marks, service
names, trade names, brand names, product names, logos, domain names, internet rights (including
IP addresses and AS numbers), corporate names, fictitious names, other names, symbols (including
business symbols), slogans, translations of any of the foregoing and any foreign or international
equivalent of any of the foregoing and all goodwill associated therewith and (to the extent
transferable by law but subject to Section 6.1(d)) any applications or registrations in connection
with the foregoing and all advertising and marketing collateral including any of the foregoing; (d)
work specifications, databases and artwork; (e) technical, scientific and other know-how and
information (including promotional material and tech packs and blocks), trade secrets, confidential
information, methods, processes, practices, formulas, designs, patterns, assembly procedures,
specifications; (f) rights associated with works of authorship including copyrights, moral rights,
design rights, rights in databases, copyright applications, copyright registrations, rights existing
under any copyright laws and rights to prepare derivative works; (g) work for hire; (h) all trade
names, including “Town Sports International”, “Boston Sports Club”, “New York Sports Clubs”,
or any derivations thereof, (i) customer lists and databases, websites, social media sites and
accounts (including the content contained therein, user names and passwords), diagrams, drawings,
and all advertising and marketing materials and collateral (including all physical, digital, or
electronic imagery and design files), samples, product catalogs, product designs and specifications
(including tech specifications) vendor and Merchandise supplier data and information, (j)
computer software and firmware, including data files, source code, object code and software-
related specifications and documentation, (k) all books and records, files, data, reports, computer
codes and sourcing data, advertiser and supplier lists, cost and pricing information, business plans,
and manuals, blueprints, research and development files, and other records; (l) financial, marketing
and business data, pricing and cost information, business and marketing plans and other
information, files, correspondence, records, data, plans, reports and recorded knowledge, historical
trademark files, prosecution files in whatever media retained or stored, including computer
programs and disks, (m) the right to sue for infringement and other remedies against infringement

                                                  11
EAST\176343569.13
            Case 20-12168-CSS          Doc 706      Filed 11/25/20     Page 23 of 133




of any of the foregoing, and (n) rights to protection of interests in the foregoing under the laws of
all jurisdictions.

        “Intellectual Property Licenses” means (i) any grant to a third Person of any right to use
any Owned Intellectual Property and (ii) any grant to Sellers of a right to use a third Person’s
Intellectual Property rights (other than off-the-shelf software for which Sellers pays less than fifty
thousand Dollars ($50,000) in licensing or other fees per software title per annum).

        “Inventory” means all of Sellers’ inventory and goods now owned or hereinafter acquired,
wherever located, relating to the Business, including all inventory and goods that (a) are leased by
Sellers as lessor, (b) are held by Sellers for sale or lease or to be furnished by Sellers under a
Contract of service, or (c) consist of raw materials, work in process, finished goods, supplies, or
material used or consumed in connection with the Business maintained or held by, stored by or on
behalf of, or in transit to, any of Sellers.

       “IRC” means the Internal Revenue Code of 1986, as amended.

       “IRS” means the Internal Revenue Service.

        “Knowledge” of Sellers or the Company (and other words of similar import) means the
knowledge of Nitin Ajmera, John C. DiDonato, and Laura Marcero, in each case, solely in their
capacities as officers of the Company and not in any other capacity.

       “Landlord” means the landlord of real property under any of the Sellers’ Leases.

       “Law” means any constitution applicable to, and any statute, treaty, code, rule, regulation,
ordinance or requirement of any kind of, any Governmental Authority.

         “Leases” means all leases, subleases, licenses, concessions, options, contracts, extension
letters, easements, reciprocal easements, assignments, termination agreements, subordination
agreements, nondisturbance agreements, estoppel certificates and other agreements (written or
oral), and any amendments or supplements to the foregoing, and recorded memoranda of any of
the foregoing, pursuant to which any Seller holds any leasehold or subleasehold estates and other
rights in respect of any Gym Locations.

       “Liability” means any liability or obligation of whatever kind or nature (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated and whether due or to become due) regardless of
when arising.

         “Lien” means any lien (statutory or otherwise), Claim, Encumbrance, deed of trust, right
of first offer, easement, servitude, transfer restriction under any shareholder or similar agreement,
mortgage, pledge, lien, charge, security interest, option, right of first refusal, easement, security
agreement or other encumbrance or restriction on the use or transfer of any property,
hypothecation, license, preference, priority, covenant, right of recovery, order of any
Governmental Authority, of any kind or nature (including (i) any conditional sale or other title
retention agreement and any lease having substantially the same effect as any of the foregoing, (ii)
any assignment or deposit arrangement in the nature of a security device, and (iii) any leasehold

                                                 12
EAST\176343569.13
             Case 20-12168-CSS           Doc 706      Filed 11/25/20       Page 24 of 133




interest, license or other right, in favor of a third party or a Seller, to use any portion of the Acquired
Assets), whether secured or unsecured, choate or inchoate, filed or unfiled, scheduled or
unscheduled, noticed or unnoticed, recorded or unrecorded, contingent or non-contingent, material
or non-material, known or unknown; provided, however, that “Lien” shall not be deemed to
include any license of Intellectual Property.

        “Litigation” means any action, cause of action, suit, claim, investigation, audit, demand,
hearing or proceeding, whether civil, criminal, administrative or arbitral, whether at law or in
equity and whether before any Governmental Authority.

        “Material Adverse Effect” means any effect, condition, fact, circumstance or change that
has, or would reasonably be expected to have, individually or in the aggregate, a material adverse
effect on the condition of the Acquired Assets, taken as a whole, other than any effects,
circumstances or changes to the extent arising from or related to: (a) general business or economic
conditions in any of the geographical areas in which the Gym Locations operate; (b) any condition
or occurrence affecting gyms and health clubs or the fitness and health industry generally;
(c) national or international political or social conditions, including the engagement by any country
in hostilities, whether commenced before or after the date hereof and whether or not pursuant to
the declaration of a national emergency or war, or the occurrence of any military or terrorist attack;
(d) financial, banking or securities markets (including any disruption thereof or any decline in the
price of securities generally or any market or index); (e) the occurrence of any act of God or other
calamity or force majeure events (whether or not declared as such), including any strike, labor
dispute, civil disturbance, embargo, natural disaster, fire, flood, hurricane, tornado, or other
weather event; (f) changes in Law or accounting rules (including GAAP); (g) (i) the taking of any
action required or permitted by this Agreement or any Related Agreement or taken (or omitted to
be taken) with the consent of the other Party (other than any action taken pursuant to
Section 5.2(a)), (ii) the failure to take any action if such action is prohibited by this Agreement, or
(iii) Buyer’s failure to consent to any of the actions restricted in Section 5.2(b); (h) any effects or
changes as a result of the announcement, pendency or completion of the transactions contemplated
by this Agreement, including losses or threatened losses of employees, customers, suppliers,
distributors or others having relationships with Sellers; (i) any filing or motion made under sections
1113 or 1114 of the Bankruptcy Code; (j) the closing of any locations not acquired by Buyers or
the sale of any other assets or locations to any third parties by any Seller or any of its Affiliates;
(k) any effects or changes arising from or related to the breach of the Agreement by Buyers; (l) the
failure of Sellers to obtain any consent, permit, authorization, waiver or approval required in
connection with the transactions contemplated hereby; (m) any items set forth in the Disclosure
Schedule or the Parent SEC Documents; (n) any failure, in and of itself, to achieve any budgets,
projections, forecasts, estimates, plans, predictions, performance metrics or operating statistics; or
(o) any effect resulting from (i) the filing or pendency of the Bankruptcy Cases or (ii) any
objections in the Bankruptcy Court to (A) this Agreement or any of the transactions contemplated
hereby or thereby, (B) the reorganization of Sellers or any plan or the disclosure statement relating
thereto, (C) the Bidding Procedures Order or (D) the assumption or rejection of any Designated
Contract; or (iii) any Decree of the Bankruptcy Court or any actions or omissions of Sellers or
their Subsidiaries in compliance therewith; provided, however, that global coronavirus 2019-2020
pandemic, business restrictions related thereto, and Shelter-in-Place Laws shall not be considered
a Material Adverse Effect, it being recognized that Sellers’ Gym Locations will likely be closed
for the entirety of the period through the Closing Date.

                                                    13
EAST\176343569.13
            Case 20-12168-CSS          Doc 706      Filed 11/25/20     Page 25 of 133




        “Membership Information” shall mean all member, customer and end-user data and
information, including lists of members, personally identifiable information of members, and any
other information related to membership of the Business.

        “Merchandise” shall mean (i) all finished goods inventory that is owned by the Sellers and
located at the Gym Locations as of the Closing Date; (ii) any Merchandise located at a distribution
center; and (iii) the Display Merchandise.

       “Obligations” shall mean all obligations under the DIP Financing and the Prepetition
Senior Secured Debt.

         “Ordinary Course of Business” means the ordinary and usual course of normal day-to-day
operations of the Business through the date hereof consistent with past practice from the date of
the filing of the Bankruptcy Cases, but subject, however, to (x) changes arising or resulting from
the filing or pendency of the Bankruptcy Cases and (y) the “going out of business sales”
contemplated as of the date hereof.

       “Owned Intellectual Property” means all Intellectual Property owned by Sellers.

        “Parent SEC Documents” means collectively, all reports, schedules, forms, statements,
registration statements, prospectuses and other documents (including all exhibits, amendments and
supplements thereto) filed or furnished by Town Sports International Holdings, Inc. with the SEC
under the Securities Act or the Exchange Act since January 1, 2018.

       “Permit” means any franchise, approval, permit, license, order, registration, certificate,
variance or similar right obtained from any Governmental Authority.

        “Permitted Lien” means (i) Liens for Taxes not yet delinquent or which are being contested
in good faith by appropriate proceedings and arising or incurred in the Ordinary Course of
Business; (ii) mechanic’s, workmen’s, repairmen’s, warehousemen’s, carrier’s or other similar
Liens, including all statutory liens, arising or incurred in the Ordinary Course of Business for
amounts which are not delinquent and which are not, individually or in the aggregate, material to
the business of Sellers; (iii) with respect to leased or licensed real or personal property, the terms
and conditions of the lease, license, sublease or other occupancy agreement applicable thereto
which are customary; (iv) with respect to real property, usual and customary zoning, building
codes and other land use laws regulating the use or occupancy of such real property or the activities
conducted thereon which are imposed by any Governmental Authority having jurisdiction over
such real property; (v) usual and customary easements, covenants, conditions, restrictions and
other similar matters affecting title to real property and other encroachments and title and survey
defects; provided that they do not materially detract from the current use of the property;
(vi) easements, rights of way, restrictive covenants, encroachments and similar non-monetary
Liens or non-monetary impediments against any of the Acquired Assets which do not, individually
or in the aggregate, adversely affect the operation of the Acquired Assets; (vii) non-exclusive
licenses of Intellectual Property entered into in the Ordinary Course of Business; (viii) such other
Liens or title exceptions that do not, individually or in the aggregate, materially and adversely
affect the operation of the Acquired Assets, and (ix) any Liens that will be removed or released by
operation of the Sale Order.


                                                 14
EAST\176343569.13
            Case 20-12168-CSS           Doc 706      Filed 11/25/20      Page 26 of 133




        “Person” means an individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated organization or any
other entity, including any Governmental Authority or any group of any of the foregoing.

       “Prepetition Lenders” means the lenders under the Prepetition Senior Secured Debt.

       “Prepetition Senior Secured Debt” means Loan Agreement, effective as of November 13,
2013, by and among TSI LLC, TSI Holdings II, LLC, a newly-formed, wholly-owned subsidiary
of the Debtors, the lenders party thereto, Deutsche Bank AG, as administrative agent, and
KeyBank National Association, as syndication agent and the other financial institutions or entities
from time to time as lender parties thereto as amended from time to time, along with all ancillary
loan documents.

      “Related Agreements” means the Bill of Sale and the Assignment and Assumption
Agreement.

        “Representative” means, when used with respect to a Person, the Person’s controlled and
controlling Affiliates (including Subsidiaries) and such Person’s and any of the foregoing Person’s
respective officers, directors, managers, members, shareholders, partners, employees, agents,
representatives, advisors (including financial advisors, bankers, consultants, legal counsel and
accountants) and financing sources.

       “Restricted Affiliates” means those Subsidiaries and Affiliates of the Company that are not
Unrestricted Affiliates.

       “Restricted Business” means any health club, gym or fitness center within fifty (50) miles
of any Gym Location other than Business conducted by the Unrestricted Affiliates as of the
Closing Date.

        “Sale Hearing” means the hearing for approval of, among other things, this Agreement and
the transactions contemplated herein.

       “Sale Order” means the sale order or orders in form and substance reasonably agreed by
Buyer and Sellers.

        “Shelter-in-Place Law” means any federal, state, local or foreign law, statute, code,
ordinance, rule, regulation, order, or guideline restricting business operations in connection with
the global coronavirus 2019 pandemic.

       “Subsidiary” means, with respect to any Person, means, on any date, any Person (a) the
accounts of which would be consolidated with and into those of the applicable Person in such
Person’s consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date or (b) of which securities or other ownership interests
representing more than fifty percent of the equity or more than fifty percent (50%) of the ordinary
voting power or, in the case of a partnership, more than fifty percent (50%) of the general
partnership interests or more than fifty percent of the profits or losses of which are, as of such date,
owned, controlled or held by the applicable Person or one or more subsidiaries of such Person.


                                                  15
EAST\176343569.13
                Case 20-12168-CSS                    Doc 706       Filed 11/25/20           Page 27 of 133




       “Success Fees” means the amount(s), as approved by the Bankruptcy Court, payable to
Hilco Real Estate, Huron Consulting Group, and Houlihan Lokey, as advisor(s) to the Debtors,
upon the Closing.

        “Tax” or “Taxes” means any United States federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, stamp, occupation, premium, windfall profits,
environmental (including taxes under section 59A of the IRC), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any interest, penalty or
addition thereto, whether disputed or not.

        “Tax Return” means any return, declaration, report, claim for refund or information return
or statement relating to Taxes, including any schedule or attachment thereto, and including any
amendment thereof.

       “Unrestricted Affiliates” means those Subsidiaries and Affiliates of the Company set forth
on Schedule C.

       “WARN Act” means, collectively, the Worker Adjustment and Retraining Notification Act
of 1989 and any similar state or local law.

        “Wind-Down” means any and all post-closing actions to be taken for the administrative
wind-down of the bankruptcy estate pursuant to the Bankruptcy Code, including the preparation,
solicitation, confirmation, implementation, and effectuation of a plan of liquidation under chapter
11 of the Bankruptcy Code, the closing of the Bankruptcy Cases, and the winding up and
dissolution of the Sellers; provided, however, that the Wind-Down and the Wind-Down Amount
shall be subject to budget categories that (a) are reasonably acceptable to Buyer, the majority of
the Prepetition Lenders, and Sellers based on the general categories discussed by the Parties in
negotiating the Wind-Down Amount to date and (b) do not include amounts to be paid in
connection with the Wind-Down to or on behalf of Affiliates of the Sellers that are not Debtors;
provided that the Wind-Down Amount shall not change and the amounts within such categories
shall not be subject to consent of Buyer or the Prepetition Lenders, so long as the Wind-Down
Amount is not exceeded.

       “Wind-Down Amount” means three million, one hundred eighty-five thousand Dollars
($3,185,000).

                Section 1.2 Index of Other Defined Terms. Each of the following terms is
 defined on the page set forth opposite such term.


Acquired Avoidance Actions ...................... 3                    Back-up Bidder ......................................... 34
Affiliate Agreement .................................. 29              Bankruptcy Case ......................................... 1
Agreement ................................................... 1        Bankruptcy Code ........................................ 1
Assignment and Assumption Agreement.. 20                               Bankruptcy Court ........................................ 1
Assumed Leases ........................................ 21             Bidding Procedures Motion ...................... 34

                                                                  16
EAST\176343569.13
                  Case 20-12168-CSS                      Doc 706        Filed 11/25/20              Page 28 of 133




Bill of Sale ................................................ 20            Lease Assignment Agreement .................. 20
Business ...................................................... 1           Multiemployer Plan .................................. 27
Buyer ........................................................... 1         NewCo ........................................................ 1
Buyers ......................................................... 1          Outside Back-up Date ............................... 34
Closing ...................................................... 19           Overbid Protection .................................... 34
Closing Date.............................................. 20               Parties.......................................................... 1
Company ..................................................... 1             Party ............................................................ 1
Company PTO Payments ............................ 9                         Personal Information ................................. 26
Company Severance Payments ................... 9                            Petition Date................................................ 1
Competing Bid .......................................... 34                 Prevailing Bidder ...................................... 34
Credit Bid .................................................. 19            Projections................................................. 46
Debtors ........................................................ 1          Purchase Price ........................................... 19
Designated Contracts ................................ 21                    Purchase Price Allocation ......................... 22
Disclosure Schedule .................................. 23                   Requesting Party ....................................... 38
Excluded Cash ............................................ 8                Restricted Parties ...................................... 42
Excluded Tax Assets ................................... 8                   Restricted Period ....................................... 42
Express Representations ........................... 45                      Seller ........................................................... 1
Financial Statements ................................. 29                   Sellers .......................................................... 1
Gym Location ........................................... 24                 Straddle Period .......................................... 41
Gym Location Financial Statements ......... 29                              Support Obligations .................................. 44
Gym Locations .......................................... 25                 Termination Date ...................................... 48
Inactive Employee .................................... 39                   Total Consideration................................... 19
Intellectual Property Assignment Agreement                                  Transfer Tax .............................................. 41
   .............................................................. 20        Transferred Employee ............................... 39
Interim Financial Statements .................... 29                        Yearly Financial Statements ..................... 29

                        Section 1.3          Interpretations. Unless otherwise indicated herein to the contrary:

                 (a)     When a reference is made in this Agreement to an Article, Section, Exhibit,
           Schedule, clause or subclause, such reference shall be to an Article, Section, Exhibit,
           Schedule, clause or subclause of this Agreement.

                  (b)    The words “include,” “includes” or “including” and other words or phrases
           of similar import, when used in this Agreement, shall be deemed to be followed by the
           words “without limitation.”

                  (c)     The words “hereof,” “herein” and “hereunder” and words of similar import,
           when used in this Agreement, refer to this Agreement as a whole and not to any particular
           provision of this Agreement.

                      (d)        The words “to the extent” shall mean “the degree by which” and not “if.”

                   (e)     The word “if” and other words of similar import shall be deemed, in each
           case, to be followed by the phrase “and only if.”

                      (f)        The use of “or” herein is not intended to be exclusive.



                                                                       17
EAST\176343569.13
            Case 20-12168-CSS          Doc 706     Filed 11/25/20      Page 29 of 133




              (g)    The word “will” will be construed to have the same meaning and effect as
       the word “shall”. The words “shall,” “will,” or “agree(s)” are mandatory, and “may” is
       permissive.

                (h)     When calculating the period of time before which, within which or
       following which any act is to be done or step taken pursuant to this Agreement, the date
       that is the reference date in calculating such period will be excluded. If the last day of such
       period is a day other than a Business Day, the period in question will end on the next
       succeeding Business Day.

              (i)     All references to a day or days will be deemed to refer to a calendar day or
       calendar days, as applicable, unless otherwise specifically provided.

               (j)     The definitions contained in this Agreement are applicable to the singular
       as well as the plural forms of such terms. Whenever the context may require, any pronouns
       used herein shall include the corresponding masculine, feminine or neuter forms, and the
       singular form of names and pronouns shall include the plural and vice versa.

              (k)      All terms defined in this Agreement have their defined meanings when used
       in any certificate or other document made or delivered pursuant hereto, unless otherwise
       defined therein.

              (l)     References herein to a Person are also to its successors and permitted
       assigns. Any reference herein to a Governmental Authority shall be deemed to include
       reference to any successor thereto.

               (m)    Any reference herein to “Dollars” or “$” shall mean United States dollars.

              (n)     Each Buyer acknowledges and agrees that the specification of any dollar
       amount in the representations, warranties or covenants contained in this Agreement is not
       intended to imply that such amounts or higher or lower amounts are or are not material,
       and each Buyer shall not use the fact of the setting of such amounts in any dispute or
       controversy between the Parties as to whether any obligation, item, or matter is or is not
       material.

             (o)     Any reference to any agreement or Contract will be a reference to such
       agreement or Contract, as amended, modified, supplemented or waived.

               (p)    Any reference to any particular Code section or any Law will be interpreted
       to include any amendment to, revision of or successor to that section or Law regardless of
       how it is numbered or classified; provided that, for the purposes of the representations and
       warranties set forth herein, with respect to any violation of or non-compliance with, or
       alleged violation of or non-compliance, with any Code section or Law, the reference to
       such Code section or Law means such Code section or Law as in effect at the time of such
       violation or non-compliance or alleged violation or non-compliance.

             (q)     A reference to any Party to this Agreement or any other agreement or
       document shall include such Party’s successors and permitted assigns.

                                                 18
EAST\176343569.13
            Case 20-12168-CSS         Doc 706     Filed 11/25/20     Page 30 of 133




               (r)     References in this Agreement to materials or information “furnished to
       Buyer”, “provided to Buyer”, “made available to Buyer” and other phrases of similar
       import include all materials or information made available to Buyer or its Representatives
       in the data room prepared by Sellers or provided to Buyer or its Representatives in response
       to requests for materials or information.

                                       ARTICLE II
                                   PURCHASE AND SALE

               Section 2.1 Purchase and Sale of Assets. On the terms and subject to the
conditions set forth in this Agreement and the Sale Order, at the Closing, Buyers will purchase
and acquire from Sellers, and Sellers will sell, transfer, assign, convey and deliver to Buyers all
of the Acquired Assets, free and clear of all Liens (other than Permitted Liens).

                Section 2.2 Assumed Liabilities. On the terms and subject to the conditions set
forth in this Agreement and the Sale Order, Buyers will assume and become responsible for the
Assumed Liabilities at the Closing. The applicable Buyer agrees to pay, perform, honor and
discharge, or cause to be paid, performed, honored and discharged, all Assumed Liabilities in a
timely manner in accordance with the terms thereof, including paying all Cure Costs. For the
avoidance of doubt, Sellers shall not be liable for, and shall have no obligation to pay or cause to
be paid, any Cure Costs.

                Section 2.3 Consideration; Deposit. The consideration for the Acquired Assets
(the “Total Consideration”) shall be (a) the assumption of the Assumed Liabilities, (b) the credit
bid in an amount then-outstanding under the Prepetition Senior Secured Debt, in an amount equal
to eighty million Dollars ($80,000,000.00) (the “Credit Bid”), and (c) the amount, paid in cash,
equal to one million Dollars ($1,000,000.00) payable to general unsecured creditors; and (d) an
amount, paid in cash (in an amount not to exceed three million, one hundred eighty five Dollars
($3,185,000)), equal to the Cash Shortage to be used solely in connection with the Wind-Down;
provided that the Wind-Down shall be subject to budget categories that (y) are reasonably
acceptable to Buyer, the majority of the Prepetition Lenders, and Sellers based on the general
categories discussed by the Parties in negotiating the Wind-Down Amount to date and (z) do not
include amounts to be paid in connection with the Wind-Down to or on behalf of Affiliates of the
Sellers that are not Debtors; provided, however, that the Wind-Down Amount shall not change
and the amounts within such categories shall not be subject to consent of Buyer or the Prepetition
Lenders, so long as the Wind-Down Amount is not exceeded (together, the “Purchase Price”);
provided further that Buyer reserves the right to increase the Purchase Price, subject to the
Bidding Procedures Order and applicable Law.

               Section 2.4 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of DLA Piper LLP (US), 1201 North
Market Street, Suite 2100, Wilmington, DE 19801 (or such other location as shall be mutually
agreed upon by Sellers and Buyer) commencing at 10:00 a.m. local time on the date that is one
(1) Business Day following the date on which the conditions set forth in Article VII have been
satisfied or duly waived, subject to the prior or simultaneous satisfaction or waiver all of the
conditions to the obligations of Sellers and Buyer to consummate the transactions contemplated
hereby set forth in Article VII, or on such other date as shall be mutually agreed upon by Sellers

                                                19
EAST\176343569.13
            Case 20-12168-CSS          Doc 706      Filed 11/25/20      Page 31 of 133




and Buyer prior thereto. The date on which the Closing is to occur shall be referred to herein as
the “Closing Date”.

                Section 2.5   Closing Payments and Deliveries.

               (a)    At the Closing, the applicable Seller will deliver to the applicable Buyer:

                      (i)      a duly executed Bill of Sale, substantially in the form of Exhibit A
               (the “Bill of Sale”);

                      (ii)    a duly executed Assignment and Assumption Agreement,
               substantially in the form of Exhibit B (the “Assignment and Assumption
               Agreement”);

                      (iii) a duly executed Intellectual Property Assignment Agreement,
               substantially in the form of Exhibit C (the “Intellectual Property Assignment
               Agreement”);

                      (iv)     a duly executed Lease Assignment and Assumption Agreement,
               substantially in the form of Exhibit D (the ‘Lease Assignment Agreement”);

                       (v)     a duly executed certificate from an officer of each Seller to the effect
               that each of the conditions specified in Section 7.1(a) and Section 7.1(b) is satisfied;
               and

                      (vi)    a non-foreign affidavit from each Seller that is organized in or under
               the Laws of the United States or any state thereof, dated as of the Closing Date,
               sworn under penalty of perjury and in form and substance required under Treasury
               Regulations issued pursuant to section 1445 of the IRC.

                (b)    At the Closing, the applicable Buyer will deliver to the applicable Seller:
       (i) the Purchase Price; (ii) the Bill of Sale duly executed by such applicable Buyer; (iii) the
       Assignment and Assumption Agreement duly executed by such applicable Buyer; (iv) the
       Intellectual Property Assignment Agreement duly executed by such applicable Buyer; and
       (v) a duly executed certificate from an officer of such applicable Buyer to the effect that
       each of the conditions specified in Section 7.2(a) and Section 7.2(b) are satisfied.

               (c)     At the Closing, the applicable Buyer shall, itself acting as agent on behalf
       of Sellers, repay or procure the repayment of, all amounts necessary to discharge fully the
       then-outstanding balance of all Obligations outstanding under the DIP Financing.

                Section 2.6   Assumption/Rejection of Certain Contracts and Leases.

               (a)     Schedule 2.6(a) sets forth a preliminary list or reference, as of the date
       hereof, of all executory Contracts and unexpired Leases to which any Seller is a party,
       which the Company shall use commercially reasonable efforts in good faith to continue to
       update prior to the Auction.


                                                 20
EAST\176343569.13
            Case 20-12168-CSS         Doc 706     Filed 11/25/20      Page 32 of 133




               (b)     From and after the date hereof until the conclusion of the Auction, Buyer
       may, in its sole discretion, (i) designate a Contract listed or referenced on Schedule 2.6(a)
       for assumption and assignment to the applicable Buyer in accordance with Section 2.1 and
       Section 2.2, effective on and as of the Closing (such Contracts, the “Designated
       Contracts”), (ii) designate a Lease listed or referenced on Schedule 2.6(a) for assumption
       and assignment to the applicable Buyer in accordance with Section 2.1 and Section 2.2 or
       as otherwise determined by Buyer, effective on and as of the Closing, including any
       amendment or modification that may contain lease concessions (such Leases, the
       “Assumed Leases”), or (iii) designate any Contract or Lease listed or referenced on
       Schedule 2.6(a) for rejection. The Designated Contracts and Assumed Leases as of the
       date hereof are set forth on Schedule 2.6(b) hereto, which will be supplemented as
       additional Leases and Contracts are designated for assumption and assignment or rejection
       prior to the conclusion of the Auction, if any, as set forth in this Section 2.6(b); provided
       that that if no Auction is held, Schedule 2.6(b) may be supplemented as additional Leases
       and Contracts are designated for assumption and assignment or rejection until the earlier
       of (x) one Business Day prior to the Sale Hearing or (y) three Business Days prior to the
       Closing.

               (c)     Any Cure Objection filed in accordance with the procedures set forth in the
       Bidding Procedures Motion may be resolved by the Buyers, Sellers and the counterparty
       to such Designated Contract or Assumed Lease. To the extent that any Cure Objection
       cannot be resolved by such parties, the Buyers and Sellers shall schedule a hearing for the
       Bankruptcy Court to hear and resolve such dispute. Any Designated Contract or Assumed
       Lease subject to a Cure Objection shall not be assumed and assigned until satisfactory
       resolution, to be determined in the Buyers’ reasonable discretion. During the period in
       which a Cure Objection remains pending, following the Closing Date, such Designated
       Contract or Assumed Lease will be treated in accordance with Section 2.6(f). If a Cure
       Objection is not satisfactorily resolved, the Buyers may, in their sole discretion, designate
       such Designated Contract or Assumed Lease for rejection by the Sellers and remove such
       Designated Contract or Assumed Lease from Schedule 2.6(b). From and after the Closing
       until such time as either (i) such Cure Objection is resolved and such Designated Contract
       or Assumed Lease is assumed and assigned to Buyer or (ii) Buyer designates such
       Designated Contract or Assumed Lease for rejection pursuant to the immediately preceding
       sentence, Buyer shall be responsible for and shall promptly pay on behalf of Sellers, or
       reimburse Sellers for, all Liabilities incurred by Sellers in connection with such Designated
       Contract or Assumed Lease, including for the avoidance of doubt any increase in such Cure
       Costs as a result of such post-Closing period and any administrative costs of the Debtors
       incurred in respect of such Designated Contract or Assumed Lease during such post-
       Closing period.

               (d)    Sellers shall take all actions reasonably required to assume and assign at the
       Closing the Designated Contracts and Assumed Leases to the applicable Buyer in
       accordance with this Agreement and the Sale Order and pursuant to Sections 363 and 365
       of the Bankruptcy Code, including taking all actions reasonably necessary to facilitate any
       negotiations with the counterparties to such Contracts or Leases and, if necessary, to obtain
       an order of the Bankruptcy Court containing a finding that the proposed assumption and


                                                21
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20     Page 33 of 133




       assignment of the Contracts or Leases to the applicable Buyer satisfies all applicable
       requirements of section 365 of the Bankruptcy Code.

                (e)   Buyers shall take all actions reasonably required for Sellers to assume and
       assign the Designated Contracts and Assumed Leases to the applicable Buyer (including
       the payment of the Cure Costs), including taking all actions reasonably necessary to
       facilitate any negotiations with the counterparties to such Contracts or Leases and, if
       necessary, to obtain an order of the Bankruptcy Court containing a finding that the
       proposed assumption and assignment of the Contracts or Leases to Buyers satisfies all
       applicable requirements of section 365 of the Bankruptcy Code.

                (f)    Notwithstanding the foregoing, a Contract shall not be deemed assigned to,
       or assumed by, any Buyer to the extent such Contract (i) terminates or expires by its terms,
       on or prior to such time as it is to be assumed by a Buyer hereunder and it not continued or
       otherwise extended upon assumption or (ii) requires a Consent or Governmental
       Authorization (other than, and in addition to, that of the Bankruptcy Court) in order to
       permit the sale or transfer to such Buyer of the applicable Seller’s rights under such
       Contract, and such Consent or Governmental Authorization has not been obtained prior to
       such time as it is to be assumed by such Buyer hereunder. In the event that any Contract
       is deemed not to be assigned pursuant to clause (ii) of the first sentence of this
       Section 2.6(f) or pursuant to Section 2.6(c), the Closing shall nonetheless take place subject
       to the terms and conditions set forth herein and, thereafter, through the earlier of such time
       as such Consent or Governmental Authorization is obtained and/or such Contract or Lease
       is assumed and assigned and six (6) months following the Closing (or the remaining term
       of such Contract or the closing of the Bankruptcy Cases, if shorter), Sellers and Buyers
       shall (A) use reasonable best efforts to secure such Consent or Governmental Authorization
       as promptly as practicable after the Closing and (B) cooperate in good faith in any lawful
       and commercially reasonable arrangement reasonably proposed by Buyers, including
       subcontracting, licensing, or sublicensing to the applicable Buyer any or all of any Seller’s
       rights and obligations with respect to any such Contract, under which (1) the applicable
       Buyer shall obtain (without infringing upon the legal rights of such third party or violating
       any Law) the economic rights and benefits (net of the amount of any related Tax costs
       imposed on Sellers or their respective Affiliates) under such Contract with respect to which
       the Consent and/or Governmental Authorization has not been obtained and (2) the
       applicable Buyer shall assume any related burden and obligation (including performance)
       with respect to such Contract. Upon satisfying any requisite Consent or Governmental
       Authorization requirement applicable to such Contract after the Closing, such Contract
       shall promptly be transferred and assigned to the applicable Buyer in accordance with the
       terms of this Agreement, the Sale Order and the Bankruptcy Code.

                Section 2.7 Allocation. Buyers and Sellers agree to allocate the Purchase Price
(as finally determined hereunder), the Assumed Liabilities, and all other relevant items among
the Acquired Assets in accordance with section 1060 of the IRC and the Treasury Regulations
thereunder (and any similar provision of state, local, or non-U.S. Law, as appropriate) (the
“Purchase Price Allocation”). Buyers shall deliver a draft of such allocation to Sellers within
sixty (60) days after the Purchase Price is finally determined. If Sellers notify Buyers in writing
that Sellers object to one or more items reflected in the allocation prepared by Buyers, Buyers

                                                22
EAST\176343569.13
            Case 20-12168-CSS          Doc 706      Filed 11/25/20     Page 34 of 133




and Sellers shall negotiate in good faith to resolve such dispute; provided, however, that if Buyers
and Sellers are unable to resolve any dispute with respect to the allocation within sixty (60) days
following the delivery of the allocation to Sellers, such dispute shall be resolved by a mutually
agreed upon nationally recognized “big four” accounting firm. The fees and expenses of the
accounting firm shall be allocated to be paid by Buyers, on the one hand, and Sellers, on the other
hand, based upon the percentage of the portion of the contested amount not awarded to each Party
bears to the amount actually contested by the Parties, as determined by the accounting firm. None
of the Parties will take any position inconsistent with the Purchase Price Allocation, if any, on
any Tax Return or in any audit or Tax proceeding, unless otherwise required by a final
“determination” within the meaning of Section 1313 of the IRC (or comparable provision of state,
local or foreign Tax Law). Notwithstanding the foregoing, the Parties recognize that certain
allocations may be necessary prior to the above time schedule, such as in the case of any Transfer
Tax filings, and agree to reasonably cooperate in determining the appropriate allocation in a
timely manner.

               Section 2.8 Removal of Excluded Assets. Subject to applicable Law, including
applicable Shelter-in-Place Laws, as promptly as practicable following the Closing Date, Sellers
shall use commercially reasonable efforts to remove at their expense all of the Excluded Assets
that are located at the Gym Locations and, if requested by Sellers, Buyer shall arrange
transportation of such Excluded Assets to a location designated by Sellers at Sellers’ expense.

               Section 2.9 Withholding. Buyers shall not be entitled to deduct and withhold
from any amounts otherwise payable pursuant to this Agreement, except to the extent resulting
from Seller’s failure to satisfy its obligations under Section 2.5(a)(vi).

                                   ARTICLE III
                    SELLERS’ REPRESENTATIONS AND WARRANTIES

         Sellers represent and warrant to Buyers that the statements contained in this Article III are
true and correct as of the date of this Agreement, except (a) as set forth in the disclosure schedule
accompanying this Agreement (the “Disclosure Schedule”); provided that disclosure in the
Disclosure Schedule as to a specific representation or warranty shall qualify any other sections of
this Agreement to the extent (notwithstanding the absence of a specific cross reference) it is
reasonably apparent that such disclosure relates to such other sections), (b) as otherwise disclosed
or identified in the Parent SEC Documents filed prior to the date hereof (other than any forward-
looking disclosures contained in the “Forward Looking Statements” and “Risk Factors” sections
of the Parent SEC Documents) to the extent relating to the Business, and (c) such exceptions that
result from the commencement of the Bankruptcy Cases (for the avoidance of doubt, any reference
in this Article III to “Sellers” or “Seller” shall include any predecessors of any Seller):

               Section 3.1 Organization of Sellers; Good Standing. Each Seller is either a
corporation duly organized or a limited liability company duly formed, validly existing, and in
good standing under the laws of the state of its incorporation or formation and has, subject to the
necessary authority from the Bankruptcy Court, all requisite corporate or company power and
authority to own, lease, and operate its assets and to carry on its business as now being conducted,
except where the failure to be so organized or formed, existing, or in good standing or have such
power and authority would not reasonably be expected to have a Material Adverse Effect.

                                                 23
EAST\176343569.13
            Case 20-12168-CSS           Doc 706      Filed 11/25/20      Page 35 of 133




               Section 3.2 Authorization of Transaction. Subject to the Bankruptcy Court’s
entry of the Sale Order, each Seller has full power and authority (including full corporate power
and authority) to execute and deliver this Agreement and all other agreements contemplated
hereby to which it is a party and to perform its obligations hereunder and thereunder. The
execution, delivery, and performance of this Agreement and all other agreements contemplated
hereby to which each Seller is a party have been duly authorized by such Seller. Upon due
execution hereof by each Seller, this Agreement (assuming due authorization and delivery by
Buyers) shall constitute, subject to the Bankruptcy Court’s entry of the Sale Order, the valid and
legally binding obligation of such Seller, enforceable against such Seller in accordance with its
terms and conditions, subject to applicable bankruptcy, insolvency, moratorium, or other similar
laws relating to creditors’ rights and general principles of equity (whether considered in a
proceeding in equity or at law).

                Section 3.3 Noncontravention; Government Filings. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Article II), will (a) conflict with or
result in a breach of the organizational documents of any Seller, (b) subject to the entry of the
Sale Order, violate any Law or Decree to which any Seller is subject in respect of the Acquired
Assets, or (c) subject to the entry of the Sale Order, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any material Contract or Lease to which any Seller is a
party or to which any of the Acquired Assets is subject, except, in the case of either clause (b) or
(c), for such conflicts, violations, breaches, defaults, accelerations, rights or failures to give notice
as would not, individually or in the aggregate, reasonably be expected to have a Material Adverse
Effect. Other than as required by, or pursuant to, the Bankruptcy Code, the Bidding Procedures
Order, or the Sale Order or any applicable antitrust or competition Law, no Seller is required to
give any notice to, make any filing with, or obtain any authorization, consent or approval of any
Governmental Authority in order for the Parties to consummate the transactions contemplated by
this Agreement or any Related Agreement, except where the failure to give notice, file or obtain
such authorization, consent or approval would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect or prevent or materially impair or delay any Seller’s
ability to consummate the transactions contemplated hereby or perform its obligations hereunder
on a timely basis.

                Section 3.4 Title to Assets. At the Closing, subject to any Permitted Liens and
licenses of Intellectual Property, Sellers will have good and valid title to, or the right to use, the
Acquired Assets, except to the extent the failure to have such title or right to use would not
reasonably be expected to have a Material Adverse Effect. Pursuant to the Sale Order, Sellers
will convey such title to or rights to use, all of the tangible Acquired Assets, free and clear of all
Liens (other than Permitted Liens).

              Section 3.5 Designated Contracts. True and materially complete copies of all
Contracts and Leases set forth on Schedule 2.6(a) have been made available to Buyer in the data
room prepared by Sellers.

               Section 3.6 Real Property. Section 3.6 of the Disclosure Schedule sets forth the
location of each of the operating gyms and health clubs (each, a “Gym Location”, and collectively,

                                                  24
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20     Page 36 of 133




the “Gym Locations”), each of which is leased to a Seller by a third party, and a list of all Leases.
The total number of operating Gym Locations related to the Business is approximately
seventy (70), certain of which presently are closed due to Shelter-in-Place Laws. Sellers have
made available to Buyers a true and materially complete copy of each Lease. With respect to
each Lease, (a) assuming due authorization and delivery by the other party thereto, such Lease
constitutes the valid and legally binding obligation of the Seller party thereto and, to Sellers’
Knowledge, the counterparty thereto, enforceable against such Seller and, to Sellers’ Knowledge,
the counterparty thereto in accordance with its terms and conditions, subject to applicable
bankruptcy, insolvency, moratorium, or other similar laws relating to creditors’ rights and general
principles of equity, and (b) neither such Seller nor, to Sellers’ Knowledge, the counterparty
thereto is in breach or default under such Lease, except (i) for those defaults that will be cured in
accordance with the Sale Order or waived in accordance with section 365 of the Bankruptcy Code
(or that need not be cured under the Bankruptcy Code to permit the assumption and assignment
of the Leases), (ii) to the extent such breach or default would not reasonably be expected to have
a Material Adverse Effect, or (iii) due to, or as a result of, the Shelter-in-Place Laws.

                Section 3.7 Litigation; Decrees. Except as set forth in Section 3.7 of the
Disclosure Schedule and other than the Bankruptcy Cases, there is no Litigation pending against
the Sellers, jointly or individually, other than any Litigation pursuant to which no injunctive or
equitable relief is sought and where the monetary damages are covered by insurance or would not
reasonably be expected to have a Material Adverse Effect. Other than the Bankruptcy Cases, no
Seller is subject to any outstanding Decree that would (x) reasonably be expected to have a
Material Adverse Effect or (y) prevent or materially delay such Seller’s ability to consummate
the transactions contemplated hereby or perform in any material respect its obligations hereunder.

                Section 3.8   Labor Relations. Except as set forth in Section 3.8 of the Disclosure
Schedule:

               (a)     No Seller is a party to or bound by any collective bargaining agreement with
       respect to any Covered Employees. To Sellers’ Knowledge, no union or other labor
       organization; (i) is currently attempting to organize any Covered Employees for the
       purpose of representation; or (ii) has demanded recognition or filed any petition seeking
       certification with respect to any Covered Employees.

               (b)     Sellers have made available to Buyers in the data room a true, correct and
       complete list, as of the date of this Agreement, of all Covered Employees which identifies
       the job title, work location, date of hire, exempt or non-exempt status, part-time or full-
       time status, annual base salary or regular hourly wage rate, and bonus or commission paid
       to each such employee in 2019 (if any), as well as whether such employee is on leave and
       the date such leave began.

               (c)    Except as set forth in Section 3.8(c) of the Disclosure Schedule, to Sellers’
       Knowledge, there is no material charge or complaint of discrimination or retaliation,
       lawsuit, governmental investigation or audit or other similar proceeding pending or
       threatened against the Company by, on behalf of or relating to any Covered Employees.




                                                25
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20     Page 37 of 133




                Section 3.9 Brokers’ Fees. Except with the recipients of any Success Fees, no
Seller has entered into any Contract to pay any fees or commissions to any broker, finder, or agent
with respect to the transactions contemplated hereby for which any Buyer could become liable or
obligated to pay.

                Section 3.10 Taxes.

                (a)     Except as set forth in Section 3.10 of the Disclosure Schedule and for
       matters that would not be reasonably expected to have a Material Adverse Effect, and
       except those Taxes for which the Sellers will seek authority from the Bankruptcy Court to
       pay, (i) Sellers have timely filed all Tax Returns required to be filed with the appropriate
       Governmental Authorities in all jurisdictions in which such Tax Returns are required to be
       filed (taking into account any extension of time to file granted or to be obtained on behalf
       of Sellers); (ii) all Taxes shown as due and payable on such Tax Returns have been paid
       (other than any Taxes not due as of the date of the filing of the Bankruptcy Cases as to
       which subsequent payment was prohibited by reason of the Bankruptcy Cases); (iii) Sellers
       are not a party to any Litigation by any taxing authority; and (iv) there are no pending or,
       to Seller’s Knowledge, threatened Litigation by any taxing authority.

               (b)    Sellers are not foreign persons within the meaning of section 1445 of the
       IRC.

                Section 3.11 Data Privacy. In connection with its collection, storage, transfer
(including transfer across national borders) and/or use of any personally identifiable information
from any individuals, including any members, customers, prospective members or customers,
employees and/or other third parties (collectively “Personal Information”), to the Knowledge of
Sellers, each Seller is and, during the last three (3) years, has been, in compliance with applicable
Laws and each Seller privacy policy in relevant jurisdictions, except where the failure to be in
compliance would not be reasonably expected to have a Material Adverse Effect. Each Seller has
all necessary right, title, or other interest in the Personal Information to use such Personal
Information as it currently does in its operations. Neither the execution, delivery, or performance
of this Agreement, nor the consummation of any of the transactions contemplated under this
Agreement will violate any of Seller written privacy policy or applicable Law. Each Seller has
commercially reasonable physical, technical, organizational and administrative security measures
in place to protect all Personal Information collected by it or on its behalf from and against
unauthorized access, use and/or disclosure in accordance with applicable Law. Each Seller is
and, during the last three (3) years, has been, in compliance with all Laws relating to data loss,
theft and breach of security notification obligations, except where the failure to be in compliance
would not be reasonably expected to have a Material Adverse Effect. To the Knowledge of
Sellers, there has been no (i) unauthorized access, use, or disclosure of Personal Information in
the possession or control of each Seller or any of its contractors with regard to any Personal
Information obtained from or on behalf of Seller; or (ii) unauthorized intrusions or breaches of
security into any Seller systems. To the Knowledge of Sellers, each Seller is, and during the last
three (3) years, has been, in compliance with the PCI Security Standards Council’s Payment Card
Industry Data Security Standard (PCI-DSS) and all other applicable security rules and
requirements as promulgated by the PCI Security Standards Council, by any member thereof, or
by any entity that functions as a card brand, card association, card network, payment processor,

                                                26
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20     Page 38 of 133




acquiring bank, merchant bank or issuing bank, including all merchant- and service provider-
specific requirements, the Payment Application Data Security Standards (PA-DSS) and all audit,
scanning and filing requirements.

                Section 3.12 Employee Benefits.

               (a)     Section 3.12(a) of the Disclosure Schedule lists all “employee benefit
       plans,” as defined in section 3(3) of ERISA, and all other material employee benefit plans
       or arrangements (other than governmental plans and statutorily required benefit
       arrangements), including bonus or incentive plans, deferred compensation arrangements,
       severance pay, sick leave, vacation pay, disability, medical insurance and life insurance
       maintained or contributed to by Sellers with respect to Covered Employees (the “Company
       Benefit Plans”).

               (b)     Each of the Company Benefit Plans sponsored by Sellers that is intended to
       qualify under section 401 of the IRC has been determined by the IRS to be so qualified,
       and, except as disclosed on Section 3.12(b) of the Disclosure Schedule, to the Knowledge
       of Sellers, nothing has occurred with respect to the operation of any such plan which could
       reasonably be expected to result in the revocation of such favorable determination.

              (c)    To Sellers’ Knowledge, each of the Company Benefit Plans has been
       maintained, in all material respects, in accordance with its terms and all provisions of
       applicable Law.

                (d)     No Company Benefit Plan is a pension plan that is subject to Title IV or
       Section 302 of ERISA or Section 412 of the Code and neither the Company nor any of its
       ERISA Affiliates sponsors or contributes to a “multiemployer plan” (as defined in Section
       3(37) of ERISA that is subject to Title IV of ERISA (“Multiemployer Plan”) or has any
       liability with respect to any other pension plan that is or was subject to Title IV or Section
       302 of ERISA or Section 412 of the Code. Neither the Company nor any of its ERISA
       Affiliates has incurred any liability relating to the withdrawal or partial withdrawal from a
       Multiemployer Plan that remains outstanding.

               (e)    No Company Benefit Plan provides benefits, including death or medical
       benefits, beyond termination of service or retirement other than (i) coverage mandated by
       Law, including COBRA coverage, or (ii) death or retirement benefits under a Company
       Benefit Plan qualified under Section 401(a) of the Code, and neither the Company nor any
       of its ERISA Affiliates has made a written or oral representation promising the same.

                Section 3.13 Intellectual Property.

               (a)     Section 3.13(a) of the Disclosure Schedule lists all registered Intellectual
       Property and, to the extent applicable, other applications for registration of Intellectual
       Property owned by a Seller. The Company or another Seller owns or possesses sufficient
       legal rights to all Company Intellectual Property and solely with respect to Owned
       Intellectual Property, without any known conflict with, or known infringement of, the
       rights of others, including prior employees or consultants, with which any of them may be


                                                27
EAST\176343569.13
            Case 20-12168-CSS         Doc 706     Filed 11/25/20      Page 39 of 133




       affiliated now or may have been affiliated in the past, in each case, except as would not be
       reasonably expected to have a Material Adverse Effect.

                (b)    The Company or another Seller is the sole and unrestricted legal and
       beneficial owner of all Owned Intellectual Property, and no Owned Intellectual Property
       will at the Closing be subject to any Liens, adverse claims, any requirement of any past (if
       outstanding), present or future royalty payments or otherwise encumbered or restricted by
       any rights of any third party, other than Permitted Liens and licenses of Intellectual
       Property. The execution, delivery and performance of this Agreement and the
       consummation of the transactions contemplated thereby will not result in the loss,
       forfeiture, termination, license or impairment of, or give rise to any obligation to transfer
       or to create, change or abolish, or limit, terminate or consent to the continued use of any
       Company Intellectual Property that is material to the Company.

              (c)     Sellers, as a practice, have taken commercially reasonable steps to protect,
       maintain and preserve in all material respects the confidentiality of any trade secrets
       included in the Owned Intellectual Property.

                Section 3.14 Compliance with Laws; Permits.

               (a)     Sellers are in compliance with all Laws applicable to the Business, except
       as set forth in Section 3.14 of the Disclosure Schedule, as resulting from the filing and
       pendency of the Bankruptcy Cases or where the failure to be in compliance would not be
       reasonably expected to have a Material Adverse Effect. Sellers have not received any
       written notice of or been charged with the violation of any Laws, except where such
       violation would not be reasonably expected to have a Material Adverse Effect.

               (b)     Sellers have all Permits which are required for the operation of the Business
       as presently conducted, except where such failure to have Permit would not be reasonably
       be expected to have a Material Adverse Effect. Sellers are not in default or violation (and
       no event has occurred which, with notice or the lapse of time or both, would constitute a
       default or violation) of any term, condition or provision of any Permit to which they are
       parties, except where such default or violation would not be reasonably expected to have a
       Material Adverse Effect.

                Section 3.15 Environmental Matters.         The representations and warranties
contained in this Section 3.15 are the sole and exclusive representations and warranties of Sellers
with respect to environmental matters, including matters relating to Environmental Laws. Except
as would not be reasonably likely to have a Material Adverse Effect:

               (a)    the operations of Sellers are in compliance with all applicable
       Environmental Laws, which compliance includes obtaining, maintaining and complying
       with all Permits issued pursuant to Environmental Laws necessary to operate the Business;

              (b)    no Seller is the subject of any outstanding Litigation with any Governmental
       Authority with respect to Environmental Laws;



                                                28
EAST\176343569.13
            Case 20-12168-CSS        Doc 706      Filed 11/25/20     Page 40 of 133




               (c)    no Seller is the subject of any pending, or to the Knowledge of Sellers,
       threatened Litigation alleging that Sellers may (i) be in violation of any Environmental
       Law, or any Permit issued pursuant to Environmental Law, or (ii) have any Liability under
       any Environmental Law; and

               (d)    to the Knowledge of Sellers, there are no pending or threatened
       investigations of Sellers, or currently or previously owned, operated or leased property of
       Sellers, which would reasonably be expected to result in Sellers or their Subsidiaries
       incurring Liability pursuant to any Environmental Law.

               Section 3.16 Related Party Transactions. Except (w) as set forth on Section 3.16
of the Disclosure Schedule, (x) loans and other extensions of credit to directors and officers of
the Company and its Subsidiaries for travel, business or relocation expenses or other employment-
related purposes in the Ordinary Course of Business, (y) employment arrangements in the
Ordinary Course of Business, and (z) the Company Benefit Plans, no officer, director or executive
committee member of any Seller or any member of their immediate family or any Affiliate of the
Company or such Seller (a) is a party to any Contract or Lease set forth on Section 2.6(b) of the
Disclosure Schedule or has any material business arrangement with, or has any material financial
obligations to or is owed any financial obligations from, the Company or any actual competitor,
vendor or licensor of the Company (each such Contract, Lease or business arrangement, an
“Affiliate Agreement”), (b) to the Knowledge of Sellers, none of the foregoing Persons have any
material cause of action or other claim against or related to the Business or the Acquired Assets,
and (c) to the Knowledge of Sellers, the Company does not have any direct or indirect material
business arrangement with or financial obligation to the foregoing Persons.

                Section 3.17 Financial Statements. True, correct and complete copies of (a) the
consolidated balance sheets and statements of operations and comprehensive income,
stockholders’ equity and cash flow of the Company as of and for the years ended December 31,
2018 and December 31, 2019 (the “Yearly Financial Statements”), (b) balance sheets and income
statements of each of the Gym Locations (the “Gym Location Financial Statements”) for the years
ended December 31, 2018 and December 31, 2019 and (c) an unaudited consolidated balance
sheets and statements of operations and comprehensive loss, cash flow and stockholders’ equity
of the Company as of and for the three month period ended June 30, 2020 (the “Interim Financial
Statements” and, together with Yearly Financial Statements, the “Financial Statements”) have
been provided to Buyers. The Financial Statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Company as of the dates and for the
periods indicated in such Financial Statements, have been prepared in accordance with the books
of account and other financial records of the Company and have been prepared in conformity with
GAAP (except, in the case of the Interim Financial Statements, for the absence of footnotes and
other presentation items and for normal year-end adjustments that are not material individually
or in the aggregate). The Gym Location Financial Statements have been prepared in accordance
with the books of account and other financial records of the Company.

                Section 3.18 Inventory. The Inventory as a whole is of a quantity and quality
historically useable or saleable in the conduct of the Business since the filing of the Bankruptcy
Cases, except in respect to Inventory that would have been discarded in normal course after the
date upon which the Gym Locations ceased operations. All Inventory is free from defects in

                                               29
EAST\176343569.13
            Case 20-12168-CSS          Doc 706      Filed 11/25/20      Page 41 of 133




materials and workmanship (normal wear and tear excepted), except as would not have a Material
Adverse Effect.

                Section 3.19 Sufficiency of Assets. The Acquired Assets, together with any
(a) Contracts that are not Designated Contracts, (b) leases that are not Assumed Leases,
(c) Covered Employee that does not become a Transferred Employee, and (d) Company Benefit
Plans, are sufficient for the continued conduct of the Business after the Closing in substantially
the same manner as conducted since the filing of the Bankruptcy Cases and constitute
substantially all of the rights (other than rights granted under Intellectual Property Licenses that
are Excluded Assets), property and assets necessary to conduct the Business as currently
conducted immediately prior to the date hereof.

                                   ARTICLE IV
                    BUYERS’ REPRESENTATIONS AND WARRANTIES

        Buyers represent and warrant to each Seller that the statements contained in this Article IV
are true and correct as of the date of this Agreement.

                Section 4.1 Organization of Buyer; Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own, lease and operate its assets and to carry on its
business as now being conducted.

                Section 4.2 Authorization of Transaction. Each Buyer has full power and
authority (including full company power and authority) to execute and deliver this Agreement
and all other agreements contemplated hereby to which it is a party and to perform its obligations
hereunder and thereunder. The execution, delivery and performance of this Agreement and all
other agreements contemplated hereby to which a Buyer is a party have been duly authorized by
such Buyer. This Agreement (assuming due authorization and delivery by Sellers) constitutes the
valid and legally binding obligation of each Buyer, enforceable against each Buyer in accordance
with its terms and conditions, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws relating to creditors’ rights and general principles of equity.

                Section 4.3 Noncontravention. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby (including the
assignments and assumptions referred to in Article II) will (a) conflict with or result in a breach
of the certificate of incorporation or bylaws, certificate of formation or operating agreement, or
other organizational documents, as applicable, of such Buyer, (b) violate any law or Decree to
which Buyer is, or its assets or properties are, subject or (c) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, or require any notice under any Contract or Lease to which a Buyer
is a party or by which it is bound, except, in the case of either clause (b) or (c), for such conflicts,
breaches, defaults, accelerations, rights or failures to give notice as would not, individually or in
the aggregate, have a material adverse effect on Buyer or prevent or materially impair or delay
any Buyer’s ability to consummate the transactions contemplated hereby or perform its
obligations hereunder on a timely basis. No Buyer is required to give any notice to, make any
filing with, or obtain any authorization, consent or approval of any Governmental Authority in

                                                  30
EAST\176343569.13
            Case 20-12168-CSS        Doc 706     Filed 11/25/20     Page 42 of 133




order for the Parties to consummate the transactions contemplated by this Agreement or any
Related Agreement, except where the failure to give notice, file or obtain such authorization,
consent or approval would not, individually or in the aggregate, prevent or materially impair or
delay any Buyer’s ability to consummate the transactions contemplated hereby or perform its
obligations hereunder on a timely basis.

               Section 4.4 Litigation; Decrees. There is no Litigation pending or, to Buyer’s
knowledge, threatened in writing that challenges the validity or enforceability of this Agreement
or seeks to enjoin or prohibit consummation of the transactions contemplated hereby. Neither
Buyer nor any other Buyer is subject to any outstanding Decree that would prevent or materially
impair or delay any Buyer’s ability to consummate the transactions contemplated hereby or
perform its obligations hereunder on a timely basis.

              Section 4.5 Brokers’ Fees. No Buyer has entered into any Contract to pay any
fees or commissions to any broker, finder or agent with respect to the transactions contemplated
by this Agreement for which Sellers or any of their Affiliates could become liable or obligated to
pay.

              Section 4.6 Sufficient Funds; Adequate Assurances. Buyer has and will have at
the Closing immediately available funds sufficient for the satisfaction of all of its obligations
under this Agreement, including the payment of the Purchase Price, the Cure Costs and all fees,
expenses of and other amounts required to be paid by Buyer in connection with the transactions
contemplated hereby, including satisfaction of any Obligations outstanding under the DIP
Financing Agreement. Each Buyer is capable of satisfying the conditions contained in sections
365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the Designated Contracts and
Assumed Leases and the related Assumed Liabilities.

                Section 4.7 Certain Arrangements. There are no Contracts, undertakings,
commitments, agreements or obligations, whether written or oral, between any Buyer, on the one
hand, and any member of the management or board of directors (or applicable governing body)
of the Company or its Subsidiaries, any holder of equity or debt securities of the Company or its
Subsidiaries, or any lender or creditor of the Company or its Subsidiaries, on the other hand,
(a) relating in any way to the acquisition of the Acquired Assets or the other transactions
contemplated by this Agreement or (b) that would be reasonably likely to prevent, restrict, impede
or affect adversely the ability of the Company to entertain, negotiate or participate in any such
transactions.

                                     ARTICLE V
                               PRE-CLOSING COVENANTS

      The Parties agree as follows with respect to the period between the execution of this
Agreement and the Closing (except as otherwise expressly stated to apply to a different period):

              Section 5.1 Efforts; Cooperation. Upon the terms and subject to the conditions
set forth in this Agreement (including Section 5.4(a)), each of the Parties shall use its
commercially reasonable efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and to assist and cooperate with the other Parties in doing, all things reasonably


                                               31
EAST\176343569.13
            Case 20-12168-CSS           Doc 706      Filed 11/25/20       Page 43 of 133




necessary, proper or advisable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated hereby, and prior to the Termination Date, including
using its commercially reasonable efforts to deliver all documents so reasonably necessary and,
with respect to Sellers, using its commercially reasonable efforts to respond to reasonable requests
for documents and access to management to facilitate completion of due diligence. Without
limiting the generality of the foregoing, (i) each Seller shall use its commercially reasonable
efforts to cause the conditions set forth in Section 7.1 that are within its control or influence to be
satisfied or fulfilled, and (ii) each Buyer shall use its commercially reasonable efforts to cause the
conditions set forth in Section 7.2 that are within its control or influence to be satisfied or fulfilled,
in each case, prior to the Termination Date.

                Section 5.2    Conduct of the Business Pending the Closing.

               (a)     During the period prior to the Closing, Sellers shall use commercially
       reasonable efforts, except as otherwise required, authorized or restricted by applicable Law
       (including applicable Shelter-in-Place Laws), pursuant to the Bankruptcy Code, pursuant
       to a Decree of the Bankruptcy Court, or pursuant to the DIP Financing, to (i) operate the
       Business in the Ordinary Course of Business, (ii) preserve intact their business
       organizations, (iii) maintain the Business and the Acquired Assets in the Ordinary Course
       of Business (normal wear and tear excepted and recognizing the impact of the Shelter-in-
       Place Laws), (iv) keep available the services of its officers and Covered Employees, (v)
       maintain satisfactory relationships with licensors, licensees, suppliers, contractors,
       distributors, consultants, vendors, and others having business relationships with Sellers in
       connection with the operation of the Business (other than payment of pre-petition claims),
       and (vi) subject to the requirements of the Shelter-in-Place Laws, continue to operate the
       Business consistent with past practice in place immediately prior to the Petition Date.

                (b)    Except (i) any and all matters as may be required and approved by order of
       the Bankruptcy Court, (ii) as required or restricted by applicable Law (including applicable
       Shelter-in-Place Laws), the Bankruptcy Code, Decree of the Bankruptcy Court, or the DIP
       Financing, (iii) as otherwise contemplated by this Agreement or set forth on Section 5.2(b)
       of the Disclosure Schedules, or (iv) with the prior written consent of Buyer (which consent
       shall not be unreasonably withheld, conditioned or delayed), no Seller shall, solely as it
       relates to the Business:

                      (i)     (A) increase the compensation of any Covered Employee, including
               annual salaries, wages, commissions or bonuses, or (B) materially increase or
               decrease the coverage or the benefits available under any (or create any new)
               Company Benefit Plan;

                      (ii)    subject any of the Acquired Assets to any Lien, except for Permitted
               Liens and any Lien securing any debtor in possession loan facility or granted in an
               order authorizing use of cash collateral;

                      (iii) terminate (other than by expiration), amend (other than by automatic
               extension or renewal), or fail to renew, obtain, or preserve any material Permit;



                                                   32
EAST\176343569.13
            Case 20-12168-CSS         Doc 706     Filed 11/25/20     Page 44 of 133




                      (iv)    make any material loans or material advances;

                      (v)     enter into any Contract that limits or restricts the conduct or
               operations of the business of the Company;

                      (vi)    incur, create, assume, guarantee, or become liable for any
               indebtedness, other than trade debt and other indebtedness incurred in the Ordinary
               Course of Business or any indebtedness that would be an Excluded Liability;

                     (vii) except as previously disclosed to or known by Buyer, materially
               modify, amend, supplement, or terminate any Contract or Lease set forth on
               Schedule 2.6(a);

                       (viii) fail to maintain in full force and effect any filings necessary to
               maintain the Owned Intellectual Property consistent with past practice, other than
               in the Ordinary Course of Business;

                      (ix)   engage or hire any new employee whose annual base salary would
               exceed one hundred thousand Dollars ($100,000);

                      (x)     reject any Contracts or Leases;

                      (xi)    seek to accelerate the receipt of any royalty payments or licensing
               receivables generated by the Business, by way of discount or otherwise;

                      (xii)   terminate any Covered Employee unless such termination is for
               “cause”;

                      (xiii) enter into any new or additional Lease or open any new, additional
               gym and health club other than the Gym Locations set forth on Section 3.6 of the
               Disclosure Schedules;

                      (xiv) except as previously disclosed to or known to Buyer, commence or
               continue any material repairs or alterations to any of the Gym Locations;

                       (xv) alter, change or otherwise modify the membership and/or pricing
               structure in existence as of the Petition Date at any Gym Location, including but
               not limited to the launch of any customer promotions;

                       (xvi) propose or pay key employee retention or incentive payments or
               similar bonus payments;

                      (xvii) settle any Litigation with any third party or any Governmental
               Authority, including People of the State of New York v. Town Sports International
               Holdings, Inc. et al., Index No. 451969/2020, other than any settlement pursuant to
               which (A) any Liability thereunder will be an Excluded Liability, (B) no payment
               from Buyer is sought or required, and (C) no restrictions are placed on or affecting
               the Business from and after the Closing Date; and

                                                33
EAST\176343569.13
            Case 20-12168-CSS          Doc 706     Filed 11/25/20      Page 45 of 133




                      (xviii) agree to do anything prohibited by this Section 5.2(b).

               (c)     Nothing contained in this Agreement shall give Buyers or their respective
       Affiliates, directly or indirectly, the right to control or direct the Business prior to the
       Closing. Each Buyer (x) acknowledges that the Company and its Subsidiaries operate in
       the Business and related markets and industries and that such markets and industries have
       been, are, and are expected to be impacted, directly or indirectly, by Laws, directives,
       pronouncements or guidelines issued by Governmental Authorities, the Centers for Disease
       Control and Prevention, the World Health Organization and other industry groups
       providing for business closures, “sheltering-in-place” or other restrictions that relate to, or
       arise out of, any epidemic, pandemic or disease outbreak (including the COVID-19
       pandemic) and (y) agrees that compliance by the Company and its Subsidiaries with any
       such Law, directive, pronouncement or guideline shall not constitute a breach of this
       Agreement.

                Section 5.3   Bankruptcy Court Matters.

               (a)    No later than October 2, 2020, Sellers shall file with the Bankruptcy Court
       an application or motion seeking approval of (i) the Bidding Procedures Order (ii) the form
       of this Agreement and Sellers’ authority to enter into this Agreement and (iii) the Overbid
       Protection (as defined below) (the “Bidding Procedures Motion”).

               (b)    The Bidding Procedures Order shall provide for an initial overbid protection
       in the amount of one million Dollars ($1,000,000) over and above the aggregate of the
       Purchase Price and minimum bid increments thereafter of five hundred thousand Dollars
       ($500,000) (the “Overbid Protection”).

               (c)    Unless otherwise agreed by the Parties in writing, the Bidding Procedures
       Order shall also (i) be entered by the Bankruptcy Court on or before October 12, 2020, (ii)
       provide that qualified bids must be submitted by October 26, 2020, and an auction, if any,
       shall take place on October 28, 2020, and (iii) provide that the Closing shall occur on or
       before November 13, 2020.

               (d)     This Agreement and the transactions contemplated hereby are subject to
       Sellers’ right and ability to consider higher or better competing bids with respect to the
       Business or a material portion of the Acquired Assets pursuant to the Bidding Procedures
       Order (each a “Competing Bid”). Each Buyer acknowledges that Sellers and their
       Affiliates and Representatives are and may continue soliciting inquiries, proposals, or
       offers for the Acquired Assets.

               (e)     If an Auction is conducted, and Buyers are not the prevailing party(ies) at
       the conclusion of such Auction (such prevailing party, the “Prevailing Bidder”), Buyers
       shall be required to serve as a back-up bidder (the “Back-up Bidder”) and keep Buyers’ bid
       to consummate the transactions contemplated by this Agreement on the terms and
       conditions set forth in this Agreement (as the same may be improved upon in the Auction)
       open and irrevocable until the earlier of (i) 5:00 p.m. (prevailing Eastern time) on
       November 30, 2020 (the “Outside Back-up Date”), or (ii) the date of closing of a


                                                 34
EAST\176343569.13
            Case 20-12168-CSS         Doc 706     Filed 11/25/20      Page 46 of 133




       Competing Bid with the Prevailing Bidder. Following the Sale Hearing and prior to the
       Outside Back-up Date, if the Prevailing Bidder fails to consummate the applicable
       alternative transaction as a result of a breach or failure to perform on the part of such
       Prevailing Bidder, the Back-up Bidder (if the Back-up Bidder is the next highest bidder at
       the Auction) will be deemed to have the new prevailing bid, and Sellers will be authorized,
       and Buyers will be required, without further order of the Bankruptcy Court, to consummate
       the transactions contemplated by this Agreement on the terms and conditions set forth in
       this Agreement (as the same may be improved upon in the Auction) with the Back-up
       Bidder.

               (f)     Sellers shall promptly serve true and correct copies of the Sale Motion and
       all related pleadings in accordance with the Bidding Procedures Order, the Bankruptcy
       Code, the Federal Rules of Bankruptcy Procedure, the Local Rules of Bankruptcy Practice
       and Procedure of the United States Bankruptcy Court for the District of Delaware, and any
       other applicable order of the Bankruptcy Court.

               (g)   The Sale Order shall be entered by the Bankruptcy Court. The Sale Order
       shall, among other things, (i) approve, pursuant to Sections 105, 363, and 365 of the
       Bankruptcy Code, (A) the execution, delivery and performance by Sellers of this
       Agreement, (B) the sale of the Acquired Assets to Buyers on the terms set forth herein and
       free and clear of all Liens (other than Liens included in the Assumed Liabilities and
       Permitted Liens), and (C) the performance by Sellers of their respective obligations under
       this Agreement; (ii) authorize and empower Sellers to assume and assign to Buyers the
       Designated Contracts; and (iii) find that each Buyer is a “good faith” buyer within the
       meaning of Section 363(m) of the Bankruptcy Code, not a successor to any Seller and grant
       each Buyer the protections of Section 363(m) of the Bankruptcy Code. Buyers shall
       promptly take such actions as are reasonably requested by Sellers to assist in obtaining
       Bankruptcy Court approval of the Sale Order, including furnishing affidavits or other
       documents or information for filing with the Bankruptcy Court for purposes, among others,
       of (a) demonstrating that each Buyer is a “good faith” purchaser under Section 363(m) of
       the Bankruptcy Code and (b) establishing adequate assurance of future performance within
       the meaning of Section 365 of the Bankruptcy Code. In the event that the Bankruptcy
       Court’s approval of the Sale Order shall be appealed, Sellers shall use reasonable efforts to
       defend such appeal.

             (h)    Unless otherwise provided in the Bidding Procedures Order, the Bidding
       Procedures Order shall apply to the sale of the Business hereunder.

               (i)    Subject to the consummation of the Plan, Buyers shall, on or as soon as
       reasonably practicable following the Closing (or, in the case of any Contract that is to be
       assigned following the Closing pursuant to Section 2.6, on or prior to the date of such
       assignment), pay the Cure Costs and cure any and all other defaults and breaches under the
       Designated Contracts and Assumed Leases so that such Contracts may be assumed by the
       applicable Seller and assigned to the applicable Buyer in accordance with the provisions
       of section 365 of the Bankruptcy Code and this Agreement.



                                                35
EAST\176343569.13
            Case 20-12168-CSS           Doc 706    Filed 11/25/20     Page 47 of 133




                (j)    Sellers’ obligations under this Agreement and in connection with the
       transactions contemplated hereby are subject to entry of and, to the extent entered, the
       terms of any orders of the Bankruptcy Court. Nothing in this Agreement shall require the
       Company or its Affiliates to give testimony to or submit a motion to the Bankruptcy Court
       that is untruthful or to violate any duty of candor or other fiduciary duty to the Bankruptcy
       Court or its stakeholders.

               Section 5.4    Notices and Consents.      Prior to the Closing and as necessary
following the Closing:

              (a)    Sellers will give, or will cause to be given, any notices to third parties, and
       each of the Parties will use its commercially reasonable efforts to obtain any third party
       consents or sublicenses, if applicable, as are otherwise necessary and appropriate to
       consummate the transactions contemplated hereby as set forth on Schedule 5.4; and

              (b)    each of the Parties will give any notices to, make any filings with, and use
       its commercially reasonable efforts to obtain any authorizations, consents, and approvals
       of Governmental Authorities necessary and appropriate to consummate the transactions
       contemplated hereby as set forth on Schedule 5.4.

                Section 5.5 Notice of Developments. Each Seller and each Buyer will give
prompt written notice to the other Parties of (a) the existence of any fact or circumstance, or the
occurrence of any event, of which it has Knowledge that would reasonably be likely to cause any
of the representations and warranties contained in Article III (in the case of Sellers) or Article IV
(in the case of Buyers) to be untrue or inaccurate such that a condition to a Party’s obligations to
consummate the transactions contemplated hereby set forth in Article VII not to be satisfied as of
a reasonably foreseeable Closing Date, or (b) the receipt of any notice or other communication
from any Governmental Authority in connection with the transactions contemplated by this
Agreement; provided, however, that the delivery of any such notice pursuant to this Section 5.5
shall not be deemed to amend or supplement this Agreement and the failure to deliver any such
notice shall not constitute a waiver of any right or condition to the consummation of the
transactions contemplated hereby by any Party; provided further that if the Closing occurs, any
such notice will be considered and deemed to be part of the Schedules for all purposes under this
Agreement.

                Section 5.6   Access.

               (a)     Sellers will provide Buyer and its Representatives access upon reasonable
       advance notice or request to the books and records, and Designated Contracts and Assumed
       Leases included in the Acquired Assets, which may be via an electronic data room;
       provided, however, that (i) such access does not unreasonably interfere with the normal
       operations of the Company and its Subsidiaries, (ii) all requests for access will be directed
       to Huron Consulting Group or Houlihan Lokey or such other Person(s) as the Company
       may designate in writing from time to time, and (iii) for avoidance of doubt, the foregoing
       shall not require any Person to waive, or take any action with the effect of waiving, its
       attorney-client privilege with respect thereto or to provide access or information in
       violation of applicable Law. Each Buyer shall upon reasonable notice to, and with the prior

                                                  36
EAST\176343569.13
            Case 20-12168-CSS           Doc 706      Filed 11/25/20      Page 48 of 133




       written consent of, Sellers, be permitted to contact Landlords, vendors, suppliers, licensors,
       and licensees. Sellers shall be entitled to be present at any such meetings.

               (b)    The information provided pursuant to this Section 5.6 will be used solely
       for the purpose of effecting the transactions contemplated hereby, and will be governed by
       all the terms and conditions of the Confidentiality Agreement (which Confidentiality
       Agreement shall not terminate upon the execution of this Agreement notwithstanding
       anything to the contrary therein) and the applicable confidentiality provisions of the
       Prepetition Senior Secured Debt and/or DIP Financing. Neither the Company nor any
       Seller makes any representation or warranty as to the accuracy of any information, if any,
       provided pursuant to this Section 5.6, and Buyers may not rely on the accuracy of any such
       information.

              (c)      Each Buyer will not, and will not permit its Representatives, contact any
       manager, employee, customer, supplier, lessee, lessor, licensee, licensor, or distributor of
       the Company or its Subsidiaries prior to the Closing with respect to the Company, its
       Subsidiaries, their business or the transactions contemplated by this Agreement without the
       prior written consent of the Company for each such contact.

               (d)        From time to time upon reasonable request of Buyer, and additionally no
       later than three (3) Business Days prior to the Closing Date, Sellers shall provide Buyer
       with (i) a list, true and correct in all material respects and as of a date as close as reasonably
       practicable to the date of such request or such pre-Closing date, of all current members and
       their respective membership types for each Gym Location and (ii) copies, true and correct
       in all material respects, of the most recent, as of the time of such request, available
       unaudited Gym Location Financial Statements for each Gym Location.

               Section 5.7 Bulk Transfer Laws. The Parties intend that pursuant to Section
363(f) of the Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any
Liens, including any Liens or Claims arising out of the bulk transfer laws, except Permitted
Encumbrances, and the Parties shall take such steps as may be necessary or appropriate to so
provide in the Sale Order. Each Buyer acknowledges that Sellers will not comply with the
provisions of any bulk transfer laws or similar laws of any jurisdiction in connection with the
transactions contemplated by this Agreement, including the United Nations Convention on the
Sale of Goods, and hereby waives all claims related to the non-compliance therewith.

                                         ARTICLE VI
                                      OTHER COVENANTS

                Section 6.1    Further Assurances.

               (a)     In case at any time after the Closing any further action is necessary to carry
       out a Party’s obligations under this Agreement, such Party will, at the requesting Party’s
       sole cost and expense, take such further action, or cause such further action to be taken
       (including the execution and delivery of such other reasonable instruments of sale, transfer,
       conveyance, assignment, assumption and confirmation, providing materials and
       information) as the other Party may reasonably request which actions shall be reasonably


                                                  37
EAST\176343569.13
            Case 20-12168-CSS          Doc 706     Filed 11/25/20      Page 49 of 133




       necessary to transfer, convey, or assign to the applicable Buyer all of the Acquired Assets
       to be acquired by such Buyer in accordance with Section 2.1 or to confirm an applicable
       Buyer’s assumption of the Assumed Liabilities to be assumed by such Buyer in accordance
       with Section 2.2.

                (b)   If, following the Closing, any Buyer or any Seller becomes aware that any
       Buyer or any of its Affiliates owns any asset or rights which is an Excluded Asset, such
       Party shall promptly inform the other Party of that fact. Thereafter, at the request of any
       Seller, such Buyer shall execute, or cause the relevant Affiliate(s) of such Buyer to execute,
       such documents as may be reasonably necessary to cause the transfer of and such Buyer
       shall thereafter transfer any such asset or right to such Seller or such other entities
       nominated by such Seller for no consideration and such Seller shall do all such things as
       are reasonably necessary to facilitate such transfer. If, following the Closing, a Buyer
       receives any payments in respect of an Excluded Asset, such Buyer shall promptly remit
       such payments to the applicable Seller or other entity nominated by such Seller.

               (c)     If, following the Closing, any Buyer or any Seller becomes aware that a
       Seller or any of its Affiliates owns any asset or rights which is an Acquired Asset, such
       Party shall promptly inform the other Party of that fact. Thereafter, at the request of any
       Buyer, the applicable Seller shall execute or cause the relevant Seller or Affiliate(s) of such
       Seller to execute such documents as may be reasonably necessary to cause the transfer of
       and such Seller shall thereafter transfer any such asset or right to such Buyer or any other
       entities nominated by such Buyer for no consideration and such Buyer shall do all such
       things as are reasonably necessary to facilitate such transfer. If, following the Closing, a
       Seller or its Affiliates receive any payments in respect of the Acquired Assets, such Seller
       shall promptly remit such payments to such applicable Buyer or other entity nominated by
       Buyer.

               (d)     With respect to any Acquired Asset (and any asset which is not an Acquired
       Asset solely as a result of a restriction on transfer or assignment) for which consent or
       approval is required for transfer or assignment but is not obtained prior to the Closing,
       Sellers shall reasonably cooperate with Buyers in any reasonable arrangement that Buyers
       may request to provide Buyers with all of the benefits of, or under, the applicable Acquired
       Assets (or assets that are not Acquired Assets solely as a result of a restriction on transfer
       or assignment), including taking actions reasonably required to enforce, for the benefit of
       a Buyer, any and all rights of Sellers against any party to the applicable Acquired Asset.

               Section 6.2 Access; Enforcement; Record Retention. From and after the
Closing, upon request by any Party (the “Requesting Party”), the other Parties will permit such
Requesting Party and its Representatives to have reasonable access during normal business hours,
at the sole expense of such Requesting Party and in a manner so as not to interfere unreasonably
with the normal business operations of such Party, to all premises, properties, personnel, books
and records, and Contracts or Leases of such Party for the purposes of (a) preparing Tax Returns,
(b) monitoring or enforcing rights or obligations under this Agreement or any of the Related
Agreements, (c) defending third-party lawsuits or complying with the requirements of any
Governmental Authority, or (d) any other reasonable business purpose (including assistance with
the Wind-Down and the closing of the Bankruptcy Cases, the dissolution of Sellers, and related

                                                 38
EAST\176343569.13
            Case 20-12168-CSS          Doc 706      Filed 11/25/20      Page 50 of 133




Tax matters and other administrative matters); provided, however, that, for avoidance of doubt,
the foregoing shall not require a Party to take any such action if (i) such action may result in a
waiver or breach of any attorney/client privilege, (ii) such action could reasonably be expected to
result in violation of applicable law, or (iii) providing such access or information would be
reasonably expected to be disruptive to its normal business operations. Buyers agree to maintain
the files or records which are contemplated by the first sentence of this Section 6.2 in a manner
consistent in all material respects with its document retention and destruction policies, as in effect
from time to time, for six (6) years following the Closing. From and after the Closing, Buyers
will, and will cause their employees to, provide Sellers with reasonable assistance, support and
cooperation with Sellers’ Wind-Down and related activities (e.g., helping to locate documents or
information related to preparation of Tax Returns or prosecution or processing of
insurance/benefit claims).

                Section 6.3   Covered Employees.

               (a)     Buyer, or one of the other Buyers, shall offer employment to the Covered
       Employees who work at any Gym Location that is subject to an Assumed Lease and may
       offer employment to any or all of the other Covered Employees (including, in each case
       and for the avoidance of doubt, Inactive Employees). At least two (2) Business Days prior
       to the Auction, Buyer shall provide Sellers a list of any such other Covered Employees that
       Buyer, or one of the other Buyers, would like to make an offer of employment; provided,
       however, that Buyers shall provide Sellers with advance notice to allow Sellers to comply
       with the WARN Act in the event that Buyers or Buyer fail to offer employment to a
       sufficient number of Covered Employees on sufficient enough terms and conditions such
       that Sellers would have an obligation to provide notice under the WARN Act. Any such
       offer of employment will be effective as of the Closing Date and contingent upon the
       Closing. Each Covered Employee who accepts such offer of employment shall be deemed
       a “Transferred Employee”; provided that any Covered Employee who has been furloughed
       or is on an approved leave of absence as of the Closing (an “Inactive Employee”) shall not
       be considered a Transferred Employee unless and until such Inactive Employee returns to
       active status in accordance with this Section 6.3(a), and notwithstanding anything herein
       to the contrary, no Buyer or their respective Affiliates shall be responsible for Liabilities
       relating to such Inactive Employee prior to the date such Inactive Employee becomes a
       Transferred Employee. Each Transferred Employee who becomes employed by a Buyer
       in connection with the transactions contemplated by this Agreement shall be eligible to
       receive the salary and benefits (excluding, severance and equity compensation) maintained
       for employees of Buyer on substantially similar terms and conditions in the aggregate as
       are provided to such Transferred Employees prior to the Closing. The employment of any
       Inactive Employee with Buyer or one of its Affiliates, as applicable, shall be effective upon
       his or her return to active work; provided that the Inactive Employee reports to work with
       Buyer or one of its Affiliates, as applicable, within five (5) Business Days after the end of
       any such approved leave and, to the extent permitted by applicable Law, in no event later
       than six (6) months following the later of (i) the Closing Date or (ii) repeal of the applicable
       Shelter-in-Place Laws, and, as of such date, such Inactive Employee shall be a Transferred
       Employee. Buyer, in its sole discretion shall also be permitted to offer employment to any
       Covered Employee that is not employed at a Gym Location and any such Covered
       Employee that accepts such offer of employment shall be a Transferred Employee. Sellers

                                                 39
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20     Page 51 of 133




       will reasonably cooperate with any reasonable requests by Buyer in order to facilitate the
       offers of employment and the delivery of such offers.

               (b)     Service Credit. Each Transferred Employee shall be given credit for all
       service with Sellers and their Subsidiaries, and their respective predecessors under any
       employee benefit plans or arrangements of Buyer and its respective Affiliates maintained
       by Buyer or its respective Affiliates in which such Transferred Employees participate
       following the Closing Date, for purposes of eligibility, vesting and entitlement to benefits,
       including for severance benefits and vacation entitlement and for accrual of pension
       benefits; provided, however, that (i) such credit shall be given pursuant to payroll or plan
       records of Sellers; and (ii) such service crediting shall be permitted and consistent with
       Buyer’s or its applicable Affiliate’s defined contribution retirement plan. Notwithstanding
       the foregoing, nothing in this Section 6.3(b) shall be construed to require crediting of
       service that would result in a duplication of benefits.

               (c)    No Third Party Beneficiary Rights. Without limiting the generality of this
       Section 6.3, no provision of this Agreement shall create any third party beneficiary rights
       in any current or former employee or service provider of any Seller, any Covered
       Employee, or any Transferred Employee (including any beneficiary or dependent thereof)
       in respect of continued employment by Sellers or its Affiliates or Buyers or its Affiliates
       or otherwise. Nothing herein shall (i) guarantee employment for any period of time or
       preclude the ability of any Buyer or any of its Affiliates to terminate any Transferred
       Employee for any reason, (ii) require any Buyer or any of its Affiliates to continue any
       Company Benefit Plans, employee benefit plans, or arrangements or prevent the
       amendment, modification or termination thereof after the Closing, or (iii) constitute an
       amendment to any Company Benefit Plan, employee benefit plans, or arrangements.

               (d)     Effective as soon as practicable following the Closing Date, Sellers, or any
       applicable Affiliate, shall effect a transfer of assets and liabilities from the defined
       contribution retirement plan that it maintains, to the defined contribution retirement plan
       maintained by Buyer, with respect to those employees of the Business who become
       employed by Buyer, or an Affiliate of Buyer, in connection with the transactions
       contemplated by this Agreement. Any such transfer shall be in an amount sufficient to
       satisfy Section 414(l) of the Code.

               (e)    Sellers shall retain any obligations under Section 4980B of the Code for
       Covered Employees (and their eligible dependents) who are “M&A qualified
       beneficiaries” (as such term is defined in Treasury Regulation Section 54.4980B-9, A-4)
       until such time as Sellers or any of their ERISA Affiliates cease to provide a group health
       plan. From and after such time, Buyer shall have the obligation to provide COBRA
       coverage to such individuals to the extent described in Treasury Regulation Section
       54.4980B-9, A-8(c)(1).

              (f)     Except for any Assumed Liabilities or as otherwise described in this
       Section 6.3, Sellers will have the sole and absolute responsibility for any financial or other
       commitments to their employees for the period prior to the Closing, including any and all
       claims or obligations for severance pay and any and all claims and obligations arising under

                                                40
EAST\176343569.13
            Case 20-12168-CSS         Doc 706     Filed 11/25/20      Page 52 of 133




       any collective bargaining agreement, employee benefit plan (including, any withdrawal
       liability) or any local, state or federal law, rule or regulation. Other than as set forth in
       Section 6.3(a), no Buyer of any of its Affiliates shall have any contractual or other
       obligation with respect to hiring, offering to hire or employing any Covered Employee or
       any of Sellers’ other employees. Except as set forth in Section 6.3(a), in no event shall any
       Buyer be obligated to commit to any particular usage of employees or to any particular
       benefits or wage rates. Nothing contained herein shall be deemed an admission that Sellers
       have any financial obligation to employees or that obligations, if any, are entitled to a
       particular treatment or priority under the Bankruptcy Code. Sellers’ failure to pay an
       obligation, if any, under this Section 6.3 shall not be a default under this Agreement.

               Section 6.4 Transfer Taxes. Buyers shall pay any stamp, documentary, filing,
recording, registration, sales, use, transfer, added-value or other non-income Tax, fee, or
governmental charge (a “Transfer Tax”) imposed under applicable Law in connection with the
transactions contemplated hereby. The Party that is required by applicable Law to file any Tax
Returns in connection with Transfer Taxes described in the immediately preceding sentence shall
prepare and timely file such Tax Returns. The Parties hereto shall cooperate to permit the filing
Party to prepare and timely file any such Tax Returns.

                Section 6.5 Allocation of Taxes. In the case of any Taxes imposed with respect
to a taxable period that includes (but does not end on) the Closing Date (a “Straddle Period”), the
amount of any Taxes imposed on a periodic basis, such as real or personal property Taxes (such
Taxes, “Periodic Taxes”), with respect to the portion of the Straddle Period ending on and
including the Closing Date shall be deemed to be the amount of such Tax for the entire taxable
period multiplied by a fraction the numerator of which is the number of days in the portion of the
taxable period ending on and including the Closing Date and the denominator of which is the
number of days in such taxable period. Any Tax Returns for Periodic Taxes imposed with respect
to the Acquired Assets or the Business in a Straddle Period shall be prepared in a manner
consistent with the past practices of Sellers and its Affiliates for filing such Tax Returns, except
as otherwise required by applicable Law. If the actual amount of any Taxes imposed on a periodic
basis for a Straddle Period determined pursuant to the first sentence in this Section 6.5 is not
known for the Straddle Period as of the Closing Date, the amount of such Taxes attributable to
the portion of the Straddle Period that ends on the Closing Date will be estimated as of the Closing
Date based on the amount of Tax for the prior taxable period.

               Section 6.6 Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the existence or subject matter of this
Agreement without the prior written approval of Buyer and the Company, unless a press release
or public announcement is required by applicable law, or any rule or order of the Bankruptcy
Court. If any such announcement or other disclosure is required, the disclosing Party shall give
the nondisclosing Parties prior notice of, and an opportunity to comment on, the proposed
disclosure. The Parties acknowledge that Sellers shall file this Agreement with the Bankruptcy
Court in connection with obtaining the Sale Order.

                Section 6.7   Non-Disclosure; Non-Solicit; Non-Disparagement.



                                                41
EAST\176343569.13
            Case 20-12168-CSS          Doc 706      Filed 11/25/20      Page 53 of 133




               (a)      Non-Disclosure of Confidential Information. None of the Sellers (the
       “Restricted Parties”) shall, directly or indirectly, disclose or use at any time (and shall cause
       their respective controlled Affiliates and Representatives, excluding, for the avoidance of
       doubt, the Unrestricted Affiliates, not to use or disclose) any Confidential Information
       (whether or not such information is or was developed by any of the Restricted Parties),
       except to the extent that such disclosure or use is (i) directly related to and required by the
       performance of such Restricted Party’s duties to the Company or the Buyers, (ii) required
       by applicable law, any rule of the Bankruptcy Court, any Decree, or as otherwise provided
       hereunder, (iii) to such Restricted Parties’ or their Affiliates’ legal and financial advisors
       who agree to maintain the confidentiality of such information or (iv) to Buyers or any of
       their respective Subsidiaries or Affiliates. The Restricted Parties each further agree to take
       commercially reasonable steps, to the extent within its control, to safeguard such
       Confidential Information and to protect it against disclosure, misuse, espionage, loss, and
       theft. In the event any of the Restricted Parties is required by Law or Decree to disclose
       any Confidential Information, such Restricted Party shall promptly notify the Buyers in
       writing, which notification shall include the nature of the legal requirement and the extent
       of the required disclosure, and shall cooperate with the Buyers’ reasonable requests to
       preserve the confidentiality of such Confidential Information consistent with applicable
       Law. No Restricted Party shall use any Membership Information except to the extent
       required to operate the Business as conducted as of the Closing Date. For purposes of this
       Agreement, “Confidential Information” means all information of a confidential or
       proprietary nature (whether or not specifically labeled or identified as “confidential”), in
       any form or medium, that relates to the Business, the Company, any other Seller, or their
       respective members, suppliers, distributors, customers, landlords, independent contractors
       or other business relations. Confidential Information includes the following as they relate
       to the Company, any other Seller or the Business and, in each case, to the extent the
       Company, any other Seller or the Business obtains a commercial benefit from the secret
       nature of such information: Membership Information, internal business information
       (including information relating to strategic and staffing plans and practices, business,
       training, marketing, promotional and sales plans and practices, cost, rate and pricing
       structures, accounting and business methods and potential acquisition candidates);
       identities of, individual requirements of, and specific contractual arrangements with, the
       Company’s or any other Seller’s members, suppliers, distributors, customers, independent
       contractors or other business relations and their confidential information; trade secrets,
       know-how, compilations of data and analyses, techniques, systems, formulae, research,
       records, reports, manuals, documentation, models, data and data bases relating thereto; and
       inventions, innovations, improvements, developments, methods, designs, analyses,
       drawings, and reports.

               (b)     Non-Solicit. During the period commencing on the date hereof and ending
       on the third (3rd) anniversary of the Closing Date (the “Restricted Period”), the Restricted
       Parties shall not, and shall not cause their respective Affiliates and trusts, to, directly or
       indirectly, either individually or acting in concert with another Person or Persons, other
       than in the Ordinary Course of Business prior to the Closing in a manner that is not
       reasonably expected to be adverse to the Business:



                                                  42
EAST\176343569.13
            Case 20-12168-CSS          Doc 706      Filed 11/25/20      Page 54 of 133




                       (i)    request, induce or attempt to influence any distributor, supplier or
               customer of goods or services of the Business to curtail, cancel or refrain from
               maintaining or increasing the amount or type of business such distributor, supplier
               or customer of goods or services is currently transacting, or may be transacting
               during the Restricted Period, with the Business or adversely modify its pricing or
               other terms of sale with the Business;

                      (ii)    (a) influence or attempt to influence any member of the Business of
               any Gym Location at any time during the twelve (12) month period preceding the
               Closing Date to terminate or otherwise adversely modify their membership or (b)
               request, induce or attempt to influence any member of the Business of any Gym
               Location of any Restricted Affiliate at any time during the twelve (12) month period
               preceding the Closing Date to join or use any Restricted Business;

                      (iii) solicit for employment or retention or hire, employ or retain any
               Person who is an employee of the Business during the Restricted Period or was an
               employee at any time during the twelve (12) month period preceding the Closing
               Date; or influence or attempt to influence any Person who is an employee of the
               Business during the Restricted Period or at any time during the twelve (12) month
               period preceding the Closing Date to terminate his or her employment with the
               Company or the Business.

                (c)     Severability. Notwithstanding anything to the contrary in this Agreement,
       if at any time, in any judicial or arbitration proceeding, any of the restrictions stated in this
       Section 6.7 are found by a final order of a court of competent jurisdiction or arbitrator to
       be unreasonable or otherwise unenforceable under circumstances then existing, the Parties
       each agree that the period, scope or geographical area, as the case may be, shall be reduced
       to the extent necessary to enable the court to enforce the restrictions to the extent such
       provisions are allowable under applicable Law, giving effect to the agreement and intent
       of the Parties that the restrictions contained herein shall be effective to the fullest extent
       permissible. In the event of a breach or violation by any Restricted Party of any of the
       provisions of this Section 6.7, the Restricted Period, as the case may be, will be tolled for
       so long as such Restricted Party was in violation of such provision. Each Restricted Party
       agrees that the restrictions contained in this Agreement are reasonable in all respects and
       necessary to protect each Buyer’s interest in, and the value of, the Business.

               (d)    Specific Performance; Injunctive Relief.          Each Restricted Party
       acknowledges and agrees that in the event of a breach or violation by any Restricted Party
       of any of the provisions of this Section 6.7, the Buyers would suffer irreparable harm, no
       adequate remedy at law would exist for the Buyers, and damages would be difficult to
       determine. Consequently, in the event of any such breach or violation, the Buyers or their
       successors or assigns may, in addition to other rights and remedies existing in their favor,
       apply to any court of law or equity of competent jurisdiction for specific performance or
       injunctive or other relief in order to enforce or prevent any violations of the provisions
       hereof, in each case without the requirement of posting a bond or proving actual damages;
       provided that any such specific performance or injunctive relief shall be limited to


                                                  43
EAST\176343569.13
            Case 20-12168-CSS          Doc 706      Filed 11/25/20      Page 55 of 133




       restraining or prohibiting such breach or threatened and not the cessation of operations or
       forced divestiture of the applicable business.

                 Section 6.8 No Successor Liability. The Parties intend that upon the Closing,
each Buyer and its Affiliates shall not and shall not be deemed to: (a) be a successor (or other
such similarly situated party), or otherwise be deemed a successor, to Sellers, including a
“successor employer” for the purposes of the Internal Revenue Code of 1986, the Employee
Retirement Income Security Act of 1974, or other applicable laws; (b) have any responsibility or
liability for any obligations of Sellers, or any affiliate of Sellers, based on any theory of successor
or similar theories of liability; (c) have, de facto or otherwise, merged with or into any of Sellers;
(d) be an alter ego or a mere continuation or substantial continuation of any of Sellers (and there
is no continuity of enterprise between any Buyer and any Seller), including within the meaning
of any foreign, federal, state or local revenue, pension, ERISA, tax, labor, employment,
environmental, or other law, rule or regulation (including filing requirements under any such laws,
rules or regulations), or under any products liability law or doctrine with respect to Sellers’
liability under such law, rule or regulation or doctrine; or (e) be holding itself out to the public as
a continuation of any of Sellers or their respective estates.

              Section 6.9 Acquired Avoidance Actions and Causes of Action. No Buyer shall
at any time following the Closing pursue, prosecute, sell, or transfer any of the Acquired
Avoidance Actions. For the avoidance of doubt, nothing herein shall restrict any Buyer from
pursuing, prosecuting, selling or transferring any Causes of Action against or relating to the
Unrestricted Affiliates.

                Section 6.10 Personal Information. Notwithstanding anything contained in this
Agreement to the contrary, Buyers acknowledge and agree that the Personal Information
transferred to Buyers hereunder must be used in compliance with all applicable Laws and, except
to the extent that Buyers obtain the necessary consents from customers permitting broader uses,
may be used solely in connection with the Business and in compliance with applicable Law and
Sellers’ privacy policies.

                Section 6.11 Support Obligations. Buyer recognizes that Sellers and certain of
its lenders have provided and/or collateralized letters of credit as support, performance or similar
bonds, sureties, and similar instruments to and/or on behalf of the Sellers (collectively, the
“Support Obligations”). Buyer shall use commercially reasonable efforts to, as promptly as
reasonably practicable after the Closing Date, either (a) cause the Sellers to receive a full and
unconditional release of each of the Support Obligations or (b) replace each of the Support
Obligations, in each case in a manner reasonably acceptable to Sellers. Buyer shall use
commercially reasonable efforts to cause the beneficiary or beneficiaries of the Support
Obligations to terminate and redeliver to Sellers, as soon as practicable, each original copy of the
Support Obligations, as well as to redeliver promptly following release thereof to Sellers any cash
collateral in respect of the Support Obligations that was originally provided by Sellers. For so
long as the Support Obligations are outstanding, Buyer shall indemnify, defend and hold harmless
Sellers from and against any and all losses incurred by Sellers in connection with the Support
Obligations, except to the extent due to the breach, gross negligence or willful misconduct of the
Sellers.


                                                 44
EAST\176343569.13
            Case 20-12168-CSS          Doc 706     Filed 11/25/20      Page 56 of 133




                Section 6.12 Acknowledgement by Buyers.

               (a)      Each Buyer acknowledges and agrees, on its own behalf and on behalf of
       the Buyer Group, that it has conducted to its full satisfaction an independent investigation
       and verification of the business, financial condition, results of operations, assets,
       Liabilities, properties, Contracts, environmental compliance, employee matters, regulatory
       compliance, business risks (including risks relating to or arising out of, directly or
       indirectly, any epidemic or pandemic, including the COVID-19 pandemic) and prospects
       of the Company and its Subsidiaries and the Acquired Assets and the Assumed Liabilities,
       and, in making its determination to proceed with the transactions contemplated by this
       Agreement, Buyers and the Buyer Group have relied solely on the results of the Buyer
       Group’s own independent investigation and verification and have not relied on, are not
       relying on, and will not rely on, any information, statements, disclosures, documents,
       projections, forecasts or other material made available to Buyers and the Buyer Group or
       any of their respective Affiliates or Representatives in the data room, the Projections or
       any information, statements, disclosures or materials, in each case, whether written or oral,
       made or provided by, or as part of, any of the foregoing or any Seller, or any failure of any
       of the foregoing to disclose or contain any information, except for the representations and
       warranties made by Sellers as expressly set forth in Article III (as modified by the
       Disclosure Schedules) (the “Express Representations”) (it being understood that Buyers
       and the Buyer Group have relied only on the Express Representations. Each Buyer
       acknowledges and agrees, on its own behalf and on behalf of the Buyer Group, that (i) the
       Express Representations are the sole and exclusive representations, warranties and
       statements of any kind made to Buyers or any member of the Buyer Group and on which
       Buyers or any member of the Buyer Group may rely in connection with the transactions
       contemplated by this Agreement; and (ii) all representations, warranties and statements of
       any kind or nature expressed or implied, whether in written, electronic or oral form,
       including (A) with respect to the completeness or accuracy of, or any omission to state or
       to disclose, any information including in the data room, Projections, meetings, calls or
       correspondence with management of the Company and its Subsidiaries, any Seller or any
       other Person on behalf of the Company, its Subsidiaries or any Seller or any of their
       respective Affiliates or advisors and (B) the historical, current or future business, financial
       condition, results of operations, assets, Liabilities, properties, Contracts, environmental
       compliance, employee matters, regulatory compliance, business risks (including risks
       relating to or arising out of, directly or indirectly, any epidemic or pandemic, including the
       COVID-19 pandemic) or prospects of the Company or any of its Subsidiaries, or the
       quality, quantity or condition of the Company’s or its Subsidiaries’ assets, in each case, are
       specifically disclaimed by the Company, on its behalf and on behalf of each Seller. Each
       Buyer, on its own behalf and on behalf of the Buyer Group: (x) disclaims reliance on the
       items in clause (ii) in the immediately preceding sentence and (y) acknowledges and agrees
       that it has relied on, is relying on and will rely on only the items in clause (i) in the
       immediately preceding sentence. Without limiting the generality of the foregoing, each
       Buyer acknowledges and agrees, on its own behalf and on behalf of the Buyer Group, that
       neither the Company, nor any other Person (including any Seller), has made, is making or
       is authorized to make, and each Buyer, on its own behalf and on behalf of the Buyer Group,
       hereby waives, all rights and claims it or they may have against any Seller with respect to
       the accuracy of, any omission or concealment of, or any misstatement with respect to, (A)

                                                 45
EAST\176343569.13
            Case 20-12168-CSS          Doc 706     Filed 11/25/20      Page 57 of 133




       any potentially material information regarding the Company, its Subsidiaries or any of their
       respective assets (including the Acquired Assets), Liabilities (including the Assumed
       Liabilities) or operations and (B) any warranty or representation (whether in written,
       electronic or oral form), express or implied, as to the quality, merchantability, fitness for a
       particular purpose, or condition of the Company’s or its Subsidiaries’ business, operations,
       assets, Liabilities, Contracts, environmental compliance, employee matters, regulatory
       compliance, business risks (including risks relating to or arising out of, directly or
       indirectly, any epidemic or pandemic, including the COVID-19 pandemic) and prospects
       or any portion thereof, except, in each case, solely to the extent expressly set forth in the
       Express Representations.

               (b)      Without limiting the generality of the foregoing, in connection with the
       investigation by the Buyer Group of the Company and its Subsidiaries, Buyers and the
       Buyer Group and their respective Representatives, have received or may receive, from or
       on behalf of Sellers, certain projections, forward-looking statements and other forecasts
       (whether in written, electronic, or oral form, and including in the data room, management
       meetings, etc.) (collectively, “Projections”). Each Buyer acknowledges and agrees, on its
       own behalf and on behalf of the Buyer Group, that (i) such Projections are being provided
       solely for the convenience of each Buyer to facilitate its own independent investigation of
       the Company and its Subsidiaries, (ii) there are uncertainties inherent in attempting to make
       such Projections, (iii) each Buyer is familiar with such uncertainties, and (iv) each Buyer
       is taking full responsibility for making their own evaluation of the adequacy and accuracy
       of all Projections (including the reasonableness of the assumptions underlying such
       Projections.

               (c)    Each Buyer acknowledges and agrees, on its own behalf and on behalf of
       the Buyer Group, that it will not assert, institute, or maintain, and will cause each other
       member of the Buyer Group not to assert, institute or maintain, any Cause of Action that
       makes any claim contrary to the agreements and covenants set forth in this Section 6.10,
       including any such Cause of Action with respect to the distribution to any Buyer or any
       member of the Buyer Group, or any Buyer’s or any member of the Buyer Group’s use, of
       the information, statements, disclosures or materials in the data room, Projections or any
       other information, statements, disclosures, or materials, in each case whether written or
       oral, provided by them or any Seller or its Affiliates or Representatives or any failure of
       any of the foregoing to disclose any information.

               (d)     Each Buyer acknowledges and agrees, on its own behalf and on behalf of
       the Buyer Group, that the covenants and agreements contained in this Section 6.12
       (i) require performance after the Closing to the maximum extent permitted by applicable
       Law and will survive the Closing for the maximum extent permitted by applicable Law
       and in no event less than five (5) years; and (ii) are an integral part of the transactions
       contemplated by this Agreement and that, without these agreements set forth in this
       Section 6.12, Sellers would not enter into this Agreement.




                                                 46
EAST\176343569.13
            Case 20-12168-CSS         Doc 706     Filed 11/25/20      Page 58 of 133




                                  ARTICLE VII
                       CONDITIONS TO OBLIGATION TO CLOSE

                Section 7.1 Conditions to Buyers’ Obligations.      Buyers’ obligation to
consummate the transactions contemplated hereby in connection with the Closing is subject to
satisfaction or waiver of the following conditions:

               (a)    the representations and warranties set forth in Article III shall have been
       true and correct on the date hereof and as of the Closing (except to the extent expressly
       made as of an earlier date, in which case as of such date as if made at and as of such date),
       except where the failure of such representations and warranties to be so true and correct
       has not resulted in a Material Adverse Effect;

              (b)    Sellers shall have performed and complied with its covenants and
       agreements hereunder that are required to be performed prior to the Closing in all material
       respects;

              (c)     the Bankruptcy Court shall have entered the Bidding Procedures Order
       pursuant to the terms and conditions of Section 5.3 herein;

              (d)      the Bankruptcy Court shall have entered the Sale Order, and no Decree
       staying, reversing, modifying or amending the Sale Order shall be in effect on the Closing
       Date;

               (e)    no material Decree shall be in effect that prohibits consummation of the
       transactions contemplated by this Agreement; and

               (f)    each delivery contemplated by Section 2.5(a) to be delivered to a Buyer
       shall have been delivered.

                Section 7.2 Conditions to Sellers’ Obligations.     Sellers’ obligations to
consummate the transactions contemplated hereby in connection with the Closing are subject to
satisfaction or waiver of the following conditions:

               (a)    the representations and warranties set forth in Article IV shall have been
       true and correct in all material respects on the date hereof and as of the Closing (except to
       the extent expressly made as of an earlier date, in which case as of such date as if made at
       and as of such date);

              (b)    each Buyer shall have performed and complied with its covenants and
       agreements hereunder that are required to be performed prior to the Closing in all material
       respects;

              (c)      the Bankruptcy Court shall have entered the Sale Order, and no Decree
       staying, reversing, modifying or amending the Sale Order shall be in effect on the Closing
       Date;



                                                47
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20     Page 59 of 133




               (d)    no material Decree shall be in effect that prohibits consummation of any of
       the transactions contemplated by this Agreement; and

               (e)     each payment contemplated by Section 2.5(b) to be made to Sellers shall
       have been made, and each delivery contemplated by Section 2.5(b) to be delivered to
       Sellers shall have been delivered.

                Section 7.3 No Frustration of Closing Conditions. Neither Buyers nor Sellers
may rely on the failure of any condition to their respective obligations to consummate the
transactions contemplated hereby set forth in Section 7.1 or Section 7.2, as the case may be, to be
satisfied if such failure was caused by such Party’s or its Affiliates’ failure to use its reasonable
best efforts (or such other applicable efforts standard expressly contemplated hereby) to satisfy
the conditions to the consummation of the transactions contemplated hereby or by any other
breach of a representation, warranty or covenant hereunder. Upon the occurrence of the Closing,
except as set forth in writing executed between the Sellers and Buyers, which writing may be in
the form of an email between counsel, following the date hereof and specifically referencing such
conditions, any condition set forth in this Article VII that was not satisfied as of the Closing will
be deemed to have been waived for all purposes by the Party having the benefit of such condition
as of and after the Closing.

                                         ARTICLE VIII
                                        TERMINATION

              Section 8.1 Termination of Agreement. The Parties may terminate this
Agreement at any time prior to the Closing as provided below:

               (a)    by the mutual written consent of the Parties;

               (b)    by any Party by giving written notice to the other Parties if:

                       (i)     any court of competent jurisdiction or other competent
               Governmental Authority shall have enacted or issued a Law or Decree, or taken
               any other action, permanently restraining, enjoining or otherwise prohibiting the
               consummation of the transactions contemplated by this Agreement and such Law
               or Decree or other action shall have become final and non-appealable; provided,
               however, that the right to terminate this Agreement under this Section 8.1(b)(i)
               shall not be available to any Party if the failure to consummate the Closing because
               of such action by a Governmental Authority shall be due to the failure of such Party
               to have fulfilled any of its obligations under this Agreement; or

                       (ii)    the Closing shall not have occurred prior to the Termination Date;
               provided, however, that if the Closing shall not have occurred on or before the
               Termination Date due to a material breach of any representations, warranties,
               covenants or agreements contained in this Agreement by Buyers or Sellers, then the
               breaching Party may not terminate this Agreement pursuant to this
               Section 8.1(b)(ii). The “Termination Date” shall be November 30, 2020, unless the
               Parties mutually agree to a later Closing Date pursuant to Section 2.4, upon which
               such later date shall be the Termination Date.

                                                48
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20     Page 60 of 133




               (c)    by Buyers by giving written notice to Sellers if there has been a breach by
       any Seller of any representation, warranty, covenant, or agreement contained in this
       Agreement that has prevented the satisfaction of the conditions to the obligations of Buyers
       at the Closing set forth in Section 7.1(a) and Section 7.1(b), and such breach has not been
       waived by Buyers, or, if such breach is curable, cured by such Seller prior to the earlier to
       occur of (A) ten (10) Business Days after receipt of Buyers’ notice of intent to terminate
       and (B) the Termination Date; provided that Buyers shall not have a right of termination
       pursuant to this Section 8.1(c) if Sellers could, at such time, terminate this Agreement
       pursuant to Section 8.1(d);

               (d)    by Sellers by giving written notice to Buyers if there has been a breach by
       Buyers of any representation, warranty, covenant, or agreement contained in this
       Agreement that has prevented the satisfaction of the conditions to the obligations of Sellers
       at the Closing set forth in Section 7.2(a) and Section 7.2(b), and such breach has not been
       waived by such Seller, or, if such breach is curable, cured by Buyer prior to the earlier to
       occur of (A) ten (10) Business Days after receipt of such Seller’s notice of intent to
       terminate and (B) the Termination Date; provided that Sellers shall not have a right of
       termination pursuant to this Section 8.1(d) if Buyer could, at such time, terminate this
       Agreement pursuant to Section 8.1(c);

               (e)     by Sellers or Buyer, if (i) (x) Sellers enter into a definitive agreement with
       respect to a Competing Bid, (y) the Bankruptcy Court enters an order approving a
       Competing Bid and (z) the Person making the Competing Bid consummates the Competing
       Bid or (ii) the Bankruptcy Court enters an order that precludes the consummation of the
       transactions contemplated hereby on the terms and conditions set forth in this Agreement;

               (f)     upon entry of an order of the Bankruptcy Court dismissing or converting to
       a case or cases under Chapter 7 of the Bankruptcy Code, or appointing a trustee or examiner
       with expanded powers to operate or manage the financial affairs or reorganization of the
       Company is appointed in the Bankruptcy Case;

               (g)     by written notice from the Company to Buyers, if any Seller or the board of
       directors (or similar governing body) of any Seller determines that proceeding with the
       transactions contemplated by this Agreement or failing to terminate this Agreement would
       be inconsistent with its or such Person’s or body’s fiduciary duties;

               (h)    by Buyer if any of the following milestones are not complied with:

                       (i)     Sellers shall file a motion to approve the Bidding Procedures, which
               shall contain this Agreement and which shall seek approval of the Bid Protections,
               no later than October 2, 2020;

                       (ii)   the Bankruptcy Court shall have entered an order approving the
               Bidding Procedures in a form satisfactory to Buyer and the Prepetition Lenders no
               later than October 12, 2020;

                       (iii) the deadline for qualified bids for the Auction shall have occurred
               no later than October 26, 2020;

                                                49
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20      Page 61 of 133




                      (iv)    Sellers shall have commenced an auction for the sale of the Acquired
               Assets no later than October 28, 2020; and

                     (v)    the Bankruptcy Court shall have entered an order approving this
               Agreement and the transactions contemplated therein no later November 5, 2020.

               Section 8.2 Effect of Termination. If any Party terminates this Agreement
pursuant to Section 8.1, all rights and obligations of the Parties hereunder shall terminate upon
such termination and shall become null and void (except that Article I, Section 6.12, Article IX,
and this Section 8.2 shall survive any such termination) and no Party shall have any Liability to
the other Party hereunder; provided, however, that nothing in this Section 8.2 shall relieve any
Party from Liability for any breach occurring prior to any such termination (but solely to the
extent such breach was willful, grossly negligent or fraudulent) set forth in this Agreement.

                                        ARTICLE IX
                                      MISCELLANEOUS

               Section 9.1 Survival. Except for any covenant that by its terms is to be
performed (in whole or in part, but only to the extent of such part) by any Party following the
Closing, none of the representations, warranties, or covenants of any Party set forth in this
Agreement or in any certificate delivered pursuant to Section 2.5(a) or Section 2.5(b) shall
survive, and each of the same shall terminate and be of no further force or effect as of, the Closing.
Any obligations to be performed post-Closing shall survive until completion. Buyers hereby
waive all rights and remedies with respect to any environmental, health or safety matters,
including those arising under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, or any other Environmental Laws, relating to the Business,
the Acquired Assets, this Agreement or the transactions contemplated hereby.

                Section 9.2 Expenses. Except for as provided by orders of the Bankruptcy
Court including the DIP Order, each Party will bear its own costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby, including all fees of
law firms, commercial banks, investment banks, accountants, public relations firms, experts, and
consultants. For the avoidance of doubt, Buyers shall pay all recording fees arising from the
transfer of the Acquired Assets.

                Section 9.3 Entire Agreement. This Agreement and the Related Agreements
constitute the entire agreement between the Parties and supersede any prior understandings,
agreements or representations (whether written or oral) by or between the Parties to the extent
they relate in any way to the subject matter hereof.

              Section 9.4 Incorporation of Exhibits and Disclosure Schedule. The Exhibits to
this Agreement and the Disclosure Schedule are incorporated herein by reference and made a part
hereof.

              Section 9.5 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by each Buyer and each
Seller. No waiver of any breach of this Agreement shall be construed as an implied amendment
or agreement to amend or modify any provision of this Agreement. No waiver by any Party of

                                                 50
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20      Page 62 of 133




any default, misrepresentation, or breach of warranty or covenant hereunder, whether intentional
or not, shall be valid unless the same shall be in writing and signed by the Party making such
waiver, nor shall such waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent default, misrepresentation or breach of warranty or
covenant. No conditions, course of dealing or performance, understanding, or agreement
purporting to modify, vary, explain, or supplement the terms or conditions of this Agreement shall
be binding unless this Agreement is amended or modified in writing pursuant to the first sentence
of this Section 9.5 except as expressly provided herein. Except where a specific period for action
or inaction is provided herein, no delay on the part of any Party in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof.

               Section 9.6 Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors and permitted assigns. No
Party may assign either this Agreement or any of its rights, interests, or obligations hereunder
with the prior written consent of the other Parties. Notwithstanding the foregoing, each Buyer
may assign (in whole or in part) either this Agreement or any of its rights, interests, or obligations
hereunder to an Affiliate of such Buyer without the prior written consent of the other Parties;
provided that such assignment shall not relieve such Buyer of its obligations hereunder.

                Section 9.7 Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing except as expressly provided herein. Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly given (a) when
delivered personally to the recipient; (b) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid); (c) upon receipt of confirmation of receipt
if sent by facsimile transmission; (d) on the day such communication was sent by e-mail (unless
after 5:00 p.m. local time of the recipient or on a non-Business Day, in which case, on the next
Business Day); or (e) three (3) Business Days after being mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, and addressed to the intended
recipient as set forth below:

         If to any Seller:     TOWN SPORTS INTERNATIONAL, LLC
                               399 Executive Blvd.
                               Elmsford, NY 10523
                               Attention:    Patrick Walsh
                               E-mail:       Patrick.Walsh@tsiclubs.com

                               With a mandatory copy (which shall not constitute notice to




                                                 51
EAST\176343569.13
            Case 20-12168-CSS        Doc 706     Filed 11/25/20     Page 63 of 133




                              Sellers) to:

                              Kirkland & Ellis LLP
                              601 Lexington Avenue
                              New York, NY 10022
                              Attention:    Nicole L. Greenblatt, P.C.
                                            Steve Toth
                                            Joshua M. Altman
                              E-mail:       nicole.greenblatt@kirkland.com
                                            steve.toth@kirkland.com
                                            josh.altman@kirkland.com

         If to Buyers:        New TSI Holdings, Inc
                              c/o New Town Sports Holdings, LLC
                              1140 Avenue of the Americas, Floor 10
                              New York NY 10036
                              Attention:    Azhar Quader and Andrew Goldman
                              E-mail: azhar.quader@queenscourtcap.com;
                              agoldman@coalitioninvest.com

                              With a mandatory copy (which shall not constitute notice to
                              Buyers) to:

                              DLA Piper LLP (US)
                              444 West Lake Street, Suite 900
                              Chicago, IL 60606-0089
                              Attention:    Richard Chesley
                              E-mail:       Richard.Chesley@us.dlapiper.com
         If to Prepetition    Gibson, Dunn & Crutcher LLP
         Lenders:             200 Park Avenue
                              New York, NY 10166-0193
                              Attention:    Scott J. Greenberg
                              E-mail:       sgreenberg@gibsondunn.com

                              FTI Consulting
                              Three Times Square, 9th Floor
                              New York, NY, 10036
                              Attention:    Jonathan Miller
                              E-mail:       jonathan.miller@fticonsulting.com

Any Party may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other Parties notice in the manner set
forth in this Section 9.7.

               Section 9.8 Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware (without giving effect to


                                               52
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20     Page 64 of 133




the principles of conflict of Laws thereof), except to the extent that the Laws of such state are
superseded by the Bankruptcy Code.

                Section 9.9 Submission to Jurisdiction; Service of Process. Each of the Parties
irrevocably and unconditionally submits to the exclusive jurisdiction of the Bankruptcy Court in
any Litigation arising out of or relating to this Agreement or any Related Agreement or the
transactions contemplated hereby or thereby and agrees that all claims in respect of such
Litigation may be heard and determined in any such court. Each Party also agrees not to (a)
attempt to deny or defeat such exclusive jurisdiction by motion or other request for leave from
the Bankruptcy Court or (b) bring any action or proceeding arising out of or relating to this
Agreement or any Related Agreement or the transactions contemplated hereby or thereby in any
other court. Each of the Parties irrevocably and unconditionally waives any objection to the
laying of venue in, and any defense of inconvenient forum to the maintenance of, any Litigation
so brought and waives any bond, surety or other security that might be required of any other Party
with respect thereto. Any Party may make service on any other Party by sending or delivering a
copy of the process to the Party to be served at the address and in the manner provided for the
giving of notices in Section 9.7; provided, however, that nothing in this Section 9.9 shall affect
the right of any Party to serve legal process in any other manner permitted by law or in equity.
Each Party agrees that a final judgment in any Litigation so brought shall be conclusive and may
be enforced by Litigation or in any other manner provided by law or in equity. The Parties intend
that all foreign jurisdictions will enforce any Decree of the Bankruptcy Court in any Litigation
arising out of or relating to this Agreement or any Related Agreement or the transactions
contemplated hereby or thereby.

          Section 9.10 Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY RELATED AGREEMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

                Section 9.11 Specific Performance. The Parties agree that irreparable damage,
for which monetary relief, even if available, would not be an adequate remedy, would occur in
the event that any provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached, including if any of the Parties fails to take any action required of
it hereunder to consummate the transactions contemplated by this Agreement. It is accordingly
agreed that (i) the Parties will be entitled to an injunction or injunctions, specific performance or
other equitable relief to prevent breaches of this Agreement and to enforce specifically the Parties’
respective covenants and agreements under this Agreement that survive the Closing, without the
requirement of posting a bond or other security, and without proof of damages or otherwise, this
being in addition to any other remedy to which they are entitled under this Agreement, and (ii) the
right of specific performance and other equitable relief is an integral part of the transactions
contemplated by this Agreement and without that right, neither Sellers nor Purchaser would have
entered into this Agreement. The remedies available to Sellers pursuant to this Section 9.11 will
be in addition to any other remedy to which they were entitled at law or in equity, and the election
to pursue an injunction or specific performance will not restrict, impair or otherwise limit any
Seller from seeking to collect or collecting damages. If, prior to the Termination Date, any Party
brings any action, in each case in accordance with Section 9.11, to enforce specifically the

                                                53
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20      Page 65 of 133




performance of the terms and provisions hereof by any other Party, the Termination Date will
automatically be extended (y) for the period during which such action is pending, plus ten (10)
Business Days or (z) by such other time period established by the court presiding over such action,
as the case may be. In no event will this Section 9.11 be used, alone or together with any other
provision of this Agreement, to require any Seller to remedy any breach of any representation or
warranty of any Seller made herein.

                Section 9.12 Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other provisions of this
Agreement. In the event that any of the provisions of this Agreement shall be held by any
Governmental Authority to be illegal, invalid, or unenforceable, such provisions shall be limited
or eliminated only to the minimum extent necessary so that this Agreement shall otherwise remain
in full force and effect.

               Section 9.13 No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than Buyers, each Seller, and their respective successors
and permitted assigns.

               Section 9.14 Non-Recourse. All claims, obligations, liabilities, or Causes of
Action that may be based upon, in respect of, arise under, out or by reason of, be connected with,
or relate in any manner to this Agreement, the negotiation, execution or performance of this
Agreement (including any representation or warranty made in connection with or as an
inducement to this Agreement) or the transactions contemplated hereby may be made only against
(and are those solely of) the Persons that are expressly identified as Parties to this Agreement.
No other Person, including any of their Affiliates, directors, officers, employees, incorporators,
members, partners, managers, stockholders, agents, attorneys, or representatives of, or any
financial advisors or lenders to any of the foregoing shall have any liabilities for any claims,
Causes of Action, obligations, or liabilities arising under, out of, in connection with, or related in
any manner to this Agreement or based on, in respect of, or by reason of this Agreement or its
negotiation, execution, performance, or breach.

                Section 9.15 Mutual Drafting. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.

                Section 9.16 Disclosure Schedule. All capitalized terms not defined in the
Disclosure Schedule shall have the meanings ascribed to them in this Agreement. The
representations and warranties of Sellers in this Agreement are made and given, and the covenants
are agreed to, subject to the disclosures and exceptions set forth in the Disclosure Schedule. The
listing of any matter shall expressly not be deemed to constitute an admission by Sellers. No
disclosure in the Disclosure Schedule relating to any possible breach or violation of any Contract
or law shall be construed as an admission or indication that any such breach or violation exists or
has actually occurred. In no event shall the listing of any matter in the Disclosure Schedule be
deemed or interpreted to expand the scope of Sellers’ representations, warranties, or covenants
set forth in this Agreement. All attachments to the Disclosure Schedule are incorporated by

                                                 54
EAST\176343569.13
            Case 20-12168-CSS         Doc 706      Filed 11/25/20      Page 66 of 133




reference into the applicable section of the Disclosure Schedule in which they are directly or
indirectly referenced.

               Section 9.17 Headings; Table of Contents. The section headings and the table of
contents contained in this Agreement and the Disclosure Schedule are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this Agreement.

               Section 9.18 Counterparts; Facsimile and Electronic Signatures. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an original but all
of which together will constitute one and the same instrument. This Agreement or any counterpart
may be executed and delivered by facsimile copies or delivered by electronic communications by
portable document format (.pdf), each of which shall be deemed an original.

                 Section 9.1 Fiduciary Obligations. Nothing in this Agreement, or any document
related to the transactions contemplated hereby, will require any Seller or any of their respective
directors, officers or members, in each case, in their capacity as such, to take any action, or to
refrain from taking any action, to the extent inconsistent with their fiduciary obligations. For the
avoidance of doubt, Sellers retain the right to pursue any transaction or restructuring strategy that,
in Sellers’ business judgment, will maximize the value of their estate.

                          [Remainder of page intentionally left blank.]




                                                 55
EAST\176343569.13
Case 20-12168-CSS   Doc 706   Filed 11/25/20   Page 67 of 133
DocuSign Envelope ID: BD3516B9-4534-4448-B5B3-8689A30530C9
                          Case 20-12168-CSS             Doc 706         Filed 11/25/20       Page 68 of 133




             IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date first above
             written.

                                                             BUYERS:

                                                             NEW TSI HOLDINGS, INC.


                                                             By:
                                                                   Name: Andrew   Goldman
                                                                   Title:  .




                                              [Signature Page to Asset Purchase Agreement]
             EAST\176343569.13
            Case 20-12168-CSS            Doc 706       Filed 11/25/20   Page 69 of 133




                                            SCHEDULE A

                                                 Sellers1

1. Town Sports International, LLC2,                       39. TSI Forest Hills, LLC
2. TSI Holdings II, LLC                                   40. TSI Garden City, LLC
3. TSI International, Inc.3                               41. TSI Garnerville, LLC
4. TSI – Lucille 38th Avenue, LLC                         42. TSI Giftco, LLC4
5. TSI – Lucille Austin Street, LLC                       43. TSI Glendale, LLC
6. TSI – Lucille Kings Highway, LLC                       44. TSI Grand Central, LLC
7. TSI – Lucille Valley Stream, LLC                       45. TSI Greenpoint, LLC
8. TSI – 1231 3rd Avenue, LLC                             46. TSI Hartsdale, LLC
9. TSI – 30 Broad Street, LLC                             47. TSI Hawthorne, LLC
10. TSI – 555 6th Avenue, LLC                             48. TSI Hicksville, LLC
11. TSI Allston, LLC                                      49. TSI Holdings (CIP), LLC
12. TSI Astor Place LLC                                   50. TSI Holdings (DC), LLC
13. TSI Astoria, LLC                                      51. TSI Holdings (MA), LLC
14. TSI Avenue A, LLC                                     52. TSI Holdings (MD), LLC
15. TSI Bay Ridge, LLC                                    53. TSI Holdings (NJ), LLC
16. TSI Bay Ridge 86th Street, LLC                        54. TSI Holdings (PA), LLC
17. TSI Boylston, LLC                                     55. TSI Holdings (VA), LLC
18. TSI Broadway, LLC                                     56. TSI Larchmont, LLC
19. TSI Brooklyn Belt, LLC                                57. TSI Lincoln, LLC
20. TSI Bulfinch, LLC                                     58. TSI Long Beach, LLC
21. TSI Carmel, LLC                                       59. TSI Massapequa, LLC
22. TSI Cash Management, LLC                              60. TSI Morris Park, LLC
23. TSI Central Square, LLC                               61. TSI Murray Hill, LLC
24. TSI Cobble Hill, LLC                                  62. TSI Oceanside, LLC
25. TSI Commack, LLC                                      63. TSI Pine Street, LLC
26. TSI Court Street, LLC                                 64. TSI Providence Eastside, LLC
27. TSI Croton, LLC                                       65. TSI Rego Park, LLC
28. TSI Deer Park, LLC                                    66. TSI Scarsdale, LLC
29. TSI Dobbs Ferry, LLC                                  67. TSI Sheridan, LLC
30. TSI Downtown Crossing, LLC                            68. TSI Smithtown, LLC
31. TSI East 23, LLC                                      69. TSI South Park Slope, LLC
32. TSI East 36, LLC                                      70. TSI Staten Island, LLC
33. TSI East 51, LLC                                      71. TSI Total Woman Holdco, LLC5
34. TSI East 76, LLC                                      72. TSI Stoked, LLC
35. TSI East 86, LLC                                      73. TSI Sunnyside, LLC
36. TSI East 91, LLC                                      74. TSI Varick Street, LLC
37. TSI Fenway, LLC                                       75. TSI West 115th, LLC
38. TSI First Avenue, LLC                                 76. TSI West 125, LLC

1
       Each a Delaware limited liability company except where noted
2
       New York limited liability company
3
       Delaware corporation
4
       Pennsylvania limited liability company
5
       California limited liability company


EAST\176343569.13
            Case 20-12168-CSS    Doc 706   Filed 11/25/20       Page 70 of 133




77. TSI West 145th Street, LLC               121.     TSI Wellington Circle, LLC
78. TSI West 16, LLC                         122.     TSI Westboro Tennis, LLC
79. TSI West 23, LLC                         123.     TSI North Bethesda, LLC
80. TSI West 38, LLC                         124.     TSI South Bethesda, LLC
81. TSI West 41, LLC                         125.     TSI – Lucille Clifton, LLC
82. TSI West 48, LLC                         126.     TSI Bayonne, LLC
83. TSI West 73, LLC                         127.     TSI Butler, LLC
84. TSI West 80, LLC                         128.     TSI Clifton, LLC
85. TSI West 94, LLC                         129.     TSI Colonia, LLC
86. TSI West Hartford, LLC                   130.     TSI Hoboken, LLC
87. TSI Westborough, LLC                     131.     TSI Hoboken North, LLC
88. TSI White Plains City Center, LLC        132.     TSI Jersey City, LLC
89. TSI White Plains, LLC                    133.     TSI Livingston, LLC
90. TSI Whitestone, LLC                      134.     TSI Marlboro, LLC
91. TSI-ATC Holdco, LLC                      135.     TSI Matawan, LLC
92. TSI-HR 13th Street, LLC                  136.     TSI Newark, LLC
93. TSI-HR 45th Street, LLC                  137.     TSI Princeton, LLC
94. TSI-HR 76th Street, LLC                  138.     TSI Ramsey, LLC
95. TSI-HR Whitehall Street, LLC             139.     TSI Ridgewood, LLC
96. TSI Holdings (IP), LLC                   140.     TSI Springfield, LLC
97. TSI Columbia Heights, LLC                141.     TSI Westwood, LLC
98. TSI Connecticut Avenue, LLC              142.     TSI Highpoint, LLC
99. TSI Dupont II, Inc.6                     143.     TSI Radnor, LLC
100. TSI Gallery Place, LLC                  144.     TSI Society Hill, LLC
101. TSI Georgetown, LLC                     145.     TSI Clarendon, LLC
102. TSI Glover, LLC                         146.     TSI – Alameda, LLC7
103. TSI University Management, LLC          147.     TSI – Cal. Glendale, LLC
104. TSI Back Bay, LLC                       148.     TSI – Irvine, LLC
105. TSI Beacon Street, LLC                  149.     TSI – Northridge, LLC
106. TSI Davis Square, LLC                   150.     TSI – Placentia, LLC
107. TSI Dorchester, LLC                     151.     TSI – San Jose, LLC
108. TSI Elite Back Bay, LLC                 152.     TSI – Studio City, LLC
109. TSI Lexington (MA), LLC                 153.     TSI – Topanga, LLC
110. TSI Lynnfield, LLC                      154.     TSI – Torrance, LLC
111. TSI Methuen, LLC                        155.     TSI – Valencia, LLC
112. TSI Newton, LLC                         156.     TSI – Westlake, LLC
113. TSI Peabody, LLC                        157.     TSI-ATC Alico Mission, LLC
114. TSI Salisbury, LLC                      158.     TSI-ATC Ben Pratt, LLC
115. TSI South End, LLC                      159.     TSI-ATC Beneva Road, LLC
116. TSI South Station, LLC                  160.     TSI-ATC Boyscout, LLC
117. TSI Waltham, LLC                        161.     TSI-ATC Cape Coral, LLC
118. TSI Watertown, LLC                      162.     TSI-ATC Tamiami Trail, LLC
119. TSI Wayland, LLC
120. TSI Wellesley, LLC

6                                            7
       Delaware corporation                            Each of 146 through 156 is a California
                                             limited liability company.


EAST\176343569.13
            Case 20-12168-CSS    Doc 706   Filed 11/25/20   Page 71 of 133




                                   SCHEDULE B

                                Other Excluded Assets

            1. None




EAST\176343569.13
            Case 20-12168-CSS      Doc 706      Filed 11/25/20   Page 72 of 133




                                     SCHEDULE C

                                  Unrestricted Affiliates

   1. Town Sports Group, LLC
   2. Elmsford Elite Laundry, LLC
   3. Palm Beach Sports Club, LLC [FL]
   4. Dixie Highway Realty, LLC [FL]
   5. TSI – Gold, LLC [FL]
   6. Jeff Goldsmith 15%
   7. TSI – Peacock, Port St. Lucie, LLC [FL]
   8. TSI – Donald Ross Realty, LLC [FL]
   9. TSI – US Highway, Jupiter, LLC [FL]
   10. TSI Elite Sheridan, LLC
   11. Town Sports Investment Group, LLC
   12. TSI Hell’s Kitchen, LLC
   13. TSI-LIV Holdco, LLC [PR]
   14. TSI-LIV Guaynabo, LLC [PR]
   15. TSI-LIV Condado, LLC [PR]
   16. TSI – Lucille Real Estate, LLC




EAST\176343569.13
Case 20-12168-CSS    Doc 706    Filed 11/25/20   Page 73 of 133




                         EXHIBIT E

        Documentation related to the Sale Transactions
         Case 20-12168-CSS   Doc 706    Filed 11/25/20   Page 74 of 133
THIS DOCUMENT IS INTENDED SOLELY TO FACILITATE DISCUSSIONS AMONG THE PARTIES
REFERENCED HEREIN. IT IS NOT INTENDED, AND WILL NOT BE DEEMED, TO CREATE A
LEGALLY BINDING OR ENFORCEABLE OFFER OR AGREEMENT OF ANY TYPE OR NATURE
PRIOR TO EXECUTION HEREOF BY SUCH PARTIES.




                          DISCLOSURE SCHEDULE

                                to that certain

                      ASSET PURCHASE AGREEMENT

                                by and among

                   TOWN SPORTS INTERNATIONAL, LLC

                  THE OTHER SELLERS PARTY THERETO

                                     and

                         NEW TSI HOLDINGS, INC.


                      DATED AS OF OCTOBER 26, 2020
             Case 20-12168-CSS            Doc 706         Filed 11/25/20     Page 75 of 133



         Reference is made to that certain Asset Purchase Agreement, dated as of October 26, 2020, (the
“Agreement”), by and among Town Sports International, LLC, a Delaware limited liability company (“TSI”
or the “Company”), the direct and indirect Subsidiaries or Affiliates of TSI identified on the signature pages
thereto (together with TSI, each a “Seller” and collectively, the “Sellers”), New TSI Holdings, Inc.
(“NewCo”), and its designees (together with NewCo, each a “Buyer” and collectively, “Buyers”). The
Company, the Sellers, and the Buyers are referred to collectively herein as the “Parties” and each, a “Party”.
Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the
Agreement.

         This Disclosure Schedule (“Disclosure Schedule”) is being delivered in connection with the
Agreement. The representations and warranties of Sellers in the Agreement are made and given, and the
covenants are agreed to, subject to the disclosures and exceptions set forth in this Disclosure Schedule. The
listing of any matter shall expressly not be deemed to constitute an admission by Sellers. No disclosure in
this Disclosure Schedule relating to any possible breach or violation of any Contract or law shall be
construed as an admission or indication that any such breach or violation exists or has actually occurred.
In no event shall the listing of any matter in this Disclosure Schedule be deemed or interpreted to expand
the scope of Sellers’ representations, warranties, or covenants set forth in the Agreement. All attachments
to this Disclosure Schedule are incorporated by reference into the applicable section of this Disclosure
Schedule in which they are directly or indirectly referenced.




                                                      2
                 Case 20-12168-CSS                    Doc 706            Filed 11/25/20           Page 76 of 133



                                                    TABLE OF CONTENTS

                                                                                                                                     Page

Section 3.3 - Noncontravention; Government Filings ................................................................4

Section 3.6 - Real Property ...........................................................................................................5

Section 3.7 - Litigation; Decrees .................................................................................................16

Section 3.8 - Labor Relations......................................................................................................28

Section 3.9 - Brokers’ Fees..........................................................................................................29

Section 3.10 - Taxes......................................................................................................................30

Section 3.11 - Data Privacy .........................................................................................................31

Section 3.12 - Employee Benefits................................................................................................32

Section 3.13 - Intellectual Property............................................................................................33

Section 3.14 - Compliance with Laws; Permits.........................................................................44

Section 3.16 - Related Party Transactions.................................................................................45

Section 3.17 - Financial Statements............................................................................................47

Section 5.2(b) - Conduct of Business Pending the Closing.......................................................48




                                                                     3
            Case 20-12168-CSS          Doc 706       Filed 11/25/20   Page 77 of 133



                        Section 3.3 - Noncontravention; Government Filings


1. Agreement of Limited Partnership of Kalorama Sports Management Associated Limited Partnership,
   by and between LEL, Inc., TSI Dupont Circle, Inc., and the general partners of the Partnership (as
   defined therein) dated as of October 2, 1991.
2. Agreement, by and among Paul London, TSI Washington, Inc., Jonathan Roosevelt and Washington
   Squash Management Corporation, dated as of December 23, 1991.
3. Operating Agreement, by and among Town Sports International LLC, B3ACQ LLC, TO106 LLC and
   TSI-TOH Holdco, LLC, dated as of September 1, 2018.




                                                 4
             Case 20-12168-CSS          Doc 706          Filed 11/25/20   Page 78 of 133



                                      Section 3.6 - Real Property


      Club
No.              Club Name                 Address                     Address 2            Brand
       #
1.
      116       E. 76th Street        349 East 76 Street          New York, NY 10065        NYSC
2.
      117       W. 80th Street        248 West 80 Street          New York, NY 10022        NYSC
3.    125       W. 49th Street     1601 Broadway 15th floor       New York, NY 07652        NYSC
4.    119        Glover Park       2251 Wisconsin Ave, NW        Washington, DC 21117        WSC
5.    129         Scarsdale         696 White Plains Road         Scarsdale, NY 10583       NYSC
6.    128       E. 23rd Street        113 East 23 Street          New York, NY 10019      NYSC Elite
7.    133       E. 91st Street        1637 Third Avenue           New York, NY 10128      NYSC Elite
8.                                                               New York, NY 19178-
      130       E. 51st Street        575 Lexington Ave.                0236                NYSC
9.    139          Allston             15 Gorham Street            Allston, MA 02027         BSC
10.   137       E. 36th Street       200 Madison Avenue           New York, NY 10016        NYSC
11.   132        Forest Hills         69-47 Austin Street        Forest Hills, NY 11021     NYSC
12.   179         Bulfinch            One Bulfinch Place           Boston, MA 80202          BSC
13.                                                              Croton-on-Hudson, NY
      150          Croton          420 So. Riverside Avenue              10461              NYSC
14.   187        Larchmont            15 Madison Avenue          Larchmont, NY 10538        NYSC
15.                                   153-37 Cross Island        Whitestone, NY 08807-
      170        Whitestone                Parkway                        6817              NYSC
16.                                 10400 Old Georgetown
      138      North Bethesda                Rd.                Bethesda, ND 20153-1442      WSC
17.   181       W. 73rd Street         23 West 73 Street          New York, NY 10023        NYSC
18.                                                              Oceanside, NY 11021-
      160         Oceanside          2909 Lincoln Avenue                 3051               NYSC
19.                                                              Long Beach, NY 11802-
      195        Long Beach          265 East Park Avenue                 7767              NYSC
20.   143        Society Hill        220-250 S. 5th Street       Philadelphia, PA 20001      PSC
21.   142          Fenway           201 Brookline Avenue         Boston, MA 02241-7230       BSC
22.   218         Wellesley         140 Great Plain Avenue        Wellesley, MA 02157      BSC Elite
23.                                                              New York, NY 28260-
      146      W. 125th Street       300 West 125th Street              0103                NYSC
24.   223       W. 16th Street         128 8th Avenue             New York, NY 10023        NYSC
25.   196        Garden City       833-835 Franklin Avenue       Garden City, NY 11530      NYSC
26.   202     Chalfont/Highpoint     One Highpoint Drive           Chalfont, PA 19106        PSC
27.   200       Market Street         1735 Market Street         Philadelphia, PA 10007      PSC
28.   206       Central Square     625 Massachusetts Avenue      Cambridge, MA 02109         BSC



                                                     5
            Case 20-12168-CSS          Doc 706         Filed 11/25/20   Page 79 of 133



29.   226      W. 94th Street          2527 Broadway            New York, NY 10023        NYSC
30.           Murray Hill/34th
      237         & Park               3 Park Avenue            New York, NY 10022        NYSC
31.              Downtown           10 Franklin Street 3rd
      238         Crossing                 Floor                 Boston, MA 55435          BSC
32.                                                             Waltham, MA 02110-
      244         Waltham             840 Winter Street                2704              BSC Elite
33.   240       Rock Center       1221 Ave of the Americans     New York, NY 10020        NYSC
34.   230     South Park Slope         324 Ninth Street         Brooklyn, NY 10036        NYSC
35.   246         Astoria            38-11 30th Avenue           Astoria, NY 11313        NYSC
36.   252        Bay Ridge           7118 Third Avenue          Brooklyn, NY 11378        NYSC
37.           White Plains City                               White Plains, NY 60693-
      251          Center               4 City Center                   0139              NYSC
38.   264        Hawthorne         24 Saw Mill River Road      Hawthorne, NY 10023        NYSC
39.   259         Boylston           505 Boylston Street         Boston, MA 60693          BSC
40.   257        South End            560 Harrison Ave           Boston, MA 02118          BSC
41.                                                            New York, NY 10087-
      265        Varick St.           225 Varick Street               8795                NYSC
42.                                Plymouth Rock Building
      260       South Station        695 Atlantic Avenue         Boston, MA 02111          BSC
43.   250      Hoboken North           210 14th Street           Hoboken, NJ 07030        NYSC
44.   270         Glendale          8000 Cooper Avenue        Glendale, NY 90084-3383     NYSC
45.   267        Rego Park           99-01 Queens Blvd.          Queens, NY 11791         NYSC
46.   271         Carmel            Putnam Plaza Route 6       Carmel, NY 15262-0001      NYSC
47.   276     W. 145th Street         303 West 145 St.          New York, NY 10016        NYSC
48.   287        Sunnyside           39-01 Queens Blvd          Sunnyside, NY 10017       NYSC
49.   278        Davis Square         One Davis Square         Somerville, MA 01801        BSC
50.   279        Smithtown             5 Browns Road           Smithtown, NY 11747        NYSC
51.   281       Dobbs Ferry          50 Livingstone Ave        Dobbs Ferry, NY 10017      NYSC
52.   283    Columbia Heights        3100 14th St, N.W.        Washington, DC 10027        WSC
53.   288      Westborough             1500 Union St           Westborough, MA 10017       BSC
54.   285        Hicksville           100 Duffy Avenue          Hicksville, NY 11801      NYSC
55.   296         Woburn            400 Presidential Way        Woburn, MA 90274           BSC
56.   282          Butler              1481 Route 23              Butler, NJ 07740        NYSC
57.              Back Bay /
      301        Prudential          800 Boylston Street       Boston, MA 02241-3557       BSC
58.   309        Dorchester           540 Gallivan Blvd        Boston, MA 02124-5401       BSC
59.   310         Wayland            110 Andrew Avenue          Wayland, MA 02462          BSC




                                                   6
               Case 20-12168-CSS         Doc 706         Filed 11/25/20    Page 80 of 133



 60.    313           FiDi               30 Broad Street          New York, NY 14267         NYSC Elite
 61.    401       LR Flushing          135-39 38th Avenue         Flushing, NY 11229        Lucille Roberts
 62.    402      LR Forest Hills       70-20 Austin Street       Forest Hills, NY 10170     Lucille Roberts
 63.    403        LR Clifton        1075 Bloomfield Avenue        Clifton, NJ 07012        Lucille Roberts
 64.    413     LR Kings Highway       925 Kings Highway          Brooklyn, NY 10024        Lucille Roberts
 65.    415     LR Valley Stream     225 West Merrick Road      Valley Stream, NY 11581     Lucille Roberts
 66.                                                                                          Around the
        343        Boy Scout           1755 Boy Scout Dr          Fort Myers, FL 33907          Clock
 67.                                  9375 Six Mile Cypress                                   Around the
        346         Six Mile               Pkwy #210              Fort Myers, FL 46204          Clock
 68.                                                                                          Around the
        342        Cape Coral         1140 Ceitus Terrace #8      Cape Coral, FL 85255          Clock
 69.            Kalorama/DuPont       1835 Connecticut Ave,      Washington, DC 21275-
       99901         Circle                   NW                         9153                 Managed
 70.    204          Forum                                                                      Swiss
 71.    205          Luxor                                                                      Swiss
 72.
        239      Joggeli (Basel)                                                                Swiss

1. Agreement of Lease, by and between Richard Chapman and TSI East 76, Inc., dated as of September
   22, 1992, as amended by that certain First Amendment to Lease, dated as of October 28, 1992, as further
   amended by that certain Second Amendment to Lease, dated as of September 19, 1996, as further
   amended by that certain Amended and Restated First Amendment to Lease, dated as of March 31, 1992,
   by and between Richard Chapman and TSI East 76, Inc., as further amended by that certain Third
   Amendment of Lease, dated as of July 31, 2018, by and between Banner Garage, LLC and TSI East
   76, LLC, and the related Guaranty by Town Sports International Holdings, Inc., dated as of July 31,
   2018.
2. Agreement of Lease, by and between ZKZ Associates, L.P., Gayle Friedland, Merilyn Ava Friedland,
   Eric Friedland, Melvin Friedland, Elizabeth Friedland, Pamela Friedland and Melvin Friedland as
   custodians for William Friedland and TSI West 80, Inc., dated as of April 30, 1993, as amended by that
   certain Lease Modification Agreement, dated as of April 15, 1999, as further amended by that certain
   Lease Modification and Extension Agreement, dated as of July 1, 2018 and the related Guaranty by
   Town Sports International, Inc., dated as of April 30, 1993.
3. Lease, by and between Broadway 48th - 49th Street Associates and TSI Broadway, Inc., dated as of
   August 25, 1994, as amended by that certain Amendment of Lease, dated as of February 26, 1998, as
   further amended by that certain Amendment of Lease, dated as of September 30, 2003, as further
   amended by that certain Third Amendment to Lease, dated as of September 21, 2009, as further
   amended by that certain Letter, dated as of June 26, 2018 and the related Guaranty by Town Sports
   International, Inc., dated as of August 25, 1994.
4. Retail Lease Agreement, by and between 2251 Wisconsin Avenue, LLC and TSI Glover, LLC, undated,
   and related Declaration of Reciprocal Easements, Covenants and Restrictions, by 2251 Wisconsin
   Avenue, LLC, undated.
5. Indenture of Lease, by and between Salvatore and Catherine Pepe, Partners d/b/a Vernon Hills
   Shopping Center and TSI Scarsdale, Inc., dated as of October 8, 1995, as further amended by that
   certain Letter dated as of June 5, 2007, as further amended by that certain Letter, dated as of November


                                                     7
             Case 20-12168-CSS           Doc 706        Filed 11/25/20     Page 81 of 133



    18, 2009, as further amended by that certain Letter, dated as of November 1, 2019, as further amended
    by that certain Letter, dated as of November 26, 2019, as further amended by that certain Letter, dated
    as of December 16, 2019 and the related Guaranty by Town Sports International, dated as of October
    2, 1995.
6. Agreement of Lease, by and between 303 Park Avenue South Associates and TSI East 23, Inc., dated
   as of May 25, 1995, as amended by that certain Lease Modification Agreement, dated as of April 4,
   2001, as further amended by that certain Second Lease Modification and Partial Surrender Agreement,
   dated as of May 2002, as further amended by that certain Third Amendment to Lease and Partial
   Surrender Agreement, dated as of October 29, 2015, as further amended by that certain Surrender and
   Modification Agreement, undated and the related Guaranty by Town Sports International, Inc., dated
   as of May 25, 1995.
7. Agreement of Lease, by and between Yorkville Towers Associates LLC and TSI East 91, LLC, dated
   as of December 23, 2009, as amended by that certain First Amendment of Lease and Forbearance
   Agreement, dated as of April 16, 2020 and the related Guaranty of Lease by Town Sports International,
   LLC, dated as of December 23, 2009.
8. Agreement of Lease, by and between Tenth City LLC and TSI East 51, Inc., dated as of February 15,
   1996, as amended by that certain Lease Modification Agreement, dated as of May 31, 1996, as further
   amended by that certain Second Lease Modification Agreement, dated as of April 28, 1997, as further
   amended by that certain Third Lease Modification Agreement, dated as of September 15, 1999, as
   further amended by that certain Letter, dated as of April 16, 2012, as further amended by that certain
   Letter, dated as of January 17, 2013, as further amended by that certain Fourth Amendment to Lease,
   dated as of April 1, 2012, as further amended by that certain Letter, dated as of August 26, 2015 and
   the related Guaranty by Town Sports International, dated as of February 15, 1996.
9. Lease, by and between Jeffrey L. Randall, Donn A. Randall, and TSI Allston, Inc., dated as of June 27,
   1997, as amended by that certain Lease Surrender Agreement, dated as of June 27, 1997, as further
   amended by that certain Letter, dated as of November 5, 1997, as further amended by that certain
   Second Amendment to Lease, dated as of December 23, 2013, as further amended by that certain Third
   Amendment of Lease and Forbearance Agreement, dated as of April 22, 2020, as further amended by
   that certain Fourth Amendment to Lease, dated as of July 20, 2020 and the related Guaranty of Lease
   by Town Sports International, Inc., dated as of June 27, 1997.
10. Agreement of Lease, by and between 200 Madison Associates, LP and American Fitness Franchise
    Corp., dated as of October 31, 1995, as amended by that certain Agreement, dated as of February 26,
    1997, as further amended by that certain Second Lease Modification Agreement, dated as of December
    15, 1999, as further amended by that certain Third Amendment to Lease, dated as of September 30,
    2009 and the related Continuing Guaranty by Town Sports International, LLC, dated as of September
    30, 2009.
11. Lease, by and between Austin-Mayflower, Inc. and TSI Forest Hills, Inc., dated as of June 24, 1996, as
    amended by that certain Lease Modification Agreement, dated as of May 30, 2003, as further amended
    by that certain Fourth Amendment to Lease, dated as of February 13, 2015 and the related Guaranty by
    Town Sports International, Inc., dated as of May 30, 2003.
12. Agreement of Lease, by and between Intercontinental I Bulfinch, LLC and TSI Bulfinch, Inc., dated as
    of August 11, 1998, as amended by that certain First Amendment to Lease, dated as of September 15,
    1998, as further amended by that certain Second Amendment to Lease, dated as of May 1, 2000, as
    further amended by that certain Third Amendment to Lease, dated as of October 1, 2009, as further
    amended by that certain Letter, dated as of April 20, 2017, as further amended by that certain Fourth
    Amendment to Lease, dated as of November 21, 2017 and the related Guaranty by Town Sports
    International, Inc., dated as of August 11, 1998.



                                                    8
             Case 20-12168-CSS            Doc 706         Filed 11/25/20     Page 82 of 133



13. Standard Form of Lease, by and between 420 South Riverside, LLC and TSI Croton, LLC, dated as of
    February 8, 2018.
14. Lease, by and between Madison-Larchmont, Inc. and TSI Larchmont, Inc. (as successor in interest to
    Rygo Exercise Industries, Inc.), dated as of January 1, 1998, as further amended by that certain
    Assignment and Assumption of Seller’s Lease, dated as of November 25, 1998, as further amended by
    that certain Lessor’s Consent and Lease Modification Agreement, dated as of November 25, 1998, as
    further amended by that certain Second Amendment of Lease, dated as of July 2009, as further amended
    by that certain Third Amendment of Lease, dated as of December 2011, as further amended by that
    certain Fourth Amendment to Lease, dated as of June 23, 2014, as further amended by that certain Fifth
    Amendment of Lease and Forbearance Agreement, dated as of June 8, 2020.
15. Lease, by and between Redmont Realty Company and TSI Whitestone, Inc., dated as of December 30,
    1996, as amended by that certain Owner’s Consent and Lease Modification Agreement, dated as of
    June 16, 1998, as further amended by that certain Letter, dated as of September 13, 2005, as further
    amended by that certain Letter, dated as of October 2015, as further amended by that certain Letter,
    dated as of November 19, 2015, as further amended by that certain Letter of Intent, dated as of October
    16, 2018.
16. Lease Agreement, by and between Georgetown Square Limited Partnership and TSI Rockville, Inc.,
    dated as of May 13, 1997, as amended by that certain First Amendment to Lease, dated as of October
    31, 2007, as further amended by that certain Second Amendment to Lease, dated as of August 26, 2009,
    as further amended by that certain Third Amendment to Lease, dated as of January 1, 2012, as further
    amended by that certain Fourth Amendment to Lease, dated as of April 20, 2017, as further amended
    by that certain Fifth Amendment to Lease, dated as of May 31, 2019 and the related Guaranty of Lease
    by Town Sports International, Inc., dated as of May 13, 1997.
17. Agreement of Lease, by and between Broadway Associates and TSI West 73, Inc. (as successor in
    interest to D&M Royal Realty LLC), dated as of September 1, 1998, as amended by that certain First
    Amendment of Lease, dated as of November 12, 1999 and the related Guarantee by Town Sports
    International, Inc., dated as of August 25, 1994.
18. Agreement of Lease, by and between Oceanside Bowl, L.P. and TSI Oceanside, Inc., dated as of April
    28, 1998, as amended by that certain Letter, dated as of April 9, 2013, as further amended by that certain
    Letter, dated as of May 31, 2018 and the related Guaranty by Town Sports International, Inc., dated as
    of April 28, 1998.
19. Lease, by and between Parkroe Realty, Inc. and TSI Long Beach, LLC (as successor in interest to
    Hollywood Health Spa, Inc.), dated as of July 21, 1999, as amended by that certain Collateral
    Assignment of Lease, dated as of July 21, 1999, as further amended by that certain Letter, dated as of
    January 6, 2014, as further amended by that certain July 26, 2018 and the related Guaranty by Town
    Sports International, Inc., dated as of July 1999 and the related Parking Area Agreement, dated as of
    July 1996.
20. Lease, by and between Society Hill Clubs, LLC and TSI Society Hill, Inc., dated as of December 17,
    1997, as amended by that certain Amendment to Lease, dated as of March 3, 1998, as further amended
    by that certain Second Amendment to Lease, dated as of July 12, 1999, as further amended by that
    certain Letter, dated as of July 12, 2007, as further amended by that certain Letter, dated as of June 14,
    2012, as further amended by that certain Third Amendment to Lease, dated as of April 21, 2017, as
    further amended by that certain Fourth Amendment to Lease, dated as of January 29, 2020 and the
    related Guaranty by Town Sports International, Inc., dated as of January 18, 1998.
21. Indenture of Lease, by and between Landmark Center Park Drive (successor in interest to Abbey
    Landmark Operating LLC) and TSI Fenway, Inc., dated as of October 2, 1997, as amended by that



                                                      9
             Case 20-12168-CSS            Doc 706      Filed 11/25/20       Page 83 of 133



    certain Letter, dated as of July 31, 2018 and the related Payment and Performance Guaranty by Town
    Sports International, Inc., dated as of October 2, 1997.
22. Restated and Amended Commercial Lease, by and between Babson College and TSI Wellesley, Inc.,
    dated as of July 1, 2001, as amended by that certain Amendment to Lease, dated as of July 31,2015, as
    further amended by that certain Amendment of Lease, dated as of December 17, 2015, as further
    amended by that certain Amendment of Lease, dated as of November 18, 2015, as further amended by
    that certain Amendment of Lease, dated as of January 29, 2016, as further amended by that certain
    Letter, dated as of February 25, 2016 and the related Guaranty by Town Sports International, dated as
    of August 8, 2001.
23. Lease, by and between HUSA Operating Co., LLC and TSI West 125, Inc., dated as of March 11, 1998,
    as amended by that certain First Amendment, dated as of April 30, 2007 and the related Guaranty by
    Town Sports International, Inc., dated as of March 1998.
24. Lease, by and between Chelsea Eight Limited Partnership and TSI West 16, Inc. (as successor in interest
    to Fitness Everlasting, Inc.), dated as of August 3, 1993, as amended by that certain First Amendment
    to Lease, dated as of January 25, 1994, as further amended by that certain Letter, dated as of July 14,
    1994, as further amended by that certain Second Amendment to Lease, dated as of September 21, 1995,
    as further amended by that certain Third Amendment to Lease, dated as of December 7, 1995, as further
    amended by that certain Fourth Amendment to Lease, dated as of April 12, 1996, as further amended
    by that certain Assignment and Assumption of Lease and Fifth Amendment to Lease, dated as of
    December 5, 2000, as further amended by that certain Collateral Assignment of Lease, dated as of
    December 2000, as further amended by that certain Sixth Amendment to Lease, dated as of August 14,
    2012.
25. Commercial Lease, by and between Renaissance Development II LLC and TSI Garden City, Inc., dated
    as of July 20, 1999, as amended by that certain Modification of Lease, dated as of May 3, 2000, as
    further amended by that certain Modification of Lease, dated as of October 31, 2003, as further amended
    by that certain Third Modification of Lease, dated as of June 14, 2019 and the related Second Restated
    Guaranty of Payment and Performance by Town Sports International, Inc., dated as of October 31,
    2003.
26. Lease, by and between Club Investors Group, LP and TSI Highpoint, LLC, dated as of January 1, 2000,
    as amended by that certain First Amendment to Lease, dated as of July 17, 2020, and the related
    Guaranty of Lease by Town Sports International, Inc., dated as of January 5, 2000.
27. Fitness Center Lease, between Nine Penn Center Associates, LP and TSI Market Street, LLC, dated as
    of December 29, 1999, as amended by that certain First Amendment of Office Lease, dated as of June
    16, 2000, as further amended by that certain Second Amendment of Lease, dated as of October 31,
    2000, as further amended by that certain Third Amendment of Lease, dated as of November 27, 2000,
    as further amended by that certain Fourth Amendment of Lease, dated as of June 8, 2009, as further
    amended by that certain Letter, dated as of November 6, 2015, as further amended by that certain Letter,
    dated as of January 14, 2016, as further amended by that certain Letter, dated as of February 19, 2016,
    as further amended by that certain Letter, dated as of March 15, 2016, as further amended by that certain
    Letter Agreement, dated as of April 28, 2016, as further amended by that certain Letter Agreement,
    dated as of May 31, 2016 and the related Guaranty of Lease by Town Sports International, Inc., dated
    as of December 1999.
28. Lease, by and between 625 Mass Ave Owner, LLC (as successor in interest to Samuels Central Square
    LLC) and TSI Central Square, Inc., dated as of May 15, 2000, as amended by that certain First
    Amendment to Lease, dated as of November 30, 2011, as further amended by that certain Second
    Amendment to Lease, dated as of December 4, 2018, as further amended by that certain Letter, dated
    as of August 23, 2018.



                                                     10
             Case 20-12168-CSS            Doc 706      Filed 11/25/20       Page 84 of 133



29. Lease, by and between Related Broadway Development, LLC and TSI West 94, Inc., dated as of March
    1, 2001, as amended by that certain First Amendment to Lease, dated as of March 3, 2015 and the
    related Ratification of Guaranty by Town Sports International, LLC, dated as of February 10, 2015.
30. Indenture of Lease, by and between Three Park Avenue Building Co., L.P. and TSI Murray Hill, Inc.,
    dated as of August 8, 2001.
31. Lease, by and between 350 Washington Street, LLC and TSI Downtown Crossing, Inc. dated as of July
    30, 2001, as amended by that certain First Amendment to Lease, dated as of May 2010, as further
    amended by that certain Second Amendment to Lease, dated as of March 17, 2015, as further amended
    by that certain Letter, dated October 4, 2011, as further amended by that certain Letter, dated September
    15, 2014 and the related Guaranty of Lease by Town Sports International, Inc., dated as of July 30,
    2001, as amended by that certain First Amendment to Guaranty of Lease, dated as of March 17, 2015.
32. Lease, by and between DMP Healthpoint, LLC, DMP City Square, LLC and DMP Grinberg, LLC (as
    successors in interest to Massachusetts Wellness and Fitness, LLC) and TSI Waltham, LLC, dated as
    of November 17, 2002, as amended by that certain Amendment of Lease, dated as of September 3,
    2003, as further amended by that certain Second Amendment of Lease, dated as of December 17, 2003,
    as further amended by that certain Third Amendment of Lease, dated as of March 16, 2007, as further
    amended by that certain Fourth Amendment of Lease, dated as of January 2, 2010, as further amended
    by that certain Fifth Amendment to Lease, dated as of October 26, 2016 and the related Guaranty by
    Town Sports International, Inc., dated as of June 17, 2016.
33. Amended and Restated Lease, by and between Rock-McGraw, Inc. and TSI West 48, Inc., dated as of
    January 31, 2002, as amended by that certain Letter, dated as of December 17, 2019 and the related
    Guaranty Agreement by Cardio Ventures, LLC to and for the benefit of TSI West 48, Inc. , dated as of
    January 30, 2002.
34. Lease, by and between Park Slope Fifth Avenue NY LLC and TSI South Park Slope, Inc. dated as of
    December 13, 2000 and the related Guaranty by Town Sports International, Inc., dated as of December
    2000.
35. Agreement of Lease, by and between 2856-2861 Steinway St. LLC and TSI Astoria, Inc., dated as of
    April 18, 2003, as amended by that certain First Amendment to Lease, dated as of May 19, 2005 and
    the related Guaranty by Town Sports International, Inc., dated as of April 14, 2003.
36. Agreement of Lease, by and between Glenmore Associates and TSI Bay Ridge, Inc. (as successor in
    interest to Bay Ridge Fitness, Inc.), dated as of January 19, 1998, as amended by that certain
    Amendment to Lease, dated as of September 3, 2000, as further amended by that certain Second
    Amendment to Lease, dated as of April 1, 2003, as further amended by that certain Assignment and
    Assumption of Seller’s Lease, dated as of May 5, 2004, as further amended by that certain Owner’s
    Consent and Lease Modification Agreement, dated as of May 5, 2004 and the related Guaranty, dated
    as of January 19, 1998.
37. Lease Agreement, by and between LC White Plains Recreation, LLC and TSI White Plains City Center,
    Inc., dated as of April 1, 2004, as amended by that certain Amendment to Lease and Certain Amended
    and Restated Work Letter, dated as of August 2, 2004, as further amended by that certain Second
    Amendment to Lease, dated as of February 2, 2006, as further amended by that certain Letter
    Agreement, dated as of January 5, 2010, as further amended by that certain Amendment to Letter
    Agreement, dated as of January 24, 2011, as further amended by that certain Second Amendment to
    Letter Agreement, dated as of September 15, 2012, as further amended by that certain Third
    Amendment to Lease, dated as of September 15, 2020 and the related Guaranty of Lease by Town
    Sports International, Inc., dated as of April 2004, as amended by that certain Guaranty Rider, dated as
    of September 9, 2020.



                                                     11
             Case 20-12168-CSS           Doc 706      Filed 11/25/20       Page 85 of 133



38. Lease, by and between Broadway Hawthorne, LLC and TSI Hawthorne, Inc., dated as of May 2005, as
    amended by that certain First Amendment to Lease, dated as of September 20, 2005 and the related
    Guaranty by Town Sports International, Inc., dated as of May 2005.
39. Lease, by and between TSI Boylston and 501 Boylston Street Property LLC, dated as of November 29,
    2004, as amended by that certain Lease Amendment No. 1, dated as of July 11, 2005 and the related
    Guarantee by Town Sports International, Inc., dated as of 2004.
40. Agreement of Lease, by and between South End/Berkeley LLC and TSI South End, Inc. dated as of
    November 9, 2004 and the related Guaranty by Town Sports International, Inc., dated as of November
    9, 2004.
41. Lease, by and between The Rector, Church-Wardens and Vestrymen of Trinity Church in the City of
    New York and TSI Varick Street, Inc., dated as of August 1, 2005 and the related Guaranty by Town
    Sports International, Inc., dated as of August 1, 2005.
42. Lease, by and between 695 Atlantic Avenue Company LLC and TSI South Station, dated as of
    December 30, 2004, as amended by that certain First Amendment to Lease, dated as of April 10, 2006
    and the related Guaranty by Town Sports International, Inc., dated as of December 30, 2004.
43. Lease Agreement, by and between 210 14th Street LLC and TSI Hoboken North, LLC, dated March
    18, 2004 and the related Guaranty by Town Sports International, Inc., dated as of March 2004.
44. Lease, by and between Atlas Park LLC and TSI Glendale LLC, dated as of January 18, 2006, as
    amended by that certain First Amendment to Lease and Extension of Term, dated as of May 22, 2019
    and the related Guaranty by Town Sports International, Inc., dated as of January 18, 2006.
45. Lease, by and between VNO 99-01 Queens Blvd LLC and TSI Rego Park, Inc., dated as of May 16,
    2006, as amended by that certain Letter, dated as of June 29, 2016 and the related Guaranty by Town
    Sports International, Inc., dated as of May 16, 2006.
46. Lease Agreement, by and between Gandol Realty Corporation and TSI Carmel, LLC, dated as of May
    2006, as amended by that certain Rent Reconciliation Agreement, dated as of May 24, 2019 and the
    related Guaranty Agreement by Town Sports International, Inc., dated as of May 2006.
47. Lease Agreement, by and between Site 6 LLC and TSI West 145th Street, LLC, dated as of December
    13, 2006, as amended by that certain First Amendment to Lease, dated as of May 2, 2007, as further
    amended by that certain Letter Agreement, dated as of May 15, 2007, as further amended by that certain
    Letter Agreement, dated as of March 20, 2008, as further amended by that certain Amendment to Lease,
    dated as of June 7, 2012, as further amended by that certain Amendment of Lease and Forbearance
    Agreement, dated as of April 1, 2020 and the related Guaranty by Town Sports International, Inc., dated
    as of March 1998.
48. Lease, by and between 39-01 QB LLC and TSI Sunnyside, LLC, dated as of May 17, 2007 and the
    related Guaranty by Town Sports International Holdings, Inc., dated as of May 17, 2007.
49. Lease, by and between Davis Square LLC and TSI Davis Square, LLC, dated as of May 19, 2006, as
    amended by that First Amendment to Lease, dated as of January 30, 2009, as further amended by that
    certain Second Amendment to Lease, dated as of August 29, 2019 and the related Guaranty by Town
    Sports International, Inc., dated as of 2006.
50. Lease, by and between Country View Commons, LLC and TSI Smithtown, Inc., dated as of October
    28, 2005, as amended by that certain Amendment to Lease, dated as of October 29, 2014, as further
    amended by that certain Second Amendment to Lease, dated as of December 10, 2018 and the related
    Guaranty by Town Sports International, Inc.
51. Lease, by and between One Lawrence Street, LLC and TSI Dobbs Ferry, Inc., dated as of February 27,
    2006, as amended by that certain Assignment and Assumption of Leases, dated as of August 12, 2011


                                                    12
             Case 20-12168-CSS            Doc 706       Filed 11/25/20       Page 86 of 133



    and related Guaranty, dated as of February 15, 2006, by Town Sports International, Inc. and Parking
    Lot Lease, dated as of March 3, 2010, by and between Akzo Nobel Chemicals Inc. and TSI Dobbs
    Ferry, LLC.
52. Lease, by and between DC USA Operating Co., LLC and Columbia Heights, Inc., dated as of November
    2005, and the related Guaranty by Town Sports International, Inc., dated as of 2005.
53. Lease, by and between Westborough CC LLC and TSI Westborough, LLC, dated as of June 13, 2007,
    and the related Guaranty by Town Sports International, LLC, dated as of June 13, 2007.
54. Lease Agreement, by and between 100 Duffy, LLC and TSI Hicksville, LLC, dated as of February 12,
    2007, as amended by that certain First Amendment to Lease, dated as of December 21, 2007, as further
    amended by that certain Second Amendment to Lease, dated as of April 30, 2008, as further amended
    by that certain Third Amendment to Lease, dated as of July 25, 2013, as further amended by that certain
    Fourth Amendment to Lease, dated as of March 17, 2015 and the related Declaration of Restrictive
    Covenants, by 100 Duffy, LLC, dated as of September 12, 2006 and the related Guaranty by Town
    Sports International, LLC, dated as of February 12, 2007.
55. Lease, by and between 400 MetroNorth Corporate Center LLC and TSI Woburn LLC, dated as of
    October 25, 2007, as amended by that certain Letter, dated as of October 3, 2017 and the related
    Guaranty by Town Sports International, Inc., dated as of October 25, 2007.
56. Lease, by and between Butler Bowl, Inc. and TSI Butler, Inc., dated as of February 2007, and the related
    Guaranty by Town Sports International, LLC, dated as of February 17, 2007.
57. Indenture of Lease, by and between BP 111 Huntington Avenue LLC and TSI Back Bay, LLC (as
    successor in interest to Fitcorp Healthcare Centers, Inc.), dated as of June 1, 2011, as amended by that
    certain Landlord Acknowledgement and Assignment and Assumption of Lease and Amendment of
    Lease, dated as of May 17, 2013 and the related Guaranty Agreement by Town Sports International,
    LLC, dated as of March 17, 2013.
58. Reinstatement, Amendment and Restatement of Lease, by and between Superior Realty Co., Inc. and
    TSI Dorchester LLC, dated as of May 1, 2017, as amended by that certain Rent Deferral, dated as of
    April 12, 2020.
59. Lease, by and between WTC Retail LLC and TSI Wayland, LLC, dated as of October 15, 2013 and the
    related Payment Guaranty Agreement, dated as of October 15, 2013, by Town Sports International,
    LLC.
60. Agreement of Lease, by and between Gotham Broad LLC and BFX 30 Broad Street, LLC, dated as of
    April 7, 2014, as amended by that certain First Amendment of Lease, dated as of June 2014, as further
    amended by that certain Second Amendment to Lease, dated as of March 4, 2016, as further amended
    by that certain Third Amendment of Lease, dated as January 1, 2018 and the related Limited Guaranty
    by Town Sports International, LLC, dated as of April 7, 2014.
61. Agreement of Lease, by and between Main 38 Realty, Inc. and TSI Lucille 38th Avenue, LLC
    (successor in interest to LRHC Flushing NY, LLC), dated as of August 15, 2011, as amended by that
    certain Assignment and Assumption of Lease, dated as of August 11, 2017.
62. Agreement of Lease, by and between Austin-Forest Associates and TSI-Lucille Austin Street, LLC
    (successor in interest to The Fitness Place Forest), dated as of June 11, 1996, as amended by that certain
    Assignment and Assumption of Lease, dated as of September 11, 2017.
63. Agreement of Lease, by and between Styertowne Shopping Center and TSI - Lucille Clifton, LLC
    (successor in interest to Clifton NJ Fitness LLC), dated as of September 2009, as amended by that
    certain First Amendment to Lease, dated as of December 6, 2011, as further amended by that certain
    Assignment and Assumption of Lease, dated as of September 11, 2017.


                                                     13
             Case 20-12168-CSS           Doc 706      Filed 11/25/20       Page 87 of 133



64. Agreement of Lease, by and between County Holding Corp. and TSI - Lucille Kings Highway, LLC
    (successor in interest to Kings Highway Spa, Inc. (d/b/a Lucille Roberts)), dated as of April 19, 2017,
    as amended by that certain Assignment and Assumption of Lease, dated as of September 11, 2017.
65. Agreement of Lease, by and between Serota Valley Stream, LLC and TSI - Lucille Valley Stream, LLC
    (successor in interest to 225 West Merrick Road, LLC), dated as of February 14, 2007, as amended by
    that certain Assignment and Assumption Agreement, dated as of September 11, 2017.
66. Shopping Center Lease Agreement, by and between Lags Ventures, Inc. and TSI - ATC Boyscout, LLC
    (successor in interest to ATC Fitness Fort Myers 2, LLC), dated as of October 2013, as amended by
    that certain Assignment and Assumption of Lease, Amendment and Landlord Consent, dated as of
    February 27, 2019, as further amended by that certain Second Amendment to Lease, dated as of July
    14, 2020 and the related Limited Guaranty by TSI-ATC Holdco, LLC, dated as of February 21, 2019,
    and related Indemnity and Reimbursement Agreement for Guaranty, dated as of February 26, 2019.
67. Lease, by and between KRG Fort Meyers Colonial Square, LLC and ATC Fitness Cape Coral, LLC,
    dated as of May 15, 2012, as amended by that certain First Lease Amendment, dated as of December
    8, 2012, as further amended by that certain Second Lease Amendment, dated as of June 29, 2017, as
    further amended by that certain Assignment and Assumption and Third Amendment to Lease, dated as
    of April 2, 2019 and the related Guaranty Rider, dated as of April 2, 2019.
68. Amended and Restated Lease Agreement, by and between Store Master Funding XI, LLC and TSI -
    ATC Cape Coral, LLC, dated as of February 27, 2019, as amended by that certain Amendment to
    Amended and Restated Lease Agreement, dated as of April 1, 2020.
69. Landlord and Tenant Lease, by and between Universal Bldg. North, Inc. and Kalorama Sports
    Management Associates, Limited Partnership, dated as of May 31, 1996, as amended by that certain
    First Amendment to Landlord and Tenant Lease, dated as of October 25, 1996, as amended by that
    certain Second Amendment to Landlord and Tenant Lease, dated as of April 18, 2005, as further
    amended by that certain Third Lease Amendment and Extension of Lease, dated as of November 25,
    2019, as amended by that certain Letter Agreement, dated as of March 25, 2020.
70. Landlord and Tenant Lease, by and between Universal Building, Inc. and Kalorama Sports
    Management Associates, Limited Partnership, dated as of April 19, 2005, as amended by that certain
    Lease Amendment and Extension of Lease, dated as of November 25, 2019, as amended by that certain
    Letter Agreement, dated as of March 25, 2020.
71. Sublease Agreement, by and between Kalorama Sports Management Associates, Ltd. Partnership and
    Marriott Corporation, dated as of October 2, 1989.
72. Lease, by and between TSI-Lucille Real Estate LLC and TSI Massapequa, LLC, dated as of November
    13, 2017.
73. Lease, by and between JSP Realty Investments, LLC and TSI Westboro Tennis, LLC, dated as of
    January 1, 2018.
74. Lease Agreement, by and between Store Master Funding VIII and The Westborough Club, Inc., dated
    as of February 15, 2017, as amended by that certain Memorandum of Assignment and Assumption of
    Lease, dated as of January 1, 2018, as further amended by that certain Amendment to Lease Agreement,
    dated as of April 1, 2020 and related Unconditional Guaranty of Payment and Performance by Town
    Sports International Holdings, Inc., dated as of January 1, 2018.
75. Agreement, dated September 11, 1979, by and between Intercity Verwaltungs AG and Town Sports
    International, LLC, as amended by that certain Amendment 1, dated September 18, 1979, as further
    amended by that certain Amendment 2, dated December 12, 1994, as further amended by that certain
    Amendment 3, dated August 22, 2005, as further amended by that certain Amendment 4, dated October
    12, 2012.


                                                    14
            Case 20-12168-CSS           Doc 706      Filed 11/25/20      Page 88 of 133



76. Pre-Agreement, dated April 6, 2000, by and between Genossenschaft Fussballstadion St. Jakob, Basel
    and Town Sports International, LLC and related Details of Agreement, dated August 9, 2001, as further
    amended by that certain Amendment 1, undated, and related Agreement, dated December 12, 2001, by
    and between Musfeld AG and Town Sports International, LLC.
77. Agreement, dated November 6, 2014, by and between SUVA Luzern and Town Sports International,
    LLC, as amended by that certain Amendment 1, dated July 1, 2016.




                                                   15
                 Case 20-12168-CSS              Doc 706       Filed 11/25/20     Page 89 of 133



                                         Section 3.7 - Litigation; Decrees


                             CASE                                               REFERENCE NO.
1.   Dos Santos v. New York Sports Club & Town Sports               MPOS 17-24841
     International LLC
2.   Da Silva v. Town Sports International, LLC.                    Queens Supreme Court Index No. 715609/18
3.   Dantes Medina v. Town Sports International, LLC                Case 01-19-0001-1652 (AAA)
4.   Diaz v. Town Sports International LLC                          Supreme Court New York County, Index no.
                                                                    161574/19
5.   Zdrakas v. Town Sports International LLC                       Suffolk County Index no. 600334/20
6.   Disla v. Town Sports International, LLC d/b/a New York         Case no. 10200855
     Sports Club
7.   Parker v. Town Sports International LLC                        Case no. 10205888
8.   Rodriguez v. Town Sports International, LLC d/b/a New York     Case no. 10200194
     Sports Club
9.   Mikayla Coble v. Town Sports International, Inc.               MCAD No. 18 WEM01426
10. Dorothelia Barnett v. New York Sports Club                      Case no. 1910016
11. Matatov v. Town Sports International, LLC                       Index no 155264/18
12. Chaplin v. Town Sports International, Boston Sports Club,       MCAD no. 19BEM01793, EEOC no. 16C-2019-
    Town Sports International, LLC                                  01947
13. Robert D’Agostino v. Town Sports International dba Boston       Mass. Commission Against Discrimination
    Sports Club                                                     Complaint No. (not assigned yet)
14. James Silverberg v Town Sports International LLC, d/b/a New     NYC Commission on Human Rights Complaint
    York Sports Club                                                No. M-E-V 19-76811
15. Brittany Mays v. Town Sports International, LLC                 Case no. 102079567
16. Sisay Beshah v. TSI Society Hill d/b/a Philadelphia Sports      PCHR charge no. 2018-12.21.788
    Club, TSI Market Street d/b/a Philadelphia Sports Club
17. James Todd Grubbs v. Town Sports International, LLC and         City of New York Commission on Human Rights
    Town Sports International Holdings, Inc. d/b/a New York         Complaint No. M-E-ADOS-20-86237-E
    Sports Club
18. Thomas Morris v. New York Sports Club, Samuel Vascones,         Case no. MENV-19-69146
    Geraldine Dry
19. Sandra Clarke v. Patrick Walsh, CEO and Town Sports             WC746-0618-HUM
    International, LLC
20. Ale Moz v. Washington Sports Club                               District of Columbia Office of Human Rights Case
                                                                    no 17-640-PA
21. Joevani Cruz v. Town Sports International, LLC, Nicole Smith    AAA Case no 01-16-001-4021
    and Berard Molino
22. Kelsey Cooper with Total Woman
23. Rebecca Jackson with Total Woman
24. D and M Kings Realty, LLC v. TSI Brooklyn Belt LLC              Kings County Civil Index No. LT-057106-20/KI



                                                          16
                Case 20-12168-CSS               Doc 706       Filed 11/25/20     Page 90 of 133



25. Ross Procurement Inc. v. TSI West 38 Inc.                       NY Supreme 657464/2019
26. Avi Rubin v New York Sports Club and Town Sports                Nassau County District Court 1st District Small
    International LLC                                               Claims Index No. SC-001972-19/NA
27. Avi Hadar v NY Sports Club dba Town Sports International        Nassau County District Court, 3rd District Small
                                                                    Claims Index No. SC-000222-20/NH
28. Ana Ruiz v Town Sports International, dba New York Sports       Suffolk County District Court 6th District Small
    Clubs                                                           claims Patchogue Index no. SC-000019-20/BR
29. Dobbs Ferry Shopping LLC v. TSI Dobbs Ferry Inc. and Town       Westchester County Supreme Court Index
    Sports International LLC                                        55729/2020
30. Rivertown Square Regency LLC v. TSI Dobbs Ferry LLC dba         Westchester County Index No. 58344/2020
    New York Sports Club
31. 200 Park LP v. TSI Grand Central LLC dba New York Sports        New York Supreme Court Index No. 156605/2020
    Club, Town Sports International LLC, ABC Co., and XYZ Co.
32. 110 BP Property LLC v. TSI Cobble Hill, Inc., dba NY Sports     Supreme Court New York, Kings County Index
    Club and Town Sports International, Inc.                        No. 514680/2020
33. Tanger Outlets Deer Park LLC v TSI Deer Park LLC, TSI           Supreme Court New York, Suffolk County, Index
    Deer Park, LLC d/b/a Town Sports International, TSI Deer        No. 611443/2020
    Park, LLC d/b/a New York Sports Club, and Town Sports
    International, LLC
34. Recovery Office Services 2, LLC v. TSI Grand Central LLC        Supreme Court New York, New York County,
                                                                    Index No. 654070/2020
35. 278 Eighth Associates v. TSI West 23, LLC and Town Sports       Supreme Court, New York County, Index No.
    International, LLC                                              654175/2020
36. 885 Second Avenue Lessee LLC v. Town Sports International
    LLC
37. 39-01 QB LLC v. TSI Sunnyside LLC and Town Sports               Supreme Court New York County; Index No.
    International, Inc.                                             652221/2020
38. D and M Kings Realty, LLC v. TSI Brooklyn Belt LLC              Kings County Civil Index No. LT-057106-20/KI
39. Ross Procurement Inc. v. TSI West 38 Inc.                       NY Supreme 657464/2019
40. IVAS Facilities Services, LLC, IVAS Distributors Inc., V & M    Nassau Supreme Court Index No. 607149/2019
    Audio Visual LLC, v. Town Sports International LLC
41. Kristin Horn v. Town Sports International Holdings LLC,         Suffolk County Supreme Court Index No.
    Desiree Tyres and Richard Gearhart                              603421/2019
42. Pacifc Link International Corp. v. Town Sports International,   Supreme Court Nassau County Index No.
    LLC                                                             600923/2019
43. The Home of the Project Network & Company Ltd. trading as       Index No. 59711/2019
    TPN International v. Town Sports International Holdings Inc.
    dba Town Sports International
44. Ciamara Corporation v Town Sports International LLC, dba        Index No. 161791/2019
    TMPL Gym, TMPL Holdings LLC, RP Builders Group, David
    Barton, Rich Privitera, 117 Seventh Avenue South Property
    Co, L.P. and The Guarantee Company of North America
45. Avi Rubin v New York Sports Club and Town Sports                Nassau County District Court 1st District Small
    International LLC                                               Claims Index No. SC-001972-19/NA




                                                          17
                Case 20-12168-CSS              Doc 706       Filed 11/25/20      Page 91 of 133



46. Avi Hadar v NY Sports Club dba Town Sports International       Nassau County District Court, 3’ District Small
                                                                   Claims Index No. SC-000222-20/NH
47. Heloisa R. Guimaraes v LR Rockville                            Nassau County District Court — 2d District Small
                                                                   Claims Index No. SC-000346-20/HE
48. Flatlands Shopping Center Associates v. TSI Lucille Ralph      NY County Supreme Court Index No.
    Avenue, LLC and Town Sports International Holdings, Inc.       653632/2020
49. New York State Department of Taxation and Finance action
    against all corporate entities
50. Rivertown Square Regency LLC v. TSI Dobbs Ferry LLC dba        Supreme Court, Westchester County Index No.
    New York Sports Club                                           58344/2020
51. 200 Park LP v. TSI Grand Central LLC dba New York Sports       New York Supreme Court Index No. 156605/2020
    Club, Town Sports International LLC, ABC Co., and XYZ Co.
52. D and M Richmond Realty, LLC v. TSI Staten Island LLC,         Supreme Court Richmond County, Index No.
    successor in interest to TSI Staten Island Inc., TSI Staten    151263/2020
    Island LLC d/b/a/ New York Sports Clubs (NYSC), TSI
    Holding, Inc. and Town Sports International Inc.
53. Recovery Offce Services 2, LLC v. TSI Grand Central LLC        Supreme Court New York, New York County,
                                                                   Index No. 654070/2020
54. Diane Perry v. Town Sports International, dba New York         Superior Court, Judicial District of Stamford, CT,
    Sports Club                                                    Case No. FST-CV-XX-XXXXXXX-S
55. Cora Deutchman v. Town Sports International LLC, New York      Supreme Court, New York County Index No.
    Sports Club LLC                                                153254/2020
56. Debra Cohen v. TSI — Westlake Village, LLC dba Total           Case No. 205TCV08202
    Woman Gym & Spa, Robin Fromhold
57. Annette Copti v. TSI-Westlake Village
58. ALEKSEI TSELUIKO, AS FATHER AND NATURAL                        Supreme Court of the State of New York, Kings
    GUARDIAN OF LILIANA TSELUIKO v. TOWN SPORTS                    County Index No.: 515134/16
    INTERNATIONAL, LLC D/B/A NEW YORK SPORTS
    CLUB, ROOM & BOARD, and STONE CRAFTERS, INC.
59. JOSEPH LUPO and ROSEMARIE LUPO v. TOWN SPORTS                  Supreme Court of the State of New York Suffolk
    INTERNATIONAL, LLC d/b/a NEW YORK SPORTS CLUB                  County, Index No.: 17827/14
60. SUSAN CONFREY v. TOWN SPORTS INTERNATIONAL                     Supreme Court of the state of New York, New
    HOLDINGS, INC., NEW YORK SPORTS CLUB, TOWN                     York County, Index No.: 153450/2016
    SPORTS INTERNATIONAL HOLDINGS d/b/a NEW YORK
    SPORTS CLUB, JOSEPH ANDULICS and MONTY TWO
    EAST 86TH STREET ASSOCIATES, LLC.
61. MARK RUBIN v. TOWN SPORTS INTERNATIONAL,                       Supreme Court of the State of New York,
    LLC, TSI CLUB, LLC, TSI EAST 91, LLC, NEW YORK                 Westchester County, Index No.: 71659/2014
    SPORTS CLUBS, YORKVILLE TOWERS ASSOCIATES,
    LLC and INTER-COUNTY MECHANICAL CORP
62. JASON HOLZBERG v. TOWN SPORTS                                  Supreme Court of the State of New York, New
    INTERNATIONAL, LLC d/b/a NEW YORK SPORTS                       York County, Index No.: 152003/16
    CLUBS;
63. SIMONE PRYCE and DAVID PRYCE v. TOWN SPORTS                    United States District Court, Southern District of
    INTERNATIONAL, LLC d/b/a NEW YORK SPORTS CLUB                  New York, Index No.: 1:18 CV: 05863-KPF




                                                          18
                Case 20-12168-CSS               Doc 706       Filed 11/25/20      Page 92 of 133



64. NIGEL SAMUELS and TEASHA VON SAMUELS v. TOWN                    Supreme Court of the State of New York, Bronx
    SPORTS INTERNATIONAL, LLC d/b/a NEW YORK                        County, Index No.: 22178/13
    SPORTS CLUB
65. Eric Fishman v. Town Sports International, LLC and TSI          Bucks County Court of Common Pleas No. 2017-
    Society Hill, LLC                                               04261
66. Richard Simnor v. Philadelphia Sports Clubs and Town Sports     Philadelphia Court of Common Please No.
    Interational Holdings, Inc.                                     180200426
67. Skyler Boss v. Philadelphia Sports Club                         Philadelphia Court of Common Pleas No.
                                                                    181101717
68. Michael Corney v. Philadelphia Sports Club                      Philadelphia court of Common Pleas No.
                                                                    190500515
69. Adelinda Becht v. Philadelphia Sports Club                      Philadelphia Court of Common Pleas No.
                                                                    140903658
70. Keith Reid v. Philadelphia Sports Clubs                         Bucks County Court of Common Pleas, 2020-
                                                                    04462
71. Sophia Kraf v. Philadelphia Sports Club                         Philadelphia Court of Common Pleas, 180201162
72. Richard Douglas v. New York Sports Clubs, et. al.               Superior Court of New Jersey, Law Division,
                                                                    Essex County; Docket No. ESX-L-4487-15
73. James Kole v. TSI Hoboken North, LLC                            Superior Court of New Jersey, Law Division,
                                                                    Bergen County Docket No. BER-L-8112-19
74. Natalie Cefaratti v. TSI Hoboken North, LLC                     Superior Court of New Jersey, Law Division,
                                                                    Hudson County Docket No. HUD-L-3245-19
75. Gwen Goodman v. Town Sports International LLC, et. al.          Superior Court of New Jersey, Law Division,
                                                                    Monmouth County Docket No. MON-L-1505-20
76. Aura Zapata v. New York Sports Clubs, et. al.                   Superior Court of New Jersey, Law Division,
                                                                    Bergen County Docket No. BER-L-4968-19
77. Bonnie May v. New York Sports Clubs, et. al.                    Superior Court of New Jersey, Law Division,
                                                                    Bergen County Docket No. BER-L-6729-18
78. Seth Benkel v. TSI Englewood, LLC et. at.                       Superior Court of New Jersey, Law Division,
                                                                    Bergen County Docket No. BER-L-2358-20
79. Luisa Santos v. TSI Livingston, LLC                             Superior Court of New Jersey, Law Division,
                                                                    Essex County Docket No. ESX-L-3432-20
80. Ken Spitz v. Town Sports International, LLC d/b/a New York      7529/2011
    Sports Club, New York Sports Club, and Glenmore Associates
81. Mark Rubin v. Town Sports international, LLC, TSI Club,         71659/2014
    LLC, TSI East 91, LLC, New York Sports Clubs, Yorkville
    Towers Associates, LLC, Inter-County Mechanical Corp., The
    Ruppert Yorkville Towers Condominium and TY Management
    Co., INC.
82. Sean Dalton v. Town Sports International Holdings, INC.         62875/2018
83. Maureen McCafferty v. New York Sports Club, INC., TSI           61673/2018
    West 14, LLC, and TSI West 14, INC.
84. Fred Rosenberg v. Town Sports International, LLC d/b/a New      155759/2017
    York Sports Club



                                                          19
                Case 20-12168-CSS              Doc 706        Filed 11/25/20        Page 93 of 133



85. Benjamin Lavon v. Town Sports International, LLC d/b/a New        512899/2018
    York Sports Clubs and TSI South Park Slope, LLC
86. Tatyana Kirichenko v. Town Sports International, LLC d/b/a        514933/2018
    New York Sports Club
87. Norton Narins and Joyce Narins v. Town Sports International,      66960/2018
    LLC d/b/a New York Sports Club Smithtown
88. Israel Schiller v. TSI Scarsdale, LLC d/b/a New York Sports       32099/2018E
    Club
89. Clare Curtin v. Town Sports International, LLC and Lucille        616313/2018
    Roberts
90. Efstratios Velonakis v. New York Sports Club and Town             57768/2019
    Sports International, LLC
91. Joan Ryan v. Andrew Walsh, Jonathan Reyes, Town Sports            157570/2018
    International, LLC d/b/a New York Sports Club, TSI East 41,
    LLC and 633 Realty LLC
92. Rosemary Sawyer v. New York Sports Clubs, Town Sports             704297/2019
    International, Inc., and Johnny Loaiza
93. James Koukoulas v. Town Sports International, LLC., and new       16113/2014
    York Sports Clubs
94. Agripina Trillo v. Town Sports International, LLC and             502055/2019
    Anarkan Esengulova
95. Janet Donat v. Town Sports International Holdings, INC.,          155309/2019
    individually and d/b/a New York Sports Club and Town Sports
    International, LLC, individually and d/b/a New York Sports
    Club and Ariel Miller
96. Connor Kilbane v. Town Sports International, LLC d/b/a New        158649/2019
    York Sports Club
97. Michelle Balsamo and John Balsamo v. Parkroe Realty, INC.,        612519/2019
    Town Sports International, LLC and new York Sports Club
98. Robert Rice v. Town Sports International Holdings, INC., d/b/a    717909/2019
    New York Sports Clubs
99. Jacqueline Wein v. New York Sports Clubs, Geraldine Dry,          56256/2020
    Nicholas Cato and Town Sports International Holdings, INC.
100.Elizabeth Jimenez v. town Sports International, INC. d/b/a        717293/2017
    New York Sports Club
101.Katerina Kyriannis, an infant under the age of 18 years, by her   623379/2019
    m/n/g Helen Kyriannis, Individually v. Town Sports
    International
102.Ryan Kulesa v. New York Sports Club, LLC, Town Sports             57235/2020
    International, LLC, Town Sports International, INC., Town
    Sports International Holdings, LLC, Town Sports International
    Holdings, INC., Town Sports International Holdings, LLC
    d/b/a New York Sports Club and Parkroe Realty, INC.
103.Adam Addesso v. Town Sports International, LLC, Town              55547/2020
    Sports International, LLC d/b/a New York Sports Club, TSI



                                                            20
                Case 20-12168-CSS              Doc 706      Filed 11/25/20        Page 94 of 133



    Scarsdale, LLC, TSI Scarsdale LLC d/b/a New York Sports
    Club
104.Matthew Smith v. New York Sports Club, LLC, New York            56023/2020
    Sports Club, LLC d/b/a New York Sports Clubs, TSI Croton,
    LLC, TSI Croton, LLC, d/b/a New York Sports Clubs, Town
    Sports International, LLC, Town Sports International, LLC
    d/b/a New York Sports Clubs, Simone Developments
    Company, LLC.
105.Carmen Olivence v. Town Sports International, LLC d/b/a         152816/2020
    New York Sports Club, New York Sports Club, LLC, 1400
    Retail Owner LLC, 1400 5th Commercial LLC, 1400 5th Ave.
    Commercial LLC, The 1400 Fifth Avenue Condominium
    Association, INC. and Maxwell-Kates, INC.
106.Donovan Lightbourne v. Town Sports International, LLC, TSI      25139/2020E
    Club, LLC, TSI East 91, LLC and New York Sports Clubs
107.Eve Miceli v. Town Sports International, LLC, New York          605413/2020
    Sports Club, LLC. and Larisa Delvecchio
108.Artscroll Printing Corp. and Elliot Schwartz v. Town Sports     161820/2019
    International, LLC. d/b/a New York Sports Club, and TSI West
    41 LLC. v. IDK Cooling Corp.
109.Edward Decabooter v. Town Sports International, INC., and       155041/2019
    New York Sports Club
110.Rosario Lambiase v. Rosario Lambiase v. Town Sports             26053/2019E
    International, INC., Town Sports International, LLC d/b/a New
    York Sports Club and New York Sports Club
111.Scott Burgos v. Town Sports International, LLC d/b/a New        55798/2019
    York Sports Club
112.H.S., an infant by his parents and natural guardians Carol      22503/2017E
    Sejdija and Valon Sejdija, G.S., an infant by his parents and
    natural guardians Carol Sejdija and Valon Sejdija, Carol
    Sejdija, Individually and Valon Sejdija, Individually v. Town
    Sports International, LLC d/b/a New York Sports Club and
    “JOHN DOES” intended to represent agents, servants and/or
    employees of Town Sports International, LLC d/b/a New York
    Sports Club
113.Diane Perry v. Town Sports International                        Docket No: FST-CV19-6040932-S
114.Cora Deutchman v. Town Sports International                     153254/2020
115.Richard Lane v. Monty Two East 86th Street Associates, LLC,     150088/2018
    Town Sports International, LLC and New York Sports Clubs
116.Barry Schulman v. Town Sports International, LLC, d/b/a New     155259/2015
    York Sports Clubs
117.Aleksei Tseluiko, As Father And Natural Guardian Of Liliana     515134/2016
    Tseluiko v. Town Sports International, LLLC d/b/a New York
    Sports Club, Room & Board, and Stone Crafters, INC.
118.Joseph Lupo and Rosemarie Lupo v. Town Sports                   17827/2014
    International, LLC d/b/a New York Sports Club




                                                         21
                Case 20-12168-CSS              Doc 706       Filed 11/25/20      Page 95 of 133



119.Susan Confrey v. Town Sports International Holdings, Inc.,     153450/2016
    New York Sports Club, Town Sports International Holdings
    d/b/a New York Sports Club, Joseph Andulics and Monty Two
    East 86th Street Associates, LLC
120.Jason Holzberg v. Town Sports International, LLC d/b/a New     15003/2016
    York Sports Clubs
121.Simone Pryce And David Pryce v. Town Sports International,     1:18 CV: 05863-KPF
    LLC d/b/a New York Sports Club
122.Nigel Samuels and Teasha Von Samuels v. Town Sports            22178/2013E
    International, LLC d/b/a New York Sports Club
123.Kira Geiger v. Town Sports International                       510376/2019
124.Joshua Towe v. Town Sports International                       34612/2019E
125.Kathleen Hicks v. Town Sports International                    52442/2020
126.Tylinna Ogletree v. Town Sports International d/b/a Lucille    717338/2019
    Roberts
127.Anthony Bozymowski v. Town Sports International                032314/2011
128.Liza Winick v. Town Sports International                       08952/2020
129.Barnett Serchuk v. Town Sports International, LLC, d/b/a New   613450/2017
    York Sports Clubs, and Parkroe Realty INC.                     04709/2020
130.Noah Morris v. 28-30 Avenue A, LLC and New York Sports         035760/2018
    Club INC.
131.Arlene Heaphy v. Lucille Roberts Health Clubs, Tsi-Lucille     601132/2020
    Bayshore, LLC, Town Sports International, LLC, TSI Holding
    Co, INC., Town Sports International Holding Co, INC and
    Town Sports International Holdings, INC d/b/a New York
    Sports Club
132.Annette Pineiro v. New York Sports Club, LLC., Urstadt         500992/2018
    Biddle Properties, INC. and Maple Leaf Associates, INC
133.Giovanna Olivo v. New York Sports Club and Matthew             58112/2019
    Montanez
134.Delores Mastropola v. Town Sports International, LLC, Town     70307/2013
    Sports International, LLC d/b/a New York Sports Club, TSI
    Dobbs Ferry, LLC and Dobbs Ferry LLC d/b/a New York
    Sports Club
135.Town Sports International v. Arnold Gonzalez, Arnold           153743/2020
    Santiago, and Larry Stepansky
136.Michaela Sepe v. Town Sports International and New York        524646/2017
    Sports Club
137.Linda Sannicandro v. Town Sports International                 Docket No: ESX-L-002791-20
138.Samia Samadi v. New York Sports Club and Town Sports           702816/2020
    International
139.Margaret Martire v. Lucille Roberts and Town Sports            503617/2020
    International




                                                           22
                Case 20-12168-CSS             Doc 706        Filed 11/25/20       Page 96 of 133



140.Susan Gioffre v. New York Sports Club and Town Sports           Docket No:
    International
141.Susan Confrey v. Town Sports International Holdings, Inc.,      MID-L-4434-20
    New York Sports Club, Town Sports International Holdings,
    Inc. d/b/a New York Sports Club and Joseph Andulics
142.James Groves, Jr. v. Town Sports International, LLC, Penske     153450/2016
    Truck Leasing Co., L.P., and Joe Ramos, Jr.
143.Jeffrey Davila v. Town Sports International, LLC d/b/a New      31313/2017E
    York Sports Clubs, and Anthony E. Adams
144.Daniel Santiago v. Gabriel Cruz, James Jimenez, and Town        503106/2019
    Sports International, LLC d/b/a New York Sports Club and
    New York Sports Club
145.Shakir Farsakh v. Town Sports International d/b/a New York      155539/2014
    Sports Club                                                     02467/2020
146.Susan Reitano, as Administrator of The Estate of Steven         526644/2019
    Reitano, and Susan Reitano Individually v. Stanken Associates
    Limited Partnership, 633 Realty LLC, Sandhurst Associates
    LTD, Board of Managers of the 633 Third Avenue
    Condominium, and New York Sports Club
147.Silvana DeSimone vs. Town Sports International, LLC d/b/a       55709/2018
    New York Sports Club and Leonard Smith
148.Anthony DeLuigi vs. Town Sports International, LLC d/b/a        160324/2017
    New York Sports Club
149.Anne Sanzeri-Galgano vs. Town Sports International              606778/2018
    Commack, LLC d/b/a New York Sports Club
150.Ruslan Naymon v. Town Sports International, LLC.                504924/2018
151.Innocent Iyere v. Town Sports International, LLC                55886/2018
152.David Acres v. Town Sports International, LLC d/b/a New         155031/2018
    York Sports Club
153.Narsha Rivera v. Town Sports International, LLC d/b/a New       300449/2017
    York Sports Club
154.Cathalin Langevin v. New York Sports Club, TSI Massapequa,      609386/2019
    LLC and TSI-Lucille Real Estate, LLC
155.Revital Sharabi and Rubi Sharabi v. TSI-Lucille Kings           524652/2019
    Highway LLC
156.Julio Ellis v. New York Sports Club, Town Sports                65013/2017
    International, LLC and New Roc Parcel 1A, LLC
157.Carol Yarmosh v. Town Sports International, LLC d/b/a New       160476/2017
    York Sports Club
158.Anthony Leader v. Town Sports International                     23713/2020E
159.Xin Qu v. Dany Perez Polinez, Town Sports International and     52045/2020
    Penske Leasing & Rental Company
160.Shaneika Hardy v. Serota Valley Stream, LLC, Town Sports        707162/2020
    International, LLC d/b/a New York Sports Club



                                                            23
                  Case 20-12168-CSS           Doc 706         Filed 11/25/20     Page 97 of 133



161.Department of Consumer Affairs v. Town Sports International     Index No: 190496
                                                                    Record Nos: 2016-00744-ENF
                                                                    (0744-2016-PSLD)
162.David Reibman v. Town Sports International, LLC                 SCH 353/2019
163.John Ruiz v. New York Sports Club and Town Sports               17.2020.2
    International                                                   17.2020.1
164.Alexander Lerner v. New York Sports Club                        54-SCNY-2020.1
165.Anisha Baidya v. TSI                                            TSIKK- 1153739
166.Robert Bryant v. TSI Salisbury                                  TSIKK - 1191166
167.Michael Bernstein v. TSI Wellington Circle                      TSIKK- 1168192
168.James Bagley v. TSI Lynnfield                                   TSIKK- 1164821
169.Joseph Chaves v. TSI                                            TSIKK-
170.Tian v. TSI                                                     TSIKK-1147986
171.Stephanie Louis v. TSI Wellington Circle, LLC                   TSIKK - 1178650
172.Oliver Stark v. TSI                                             TSIKK-1187781
173.Sanpou v. Latitude                                              TSIKK-1200393
174.Sadie Thomas v. TSI                                             TSIKK-1196251
175.Aandre Davis v. TSI Wellington Circle                           TSIKK- 1190011
176.Alice Chang v. TSI                                              TSIKK-1134315
177.Jaqueline Mahoney v. TSI Wellesley                              TSIKK- 1192977
178.Arya Tehrani v. TSI                                             TSIKK-1204249
179.Amber Barros v. Town Sports International LLC                   California/Orange County, Case No. 30-2018-
                                                                    01036571-CU-OE-CXC
180.Amber Barros v. Town Sports International, LLC, Total           California/Orange County, Case No. 30-2020-
    Woman Gym and Day Spa, TSI - Placentia, LLC                     01141441
181.Rosalyn Hanson v. Town Sports International, LLC                California/Orange County, Case No. 30-2019-
                                                                    01112265
182.Superb Score LLC and Ramone Moreno-Cuevas v. Town               USDC Conn.
    Sports International d/b/a New York Sports Club et. al.         Docket N3:19-cv-01803-KAD
183.Dept. of Consumer Affairs (DCA) v. Town Sports                  Office of Administrative Trials and Hearings, City
    International, LLC, d/b/a New York Sports Clubs                 of New York
                                                                    Record No. 00744-2016-PLSD
184.Mary Namorato v. Town Sports International, LLC, Inc., and      USDC SDNY Docket No. 20-cv-025803-(VSB)
    Town Sports International Hodgins, Inc., d/b/a New York
    Sports Clubs
185.Nancy Radford and Kaycee Farland v. Town Sports                 USDC SDNY Docket No. 20-cv-02938-(CM)
    International Holdings, Inc., and Town Sports International,
    LLC, d/b/a New York Sports Clubs, Boston Sports Clubs,
    Washington Sports Clubs, Philadelphia Sports Clubs, Lucille
    Roberts, Palm Beach Sports Clubs, Around the Clock Fitness,
    and Total Woman Gym and Spa.




                                                         24
                Case 20-12168-CSS              Doc 706         Filed 11/25/20     Page 98 of 133



186.TSI South Station, Inc., and TSI South Station, LLC v. 695       Mass. Superior Court Suffolk County Business
    Atlantic Avenue Company, LLC                                     Litigation Session (2084-cv-01059-BLS2)
187.D.C. v. Town Sports International LLC., d/b/a Washington         Superior Court of the District of Columbia
    Sports Clubs                                                     Case No.: 2019 CA 000126B
188.Larry Turner v. Town Sports International Holdings, Inc.         Superior Court of the District of Columbia
                                                                     Case No.: 2019 CA 004470B
189.Paul Profeta v. TSI Livingston, LLC d/b/a New York Sports        NJ Superior Court, Essex County
    Club                                                             Docket N.: ESX-L-3394-16
190.Richard Chusid v. Town Sports International, LLC d/b/a New       USDC New Jersey
    York Sports Club                                                 Docket No.: 2:19-cv-05577-MCA-LDW
191.Mykola Kolomiichuk v. Town Sports International                  SDNY
                                                                     Docket No.: 18-cv-01223-KMK
192.Joshua Blimes et al. v. Town Sports International, LLC and       USDC New Jersey
    Town Sports International Holdings, Inc. d/b/a New York          Docket No.: 2:19-cv-05577-MCA-LDW
    Sports Clubs, Boston Sports Clubs, Washington Sports Clubs
    and Philadelphia Sports Clubs
193.Town Sports International, LLC, d/b/a New York Sports Clubs      Supreme Court of the State of New York, County
    v. Arnold Gonzalez, Arnold Santiago, Larry Stepansky, et. al.    of New York
                                                                     Index No.: 153743/2020
194.Cardillo (f/k/a DelVecchio), et al. v. TSI, LLC, d/b/a BSC       USDC, District of Massachusetts Civil Action No.
                                                                     1:20-cv-10666-MLW
195.Andrew Seecharan v. Town Sports International, LLC, a            Hudson County Superior Court, New Jersey
    limited liability corporation Alexandra Lozano, individually     Docket No. HUD-L-1149-19
    and Leah Molina, individually
196.John Ruiz v. Town Sports International                           Civil Court of the City of New York, County of
                                                                     New York, Small Claims Part
                                                                     Index No: 17.2020 1
197.John Ruiz v. N.Y. Sports Club                                    Civil Court of the City of New York, County of
                                                                     New York, Small Claims Part
                                                                     Index No: 17.2020 2
198.Alexander Lerner v. New York Sports Club                         Civil Court of the City of New York, County of
                                                                     New York, Small Claims Part
                                                                     Index No: 54. SCNY 2020 1
199.Town Sports v. 3F Management and Derik Fay (anticipated)         Lee County, Florida
                                                                     A case number will be assigned following the
                                                                     filing of suit.
200.Karen Eisenberg v Town Sports International LLC                  LA County, California, Superior Court; Case Mo.
                                                                     20STLC05735
201.TSI Hoboken v. Vito and Power Fitness Hoboken                    Superior Court, New Jersey, Hudson County
                                                                     Case No. 005110-20
202.Colonia Limited Partnership v. TSI Colonia, LLC et. al           Superior Court of New Jersey, Docket NO. MID-
                                                                     L-5758-18
203.6828 Wisconsin Avenue LLC v. TSI South Bethesda and              Circuit Court Montgomery County, Maryland
    Town Sports International LLC                                    Case No. 482074-V




                                                          25
                Case 20-12168-CSS               Doc 706       Filed 11/25/20     Page 99 of 133



204.Donahue Schriber Realty Group LP v. TSI Placentia LLC, TSI      California Superior Court, Orange County case
    Total Woman Holdco LLC and Does 1-20                            no. 30-2020-01-01153766-CU-BC-CJC
205.Riverview Retail LLC v. Town Sports International, LLC          U.S. District Court of Rhode Island Case No. 20
                                                                    CV 354
206.Superior Realty Co., Inc. v. TSI Dorchester LLC                 Mass. Dorchester Division of Boston Municipal
                                                                    Court , Case No. 20075000023
207.Kevin McCarron and all others similarly situated v. TSI         Mass. Superior Court 2077 CV 00563A
    Lynfiled LLC and Town Sports International LLC
208.District of Columbia v. Town Sports International, LLC          District of Columbia Superior Court; 2020 CA
                                                                    003691B
209.Kensington Investment Company Inc., LLC v. TSI Newbury          Boston Municipal Court, Central Division; no
    Street, LLC                                                     docket number provided
210.Farren’s Stable LLC v. Paul London and Town Sports              Montgomery County, Maryland 483118-V
    International LLC
211.TSI Wellington Circle, LLC v. Station Landing III, LLC          Mass. Superior Court, Middlesex County; 2081-
                                                                    CV-01603
212.Landmark Center Park Drive LLC v. TSI Fenway LLC                Boston Municipal Court, Roxbury Division case
                                                                    no. 2002-SU-000015
213.TGF Winter Street Property, LLC v. TSI Waltham, LLC             Waltham District Court, MA, case no. 2051-SU-
                                                                    000031
214.Dos Santos v. New York Sports Club & Town Sports                MPOS 17-24841
    International LLC
215.Da Silva v. Town Sports International, LLC.                     Queens Supreme Court Index No.715609/18
216.Dantes Medina v. Town Sports International, LLC                 Case 01-19-0001-1652 (AAA)
217.Brittany Mays v. Town Sports International- NYSDHR              Case no 102079567
    complaint
218.Diaz v. Town Sports International LLC                           Index no. 161574/19
219.Zdrakas v. Town Sports International LLC                        Index no. 600334/20
220.Thomas Morris v. NYSC                                           Case no. MENV-19-69146
221.Disla v. NYSC                                                   Case no. 10200855
222.Rodriguez v. Town Sports International                          Case no. 10200194
223.Beshah v. PSC                                                   PCR Charge # 2018-12.21.788
224.Coble v. Town Sports International                              MCAD No. 18 WEM01426
225.Ale Moz v. Washington Sports Club                               Case no 17-640-PA
226.Joevani Cruz v. Town Sports International, LLC                  Case no 01-16-001-4021
227.Sandra Clarke v. Patrick Walsh and TSI, LLC                     WC746-0618-HUM
228.Dorothelia Barnett v. NYSC- CHRO                                Case no. 1910016
229.Matatov v. Town Sports                                          Index no 155264/18
230.Chaplin v. Town Sports International, LLC                       MCAD no. 19BEM0179




                                                          26
                Case 20-12168-CSS              Doc 706       Filed 11/25/20       Page 100 of 133



231.D’agostino v. Town Sports International dba Boston Sports         Not assigned yet
    Club
232.James Todd Grubbs v. Town Sports International, LLC and           Complaint No. M-E-ADOS-20-86237-E
    Town Sports International Holdings, Inc.
233.39-01 QB LLC v. TSI Sunnyside LLC and Town Sports                 Index No. 652221/2020
    International, Inc.
234.D and M Kings Realty, LLC v. TSI Brooklyn Belt LLC-               Index No. LT-057106-20/KI
    Kings County Civil
235.Ross Procurement Inc. v. TSI West 38 Inc.                         657464/2019
236.IVAS Facilities Services, LLC, IVAS Distributors Inc., V & M      Index No. 607149/2019
    Audio Visual LLC, v. Town Sports International LLC
237.Kristin Horn v. Town Sports International Holdings LLC,           Index No. 603421/2019
    Desiree Tyres and Richard Gearhart
238.Pacific Link International, Corp. v. Town Sports International,   Index No. 600923/2019
    LLC
239.The Home of the Project Network & Company Ltd. trading as         Supreme Index No. 59711/2019
    TPN International v. Town Sports International Holdings Inc.
    dba Town Sports International - Westchester
240.Ciamara Corporation v Town Sports International LLC, dba          Supreme Court Index No. 161791/2019
    TMPL Gym, TMPL Holdings LLC, RP Builders Group, David
    Barton, Rich Privitera, 117 Seventh Avenue South Property
    Co, L.P. and The Guarantee Company of North America
241.Ana Ruiz v Town Sports International, dba New York Sports         Suffolk County District Court 6th District Small
    Clubs                                                             claims Patchogue Index no. SC-000019-20/BR
242.Heloisa R. Guimaraes v LR Rockville                               Nassau County District Court - 2d District Small
                                                                      Claims Index No. SC-000346-20/HE
243.Dobbs Ferry Shopping LLC v. TSI Dobbs Ferry Inc. and              Supreme Court Index 55729/2020
    Town Sports International LLC - Westchester County
244.Flatlands Shopping Center Associates v. TSI Lucille Ralph         NY County Supreme Court Index No.
    Avenue, LLC and Town Sports International Holdings, Inc.          653632/2020
245.200 Park LP v. TSI Grand Central LLC dba New York Sports          New York Supreme Court Index No. 156605/2020
    Club, Town Sports International LLC, ABC Co., and XYZ Co.
246.278 Eighth Associates v. TSI West 23, LLC and Town Sports         Supreme Court, New York County, Index No.
    International, LLC,                                               654175/2020




                                                           27
             Case 20-12168-CSS     Doc 706     Filed 11/25/20    Page 101 of 133



                                 Section 3.8 - Labor Relations


(a)
      None

(b)
      None

(c)
      None




                                             28
           Case 20-12168-CSS    Doc 706     Filed 11/25/20   Page 102 of 133



                               Section 3.9 - Brokers’ Fees


1. Huron Consulting Group
2. Hilco Real Estate
3. Cushman & Wakefield




                                          29
            Case 20-12168-CSS           Doc 706      Filed 11/25/20      Page 103 of 133



                                          Section 3.10 - Taxes


1. The Company received a notification letter from the New York State Department of Taxation and
   Finance on July 7, 2010 indicating that the Company had been selected for audit. Reed Smith submitted
   an Opinion Letter on behalf of Town Sports International Holdings, Inc. and its combined affiliates to
   address New York State / New York City tax claim regarding TSI Insurance, Inc.’s status as a parent
   captive insurance company and subsequent corporate franchise tax liabilities arising therefrom.




                                                   30
            Case 20-12168-CSS           Doc 706      Filed 11/25/20      Page 104 of 133



                                      Section 3.11 - Data Privacy


On September 22, 2020, the Company’s CEO received an email from an individual at TechCrunch, which
indicated that the Company had a security misconfiguration on one of its AWS S3 Buckets that allowed
public exposure of data in a single folder called “Townsports” used for backing up data. The Company’s
CEO promptly informed the Company’s SVP of Strategic Initiatives & CIO. The Company’s IT staff
responded by re-configuring the affected folder. The Company also implemented two-step verification for
settings in AWS such that any change to an AWS permission setting must first be verified by the Company’s
IT management.




                                                   31
              Case 20-12168-CSS          Doc 706      Filed 11/25/20      Page 105 of 133



                                     Section 3.12 - Employee Benefits


(a)

      1. Aetna Value Plan, Aetna Core Plan, and Aetna Premium Plan (Medical, Prescription Drug)
      2. Aetna Employee Assistance Plan
      3. Aetna Dental DMO Plan, Aetna Dental PPO Plan and Guardian Dental PPO Plan (Dental)
      4. VSP Vision Plan (Vision)
      5. Benefit Resource, Inc. (Commuter Benefits Plan)
      6. MetLife Inc. Life Insurance (Basic Life/ADD, and voluntary plans including employee life,
         spouse life and voluntary life).
      7. Unum long term disability
      8. ShelterPoint Short-Term Disability Insurance (short term disability)
      9. Principal Financial Group 401K Plan (No employer match)
      10. Various incentive / commission / bonus programs
      11. Qualified employee stock purchase program
      12. Management stock purchase plan




                                                     32
                Case 20-12168-CSS             Doc 706       Filed 11/25/20        Page 106 of 133



                                        Section 3.13 - Intellectual Property


(a)

Trademark registrations and applications:

                Trademark           Country      Filing Date/ Application/            Status         Owner1
                                                 Registration Registration
                                                     Date         No.

          LUCILLE                    United       07/27/1979        73225191        Registered      TSI
          ROBERTS                    States                                                         Holdings
                                                  08/18/1981        1165132
                                                                                                    (IP),
                                                                                                    LLC

          LUCILLE                    United       09/28/1982        73391626        Registered      TSI
          ROBERTS                    States                                                         Holdings
                                                  03/12/1985        1324009
                                                                                                    (IP),
                                                                                                    LLC

          TOWN SPORTS                United       01/27/1993        74359262        Registered      TSI
          INTERNATIONAL              States                                                         Holdings
                                                  11/23/1993        1806497
                                                                                                    (IP),
                                                                                                    LLC

          TSI                        United       01/27/1993        74359263        Registered      TSI
                                     States                                                         Holdings
                                                  10/26/1993        1801172
                                                                                                    (IP),
                                                                                                    LLC

          NYSC & Design              United       06/02/1997        75301425        Registered      TSI
                                     States                                                         Holdings
                                                  08/18/1998        2182153
                                                                                                    (IP),
                                                                                                    LLC




1   For the trademark registrations marked *, pursuant to an Asset Purchase Agreement, dated February 22, 2018,
       among TW Holdings, Inc., Town Sports International Holdings, Inc., and the other Sellers and Buyers identified
       therein, TW Holdings, Inc. and Sellers transferred certain assets to Buyers. Pursuant to a subsequent Trademark
       Assignment, TW Holdings, Inc. assigned these trademark registrations to TSI Holdings (IP), Inc. on April 13,
       2018. However, on December 23, 2002 (approximately 16 years before the Trademark Assignment), TSI
       Holdings (IP), Inc. converted into TSI Holdings (IP), LLC.

For the trademark registration marked **, Tomas Rodgers assigned this trademark registration to TSI Holdings (IP),
     Inc. on December 8, 2017. However, on December 23, 2002 (approximately 15 years before the trademark
     assignment), TSI Holdings (IP), Inc. converted into TSI Holdings (IP), LLC.



                                                          33
            Case 20-12168-CSS              Doc 706       Filed 11/25/20        Page 107 of 133




            Trademark            Country      Filing Date/ Application/            Status         Owner1
                                              Registration Registration
                                                  Date         No.

       NYSC new york              United       06/02/1997       75301426         Registered      TSI
       sports clubs               States                                                         Holdings
                                               03/02/1999        2227316
                                                                                                 (IP),
                                                                                                 LLC

       NEW YORK                   United       09/08/1997       75353258         Registered      TSI
       SPORTS CLUBS               States                                                         Holdings
                                               03/02/1999        2227597
                                                                                                 (IP),
                                                                                                 LLC

       PHILADELPHIA               United       09/08/1997       75353259        Abandoned2       TSI
       SPORTS CLUBS               States                                                         Holdings
                                               03/21/2000        2333610
                                                                                                 (IP),
                                                                                                 LLC

       PSC & Design               United       09/08/1997       75353261         Registered      TSI
                                  States                                                         Holdings
                                               04/13/1999        2239729
                                                                                                 (IP),
                                                                                                 LLC

       PSC philadelphia           United       09/08/1997       75353260         Registered      TSI
       sports clubs &             States                                                         Holdings
                                               04/18/2000        2343957
       Design                                                                                    (IP),
                                                                                                 LLC

       WASHINGTON                 United       10/02/1997       75367067         Registered      TSI
       SPORTS CLUBS               States                                                         Holdings
                                               07/13/1999        2260453
                                                                                                 (IP),
                                                                                                 LLC

       WSC & Design               United       10/02/1997       75367069         Registered      TSI
                                  States                                                         Holdings
                                               03/19/2002        2548666
                                                                                                 (IP),
                                                                                                 LLC

       WSC Washington             United       10/02/1997       75367068         Registered      TSI
       sports clubs &             States                                                         Holdings
                                               08/13/2002        2606256
       Design                                                                                    (IP),
                                                                                                 LLC




2   Note: No representations or warranties in this Agreement shall apply to this abandoned trademark.



                                                       34
            Case 20-12168-CSS              Doc 706       Filed 11/25/20       Page 108 of 133




            Trademark            Country      Filing Date/ Application/           Status         Owner1
                                              Registration Registration
                                                  Date         No.

       BOSTON SPORTS              United       10/06/1997       75368393        Registered      TSI
       CLUB                       States                                                        Holdings
                                               07/20/1999        2262192
                                                                                                (IP),
                                                                                                LLC

       BSC & Design               United       10/06/1997       75368395        Registered      TSI
                                  States                                                        Holdings
                                               12/22/1998        2212754
                                                                                                (IP),
                                                                                                LLC

       BSC boston sports          United       10/06/1997       75368394        Registered      TSI
       club & Design              States                                                        Holdings
                                               03/07/2000        2325163
                                                                                                (IP),
                                                                                                LLC

       NYSC & Design              United       12/15/1997       75405152        Registered      TSI
                                  States                                                        Holdings
                                               02/23/1999        2225662
                                                                                                (IP),
                                                                                                LLC

       NYSC new york              United       12/15/1997       75405153        Registered      TSI
       sports clubs &             States                                                        Holdings
                                               02/16/1999        2224136
       Design                                                                                   (IP),
                                                                                                LLC

       THERE’S A                  United       10/23/1998       75575862        Registered      TSI
       MILLION                    States                                                        Holdings
                                               07/25/2000        2370104
       REASONS TO                                                                               (IP),
       JOIN                                                                                     LLC

       WHERE YOU                  United       11/06/1998       75584488        Registered      TSI
       LIVE. WHERE                States                                                        Holdings
                                               10/24/2000        2396940
       YOU WORK.                                                                                (IP),
                                                                                                LLC

       TOTAL WOMAN3               United       01/03/2000       75886037        Registered      *
                                  States
                                               12/18/2001        2519313

       NYSC                       United       12/19/2001       76351348        Registered      TSI
                                  States                                                        Holdings


3   Note to Draft: A nunc pro tunc assignment is being obtained from TW Holdings, Inc. to reflect true owner as
    TSI Holdings (IP), LLC, which will be retroactive to April 13, 2018.



                                                       35
    Case 20-12168-CSS          Doc 706    Filed 11/25/20     Page 109 of 133




   Trademark        Country      Filing Date/ Application/     Status      Owner1
                                 Registration Registration
                                     Date         No.
                                 02/25/2003     2690385                    (IP),
                                                                           LLC

SPORTS CLUBS         United      07/08/2004    78447788       Registered   TSI
FOR KIDS             States                                                Holdings
                                 01/31/2006     3053462
                                                                           (IP),
                                                                           LLC

SPORTS CLUBS         United      07/13/2004    78449898       Registered   TSI
FOR KIDS Stylized    States                                                Holdings
                                 01/31/2006     3053486
                                                                           (IP),
                                                                           LLC

NEW YORK            European     01/21/2005     4247771       Registered   TSI
SPORTS CLUBS         Union                                                 Holdings
                                 04/13/2006     4247771
                                                                           (IP),
                                                                           LLC

NYSC new york       European     01/21/2005     4247731       Registered   TSI
sports clubs &       Union                                                 Holdings
                                 03/12/2008     4247731
Design                                                                     (IP),
                                                                           LLC

NYSC & Design       European     02/21/2005     4247755       Registered   TSI
                     Union                                                 Holdings
                                 03/12/2008     4247555
                                                                           (IP),
                                                                           LLC

LATTITUDE &          United      08/04/2005    78685920       Registered   TSI
Design               States                                                Holdings
                                 09/11/2007     3291766
                                                                           (IP),
                                                                           LLC

RIDE REPUBLIC        United      01/18/2012    85519580       Registered   TSI
                     States                                                Holdings
                                 10/21/2014     4625274
                                                                           (IP),
                                                                           LLC

BFX BOUTIQUE         United      04/04/2013    85895485       Registered   TSI
FITNESS              States                                                Holdings
                                 08/04/2015     4786292
EXPERIENCE                                                                 (IP),
                                                                           LLC




                                         36
      Case 20-12168-CSS      Doc 706    Filed 11/25/20     Page 110 of 133




   Trademark      Country      Filing Date/ Application/     Status      Owner1
                               Registration Registration
                                   Date         No.

TOTAL WOMAN        United      04/17/2013    85982582       Registered   *
                   States
                               12/23/2014     4660480

EMPOWERING         United      04/17/2013    85907411       Registered   *
WOMEN TO LIVE      States
                               12/16/2014     4656975
THEIR BEST
LIVES

TW Stylized &      United      04/17/2013    85982581       Registered   *
Design             States
                               12/23/2014     4660479

UXF               European     04/30/2013    11783586       Registered   TSI
                   Union                                                 Holdings
                               09/23/2013    11783586
                                                                         (IP),
                                                                         LLC

UXF ULTIMATE      European     04/30/2013    11783784       Registered   TSI
FITNESS            Union                                                 Holdings
                               09/24/2013    11783784
EXPERIENCE &                                                             (IP),
Design                                                                   LLC

UXF              Switzerland   04/30/2013   55205/2013      Registered   TSI
                                                                         Holdings
                               07/11/2013     646071
                                                                         (IP),
                                                                         LLC

UXF ULTIMATE     Switzerland   04/30/2013   55207/2013      Registered   TSI
FITNESS                                                                  Holdings
                               07/10/2013     646052
EXPERIENCE &                                                             (IP),
Design                                                                   LLC

UXF                United      04/30/2013    85918421       Registered   TSI
                   States                                                Holdings
                               10/21/2014     4625689
                                                                         (IP),
                                                                         LLC

BFX                United      05/07/2013    85924931       Registered   TSI
                   States                                                Holdings
                               12/30/2014     4664403
                                                                         (IP),
                                                                         LLC

BFX STUDIO         United      05/07/2013    85924938       Registered   TSI
                   States                                                Holdings



                                       37
    Case 20-12168-CSS       Doc 706    Filed 11/25/20     Page 111 of 133




   Trademark      Country     Filing Date/ Application/     Status      Owner1
                              Registration Registration
                                  Date         No.
                              12/02/2014     4649888                    (IP),
                                                                        LLC

RIDE REPUBLIC     United      05/23/2013    85941064       Registered   TSI
                  States                                                Holdings
                              08/11/2015     4791073
                                                                        (IP),
                                                                        LLC

RIDE REPUBLIC     United      05/23/2013    85941034       Registered   TSI
                  States                                                Holdings
                              08/18/2015     4795693
                                                                        (IP),
                                                                        LLC

BFX STUDIO &      United      06/04/2013    85950409       Registered   TSI
Design            States                                                Holdings
                              12/02/2014     4649919
                                                                        (IP),
                                                                        LLC

MASTER CLASS &    United      06/04/2013    85950556       Registered   TSI
Design            States                                                Holdings
                              03/17/2015     4704505
                                                                        (IP),
                                                                        LLC

Miscellaneous     United      06/04/2013    85950561       Registered   TSI
Design            States                                                Holdings
                              01/20/2015     4676069
                                                                        (IP),
                                                                        LLC

Miscellaneous     United      06/04/2013    85950511       Registered   TSI
Design            States                                                Holdings
                              08/04/2015     4786338
                                                                        (IP),
                                                                        LLC

RIDE REPUBLIC &   United      06/04/2013    85950433       Registered   TSI
Design            States                                                Holdings
                              03/08/2016     4914114
                                                                        (IP),
                                                                        LLC

UXF CIRCUIT       United      02/26/2014    86204771       Registered   TSI
                  States                                                Holdings
                              10/14/2014     4620423
                                                                        (IP),
                                                                        LLC




                                      38
   Case 20-12168-CSS       Doc 706    Filed 11/25/20      Page 112 of 133




   Trademark     Country      Filing Date/ Application/      Status       Owner1
                              Registration Registration
                                  Date         No.

BFX STUDIOS       United      06/04/2014    86300226       Registered     TSI
                  States                                                  Holdings
                              08/04/2015     4787147
                                                                          (IP),
                                                                          LLC



FORUM FITNESS   Switzerland   07/31/2014   58908/2014      Registered     TSI
                                                                          Holdings
                              04/14/2015     671855
                                                                          (IP),
                                                                          LLC

NYSC            Switzerland    7/31/2014   58904/2014      Registered     TSI
                                                                          Holdings
                              03/16/2015     670640
                                                                          (IP),
                                                                          LLC

NYSC NEW YORK Switzerland     09/02/2015   58905/2014      Registered     TSI
SPORTS CLUBS                                                              Holdings
                              09/21/2015     678051
                                                                          (IP),
                                                                          LLC

NYSC & Design     United      06/27/2016    87085268       Registered     TSI
                  States                                                  Holdings
                              07/25/2017     5252302
                                                                          (IP),
                                                                          LLC

REPS ON           United      05/23/2017    87460327       Registered     **
RHYTHM            States
                              12/04/2018     5620058
                                                                          TSI
AROUND THE        United      05/31/2017    87469968       Registered
                                                                          Holdings
CLOCK FITNESS     States
                              06/18/2019     5778403                      (IP),
& Design                                                                  LLC
                                                                          TSI
AROUND THE        United      06/01/2017    87471505       Registered
                                                                          Holdings
CLOCK FITNESS     States
                              06/11/2019     5772457                      (IP),
                                                                          LLC
NEW YORK          United      01/28/2020    88775831        Allowed       TSI
MINUTE            States                                                  Holdings
                                                          Intent to Use
                                                                          (IP),
                                                                          LLC




                                     39
               Case 20-12168-CSS             Doc 706       Filed 11/25/20        Page 113 of 133




               Trademark           Country      Filing Date/ Application/            Status         Owner1
                                                Registration Registration
                                                    Date         No.

          NEW YORK                  United       01/28/2020       88775823          Allowed        TSI
          MINUTE                    States                                                         Holdings
                                                                                  Intent to Use
                                                                                                   (IP),
                                                                                                   LLC

          LUXOR FITNESS          Switzerland      7/31/2014      58907/2014       Abandoned4       TSI
                                                                                                   Holdings
                                                                                                   (IP),
                                                                                                   LLC



Patents:

None.

Copyrights:

                                                           Publication
                                                          Date / Year of         Registration
             Title               Registration No.           Creation                Date                  Owner

    Quality management            TXu001345489                 2007            March 29, 2007        TSI
    tool how to manual.                                                                              Holdings
                                                                                                     (IP), LLC

    Washington Sports             TX0004523595             July 15, 1995        April 14, 1997       TSI
    Clubs, fitness                                                                                   Holdings
    instructor certification                                                                         (IP), LLC
    training handbook.


Domain Names:

                       Domain Name                             Expiration Date         Registrant Organization
                        bfxclubs.com                               4/5/2025                   Town Sports
                                                                                              International
                        bfxclubs.net                               4/5/2025                   Town Sports
                                                                                              International
                        bfxclubs.org                               4/5/2025                   Town Sports
                                                                                              International

4     Note: No representations or warranties in this Agreement shall apply to this abandoned trademark.



                                                         40
Case 20-12168-CSS           Doc 706    Filed 11/25/20     Page 114 of 133




      Domain Name                          Expiration Date   Registrant Organization
     bfxfeedback.com                          12/2/2020           Town Sports
                                                                  International
       bfxfitness.com                         4/5/2025            Town Sports
                                                                  International
       bfxfitness.net                         4/5/2025            Town Sports
                                                                  International
       bfxfitness.org                         4/5/2025            Town Sports
                                                                  International
       bfxstudio.com                          4/5/2025            Town Sports
                                                                  International
        bfxstudio.net                         4/5/2025            Town Sports
                                                                  International
       bfxstudios.net                         4/5/2025            Town Sports
                                                                  International
   bostonsportclubs.com                       8/28/2021           Town Sports
                                                                  International
   bostonsportsclub.com                       5/13/2021            Town Sports
                                                                International LLC
   bostonsportsclubs.com                      5/13/2021            Town Sports
                                                                International LLC
     bscfeedback.com                          12/2/2020           Town Sports
                                                                  International
    companiesgetfit.com                       8/23/2021           Town Sports
                                                                  International
       elitenysc.com                          5/16/2021            Town Sports
                                                                International LLC
   joinmysportsclubs.com                      7/24/2023            Town Sports
                                                                International, LLC
     lucilleroberts.com                      10/14/2027           Town Sports
                                                                  International
 lucillerobertsfranchise.com                  9/27/2021           Town Sports
                                                                  International
lucillerobertsfranchising.com                 9/27/2021           Town Sports
                                                                  International
    mysportsclubs.com                         6/27/2021           Town Sports
                                                                  International
mysportsclubsfeedback.com                     3/18/2022           Town Sports
                                                                  International
 mysportsclubsforkids.com                     10/3/2021           Town Sports
                                                                  International




                                      41
Case 20-12168-CSS           Doc 706    Filed 11/25/20     Page 115 of 133




      Domain Name                          Expiration Date   Registrant Organization
  mysportscompany.com                         7/18/2021            Town Sports
                                                                   International
  newyorksportsclub.com                       3/10/2021            Town Sports
                                                                   International
 newyorksportsclubs.com                      12/25/2020            Town Sports
                                                                   International
        nysc.com                              12/1/2020            Town Sports
                                                                   International
    nyscfeedback.com                          12/2/2020            Town Sports
                                                                   International
      nyscstudio.com                          1/23/2021            Town Sports
                                                                International LLC
     nysc-studio.com                          1/23/2021            Town Sports
                                                                International LLC
 palmbeachsportsclub.com                      8/27/2021            Town Sports
                                                                   International
philadelphiasportclubs.com                    8/28/2021            Town Sports
                                                                   International
philadelphiasportsclubs.com                   1/19/2021            Town Sports
                                                                 International, Inc
     pscfeedback.com                          12/2/2020            Town Sports
                                                                   International
  sportsclubsforkids.com                     10/31/2020            Town Sports
                                                                International, LLC
      townsports.net                          7/14/2021            Town Sports
                                                                   International
      town-sports.net                         3/17/2021            Town Sports
                                                                   International
townsportsinternational.com                  10/23/2020            Town Sports
                                                                   International
      tsicareers.com                          6/20/2021            Town Sports
                                                                   International
       tsiethics.com                          12/5/2020            Town Sports
                                                                   International
 tsiethics-convercent.com                     12/5/2020            Town Sports
                                                                   International
washingtonsportclubs.com                      8/28/2021            Town Sports
                                                                   International
  washingtonsports.com                        8/2/2021             Town Sports
                                                                   International




                                      42
Case 20-12168-CSS          Doc 706    Filed 11/25/20     Page 116 of 133




     Domain Name                          Expiration Date   Registrant Organization
washingtonsportsclub.com                     3/10/2021            Town Sports
                                                                  International
washingtonsportsclubs.com                   12/25/2020            Town Sports
                                                                  International
    wscfeedback.com                          12/2/2020            Town Sports
                                                                  International
      tsiclubs.com                           1/25/2012       Domains By Proxy, LLC




                                     43
              Case 20-12168-CSS    Doc 706     Filed 11/25/20    Page 117 of 133



                         Section 3.14 - Compliance with Laws; Permits


(a)
      None.




                                             44
           Case 20-12168-CSS          Doc 706     Filed 11/25/20     Page 118 of 133



                             Section 3.16 - Related Party Transactions


1. Service Agreement, by and between Town Sports International LLC and Elmsford Elite Laundry LLC,
   dated as of May 29, 2017.
2. Management Agreement, by and between Town Sports International Holdings, Inc. and Elmsford Elite
   Laundry, LLC, dated as of May 25, 2017.
3. Management Agreement, by and between Town Sports International Holdings, Inc. and Town Sports
   Group, LLC, dated as of May 25, 2017.
4. Management Agreement, by and between Town Sports International Holdings, Inc. and Town Sports
   Investment Group, LLC, dated as of May 25, 2017.
5. Management Agreement, by and between Town Sports International Holdings, Inc. and Dixie Highway
   Realty LLC, dated as of August 18, 2018.
6. Management Agreement, by and between Town Sports International Holdings, Inc. and Elmsford Elite
   Laundry, LLC, dated as of August 18, 2018.
7. Management Agreement, by and between Town Sports International Holdings, Inc. and Palm Beach
   Sports Club, LLC, dated as of August 18, 2018.
8. Management Agreement, by and between Town Sports International Holdings, Inc. and Town Sports
   Group, LLC, dated as of August 18, 2018.
9. Management Agreement, by and between Town Sports International Holdings, Inc. and Town Sports
   Investment Group, LLC, dated as of August 18, 2018.
10. Management Agreement, by and between Town Sports International Holdings, Inc. and TSI - Donald
    Ross Realty, LLC, dated as of August 18, 2018.
11. Management Agreement, by and between Town Sports International Holdings, Inc. and TSI - Gold,
    LLC, dated as of August 18, 2018.
12. Management Agreement, by and between Town Sports International Holdings, Inc. and TSI - Lucille
    Real Estate, LLC, dated as of August 18, 2018.
13. Management Agreement, by and between Town Sports International Holdings, Inc. and TSI - Peacock,
    Port St. Lucie, LLC, dated as of August 18, 2018.
14. Management Agreement, by and between Town Sports International Holdings, Inc. and TSI - US
    Highway, Jupiter, LLC, dated as of August 18, 2018.
15. Management Agreement, by and between Town Sports International Holdings, Inc. and TSI Elite
    Sheridan, LLC, dated as of August 18, 2018.
16. Management Agreement, by and between Town Sports International Holdings, Inc. and TSI Hell’s
    Kitchen, LLC, dated as of August 18, 2018
17. Management Agreement, by and between Town Sports International Holdings, Inc. and TSI-LIV
    Holdco, LLC, dated as of August 18, 2018.
18. Management Agreement, by and between Town Sports International Holdings, Inc. and TSI-LIV
    Guaynabo, dated as of August 18, 2018.
19. Management Agreement, by and between Town Sports International Holdings, Inc. and TSI-LIV
    Condado, LLC, dated as of August 18, 2018.




                                                45
            Case 20-12168-CSS           Doc 706      Filed 11/25/20      Page 119 of 133



20. Engagement Letter, by and between Town Sports International, Inc. and Stuart M. Steinberg P.C., dated
    as of February 4, 2016, as amended by that certain Amendment to Engagement Letter dated as of
    August 1, 2016, as further amended by that certain Amendment to Engagement Letter dated as of May
    1, 2017.
21. Management and Service Agreement, by and between TSI-Gold, LLC and GW Management
    Enterprises, LLC, dated as of January 1, 2018.
22. Consulting Agreement, by and between TSI Westboro Tennis, LLC and Justin Lundberg, dated as of
    January 1, 2018.
23. Lease, by and between TSI-Lucille Real Estate LLC and TSI Massapequa, LLC, dated as of November
    13, 2017.
24. Lease, by and between JSP Realty Investments, LLC and TSI Westboro Tennis, LLC, dated as of
    January 1, 2018.




                                                   46
            Case 20-12168-CSS   Doc 706     Filed 11/25/20       Page 120 of 133



                           Section 3.17 - Financial Statements


See attached.




                                          47
                  Case 20-12168-CSS    Doc 706   Filed 11/25/20      Page 121 of 133




Consolidating Balance Sheet
As of December 31, 2018
Unaudited
Strictly Confidential



Cash and cash equivalents                                 46,120
Accounts receivable, net                                   2,401
Inventory                                                    -
Prepaid corporate income taxes                               746
Prepaid expenses and other current assets                 10,441
Total current assets                                      59,708
Fixed assets, net                                        122,684
Goodwill                                                  15,655
Intangible assets, net                                     7,560
Deferred membership costs                                  1,776
Intercompany investment                                      -
Other assets                                              12,508
 TOTAL ASSETS                                            219,891

Current portion of long-term debt                         20,162
Capital lease liability                                      605
Current portion of mortgage                                  -
Accounts payable                                           4,078
Accrued expenses                                          30,938
Accrued interest                                               34
Deferred revenue - short term                             36,144
Corporate income taxes payable                               -
 Total Current liabilities                                91,961

Debt - Long Term                                         175,103
Capital lease liability                                    2,899
Mortgage liabilities                                         -
Deferred lease liabilities                                44,170
Deferred tax liability - Long term                           -
Deferred revenue - Long term                                 258
Other liabilities                                         10,698
 TOTAL LIABILITIES                                       325,089

Common stock                                                    1
Additional paid-in capital                                 54,132
Accumulated other comprehensive income                      1,841
Intercompany equity - Group                                   -
Common dividend                                          (271,662)
               Case 20-12168-CSS   Doc 706   Filed 11/25/20      Page 122 of 133


Retained earnings                                    110,701
Non-controlling interests                               (211)
Total Equity                                         (105,198)

TOTAL LIABILITIES AND EQUITY                         219,891
                Case 20-12168-CSS        Doc 706     Filed 11/25/20    Page 123 of 133


Consolidating Statement of Operations
Unaudited
Strictly Confidential

                                                 YTD December 31,



Revenues:
 Club operations                                            426,663
 Fees and other                                               5,724
                                                            432,387

Operating Expenses:
 Payroll and related                                        159,770
 Club operating                                             197,362
 General and administrative                                  23,749
 Depreciation and amortization                               34,948
 Impairment of fixed assets                                   2,082
                                                            417,911
Operating income (loss)                                      14,476

Interest expense, net                                        12,097
Equity in the earnings of investees                            (344)
Provision for corporate income taxes                           (891)
Net income (loss)                                             3,614
Net loss attributable to non-controlling interests             (211)
Net loss attributable to Parent and subsidiaries              3,825
                        Case 20-12168-CSS        Doc 706        Filed 11/25/20         Page 124 of 133



Consolidating Cash flow Statement

Unaudited
Strictly Confidential

                                                                 YTD December 31, 20


   Net income (loss)                                                        3,614

   Adjustments to reconcile net income (loss) to net cash provided by
   operating activities:
    Depreciation and amortization                                          34,948
    Impairment of fixed assets                                              2,082
    Amortization of discount                                                  976
    Amortization of debt issuance costs                                       580
    Noncash rental expense, net of noncash rental income                   (3,592)
    Share based compensation expense                                        2,616
    Net change in deferred taxes                                             (166)
    Change in certain working capital components                           26,772
    Change in deferred membership costs                                      (817)
    Landlord contributions to tenant improvements                             800
    Change in insurance reserves                                              (61)
    Other                                                                  (1,415)
   Total cash provided by operating activities                             66,337

   Cash flows from investing activities:
    Capital expenditures                                                    (8,875)
    Acquisition of businesses                                              (19,650)
    Acquisition of assets                                                      -
    Other                                                                      135
   Total cash used in investing activities                                 (28,390)

   Cash flows from financing activities:
    Repayment of 2013 Term Loan Facility                                    (2,083)
    Debt issuance costs                                                       (186)
    Proceeds from mortgage and term loan                                       -
    Principal payments on mortgage and term loan                               -
    Principal payments on capital lease obligations                           (490)
    Repayment of intercompany loan from TSI Group                               51
    Cash dividends paid                                                          (2)
    Proceeds from stock option exercises                                         30

   Total cash used in financing activities                                 (2,680)
   Effect of exchange rate changes on cash                                     61
   Total cash change                                                       35,328

   Cash and cash equivalents at beginning of period                        12,764

   Cash and cash equivalents at end of period                              48,092
                        Case 20-12168-CSS        Doc 706   Filed 11/25/20   Page 125 of 133




As of December 31, 2019
Unaudited
Strictly Confidential



Cash and cash equivalents                                      8,343
Accounts receivable, net                                       2,075
Prepaid corporate income taxes                                   795
Prepaid expenses and other current assets                     13,209
Total current assets                                          24,422
Fixed assets, net                                            111,601
Operating lease right-of-use assets                          542,397
Goodwill                                                      26,236
Intangible assets, net                                         6,912
Deferred membership costs                                        888
Intercompany investment                                          -
Other assets                                                   7,724
 TOTAL ASSETS                                                720,180

Current portion of long-term debt                            178,184
Current portion of operating lease liabilities                72,510
Current portion of mortgage                                      -
Accounts payable                                               4,744
Accrued expenses                                              32,126
Accrued interest                                                  27
Deferred revenue - short term                                 34,800
 Total Current liabilities                                   322,391

Debt - Long Term                                               4,358
Operating lease liabilities                                  512,972
Mortgage liabilities                                             -
Deferred lease liabilities                                       -
Deferred tax liability - Long term                               -
Deferred revenue - Long term                                      89
Other liabilities                                             11,751
 TOTAL LIABILITIES                                           851,561

Common stock                                                        1
Additional paid-in capital                                     57,691
Accumulated other comprehensive income                          1,909
Intercompany equity - Group                                       -
Common dividend                                              (287,662)
Retained earnings                                              97,590
Non-controlling interests                                        (910)
Total Equity                                                 (131,381)

TOTAL LIABILITIES AND EQUITY                                 720,180
                                                                 -
                Case 20-12168-CSS       Doc 706      Filed 11/25/20   Page 126 of 133




Unaudited
Strictly Confidential




                                                               FY 2019
Revenues:
 Club operations                                                 442,471
 Fees and other                                                    6,715
                                                                 449,186

Operating Expenses:
 Payroll and related                                             168,233
 Club operating                                                  217,065
 General and administrative                                       25,729
 Depreciation and amortization                                    33,835
 Impairment of fixed assets                                        7,189
                                                                 452,051
Operating income (loss)                                           (2,865)

Interest expense, net                                              11,839
Equity in the earnings of investees                                  (299)
Provision for corporate income taxes                                 (593)
Net loss                                                          (13,812)
Net (loss) income attributable to non-controlling interests          (700)
Net loss attributable to Parent and subsidiaries                  (13,112)
                        Case 20-12168-CSS      Doc 706        Filed 11/25/20     Page 127 of 133




Unaudited
Strictly Confidential

                                                                         FY 2019


  Net loss                                                                  (13,812)

  Adjustments to reconcile net loss to net cash provided by
  operating activities:
   Depreciation and amortization                                               33,835
   Impairment of fixed assets                                                   7,189
   Amortization of discount                                                     1,014
   Amortization of debt issuance costs                                            445
   Noncash rental expense, net of noncash rental income                           155
   Share based compensation expense                                             3,559
   Change in certain working capital components                                (5,095)
   Change in deferred membership costs                                            888
   Landlord contributions to tenant improvements                                   51
   Change in insurance reserves                                                 1,312
   Other                                                                         (358)
  Total cash provided by operating activities                                  29,183

  Cash flows from investing activities:
   Capital expenditures                                                     (12,428)
   Acquisition of businesses                                                (21,667)
  Total cash used in investing activities                                   (34,095)

  Cash flows from financing activities:
   Repayment of 2013 Term Loan Facility                                     (20,076)
   Borrowing on Revolver                                                        -
   Intercompany dividend                                                    (16,000)
   Intercompany loan                                                         (2,000)
   Principal payments on mortgage and term loan                                 -
   Principal payments on capital lease obligations                           (1,422)
   Repayment of intercompany loan from TSI Group                              6,875
   Proceeds from stock option exercises                                           5

  Total cash (used in) provided by financing activities                     (32,618)
  Effect of exchange rate changes on cash                                       (25)
  Total cash change                                                         (37,555)

  Cash and cash equivalents at beginning of period                             48,093

  Cash and cash equivalents at end of period                                   10,538
                                Case 20-12168-CSS               Doc 706      Filed 11/25/20         Page 128 of 133
DRAFT unaudited
                                                                 Qtr 1




Income Statement                                                TSI LLC
REVENUES:
Club operations                                                   92,849
Fees and other                                                     1,381
Total Revenue                                                     94,230

OPERATING EXPENSES:
Payroll and related                                                38,509
Club operating                                                    114,585
General and administrative                                          8,908
Depreciation and amortization                                       7,499
Impairment of fixed assets                                         43,202
Impairment of goodwill                                             11,050
Impairment of intangible assets                                       761
Operating Income                                                 (130,284)

Gain on extinguishment of debt                                          0
Interest expense                                                    2,789
Interest income                                                        (6)
Equity in the earnings of investees and rental income                 (30)
Income (loss) before provision (benefit) for corporate income
taxes                                                            (133,037)
Total taxes                                                        (8,612)

Net income (loss)                                                (124,425)
Non-controlling interest                                             (356)
Net income (loss) attributable to TSI                            (124,069)


                                                                TSI LLC
Balance Sheet
Cash and cash equivalents                                         23,788
Accounts receivable, net                                             776
Inventory                                                              (0)
Deferred tax assets current                                          -
Prepaid corporate income taxes                                     9,378
Prepaid expenses and other current assets                         11,446
Total current assets                                              45,388
Fixed assets, net                                                 65,086
Operating lease right-of-use assets                              465,472
Goodwill                                                          15,192
Intangible assets, net                                             5,616
Deferred tax assets, net                                             -
Deferred membership costs                                            825
Other assets                                                       6,861
 TOTAL ASSETS                                                    604,439

Debt - Short Term                                                190,686
Mortgage payable                                                     -
Current portion of operating lease liabilities                    72,237
Accounts payable                                                   8,757
Accrued expenses                                                  24,610
Accrued interest                                                      24
Capital lease liability - Short term                                 -
Deferred revenue - short term                                     49,875
Corporate income taxes payable                                       -
Deferred tax liability - Short term                                  -
 Total Current liabilities                                       346,188
Debt - Long Term                                                   3,864
Mortgage Payable - Long Term                                         -
Long-term operating lease liabilities                            497,192
Capital lease liability - Long term                                  -
Deferred lease liabilities                                           -
Deferred tax liability - Long term                                   -
Deferred revenue - Long term                                          75
Other liabilities                                                 11,509
 TOTAL LIABILITIES                                               858,828

Common stock                                                            1
Additional paid-in capital                                         57,953
Accumulated other comprehensive income                              1,924
Common Dividend                                                       -
Intercompany dividend                                            (287,662)
Other Comprehensive Income                                            -
301017 - I/C Equity - Group                                           -
Valuation allowance                                                   -
322024 - Non Controlling Interest TSI Gold                            -
322025 - Non Controlling Interest TSI Tapout                            0
Retained earnings                                                 (26,605)
Total Equity                                                     (254,389)

TOTAL LIABILITIES AND EQUITY                                     604,439
  Balance check                                                       (0)

      C:\Users\ttmason\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\9ORQOSSO\TSI - APA Disclosure Schedule - Financial Statements
      (3.17)_(71958139_1).XLSX-Q12020                                                                                          11/23/2020-2:30 AM
                                 Case 20-12168-CSS               Doc 706            Filed 11/25/20   Page 129 of 133
DRAFT Unaudited

                                                                 Qtr 2        YTD




Income Statement                                                TSI LLC      TSI LLC
REVENUES:
Club operations                                                     2,747      95,595
Fees and other                                                        462       1,843
Total Revenue                                                       3,209      97,438

OPERATING EXPENSES:
Payroll and related                                                 7,123       45,633
Club operating                                                     39,428      154,013
General and administrative                                          4,048       12,956
Depreciation and amortization                                       3,977       11,476
Impairment of fixed assets                                              0       43,202
Impairment of goodwill                                                  0       11,050
Impairment of intangible assets                                         0          761
Operating Income                                                  (51,367)    (181,653)

Gain on extinguishment of debt                                    (15,383)     (15,383)
Interest expense                                                    2,381        5,170
Interest income                                                        (2)          (9)
Equity in the earnings of investees and rental income                 127           97
Income (loss) before provision (benefit) for corporate income
taxes                                                             (38,490)    (171,528)
Total taxes                                                            40       (8,571)

Net income (loss)                                                 (38,530)    (162,957)
Non-controlling interest                                              (16)        (372)
Net income (loss) attributable to TSI                             (38,514)    (162,585)


                                                                TSI LLC
Balance Sheet
Cash and cash equivalents                                         16,206
Accounts receivable, net                                             (95)
Inventory                                                              (0)
Deferred tax assets current                                          -
Prepaid corporate income taxes                                     9,124
Prepaid expenses and other current assets                         16,264
Total current assets                                              41,498
Fixed assets, net                                                 62,169
Operating lease right-of-use assets                              437,267
Goodwill                                                          15,192
Intangible assets, net                                             5,330
Deferred tax assets, net                                             -
Deferred membership costs                                            822
Other assets                                                       6,663
 TOTAL ASSETS                                                    568,941

Debt - Short Term                                                169,742
Mortgage payable                                                     -
Current portion of operating lease liabilities                    69,287
Accounts payable                                                  38,642
Accrued expenses                                                  24,918
Accrued interest                                                     232
Capital lease liability - Short term                                 -
Deferred revenue - short term                                     65,847
Corporate income taxes payable                                       -
Deferred tax liability - Short term                                  -
 Total Current liabilities                                       368,669
Debt - Long Term                                                  14,093
Mortgage Payable - Long Term                                         -
Long-term operating lease liabilities                            468,979
Capital lease liability - Long term                                  -
Deferred lease liabilities                                           -
Deferred tax liability - Long term                                   -
Deferred revenue - Long term                                           27
Other liabilities                                                 11,213
 TOTAL LIABILITIES                                               862,981

Common stock                                                            1
Additional paid-in capital                                         58,692
Accumulated other comprehensive income                              1,970
Common Dividend                                                       -
Intercompany dividend                                            (289,583)
Other Comprehensive Income                                            -
301017 - I/C Equity - Group                                           -
Valuation allowance                                                   -
322024 - Non Controlling Interest TSI Gold                            -
322025 - Non Controlling Interest TSI Tapout                            0
Retained earnings                                                 (65,120)
Total Equity                                                     (294,040)

TOTAL LIABILITIES AND EQUITY                                     568,941
  Balance check                                                       (0)

      C:\Users\ttmason\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\9ORQOSSO\TSI - APA Disclosure Schedule - Financial Statements
      (3.17)_(71958139_1).XLSX-Q22020                                                                                          11/23/2020-2:30 AM
             Case 20-12168-CSS           Doc 706     Filed 11/25/20        Page 130 of 133



                        Section 5.2(b) - Conduct of Business Pending the Closing

   (xvii)
1. Commonwealth of Massachusetts proposed settlement in the matter of Town Sports International LLC
   d/b/a New York Sports Clubs
    There is no docket number or Venue because no Complaint has been filed.
2. People of the State of New York, by Letitia James, Attorney General of the State of New York v. Town
   Sports International Holdings, Inc. and Town Sports International, LLC, d/b/a New York Sports Club
   and Lucille Roberts
    Venue:      New York County Supreme Court
    Index No.: 451969/2020
3. District of Columbia v. Town Sports International, LLC et al.
    Venue:      Superior Court of the District of Columbia
    Case No.:   2019 CA 126B
4. District of Columbia v. Town Sports International, LLC et al.
    Venue:      Superior Court of the District of Columbia
    Case No.:   2020 CA 3691B
5. Amber Barros v. Town Sports International LLC
    Venue:      Superior Court of the State of California, Orange County
    Case No.: 30-2018-01036571-CU-CXC.
6. Kevin McCarron, on behalf of himself and all others similarly situated v. TSI Lynnfield, LLC; and
   Town Sports International, LLC
    Venue:      MA Superior Court, Essex County
    Case No.: 2077-CV-00563A
7. Alanna Cardillo, Lisa Chiango, Stephen R. Cohen, Paul Delvecchio, Lynn Delvecchio, Duncan K.
   Johnson, Tony J. Proctor v. Town Sports International, LLC, and Town Sports International Holdings,
   Inc., d/b/a Boston Sports Club/S
    Venue:               USDC, District of Massachusetts
    Civil Action No.:    1:20-cv-10666-MLW
8. Joshua Bilmes, et. al. v. Town Sports International, LLC, and Town Sports International Holdings, Inc.
   d/b/a New York Sports Clubs, Boston Sports Clubs, Washington Sports Clubs and Philadelphia Sports
   Clubs
    Venue:               USDC, Southern District of New York
    Civil Action No.: 18-cv-01737-LLS-KNF.
9. Mary Namorato et. al. v. Town Sports International, LLC, Inc. and Town Sports International Holdings,
   Inc., d/b/a New York Sports Clubs
    Venue:               USDC, Southern District of New York
    Civil Action No.:    20-cv-025803.



                                                   48
            Case 20-12168-CSS          Doc 706      Filed 11/25/20      Page 131 of 133



10. Nancy Radford et. al. v. Town Sports International Holdings, Inc. and Town Sports International, LLC
   Venue:              USDC, Southern District of New York
    Civil Action No.: 1:20-cv-29938.
11. Mykola Kolomiichuk v. Town Sports International Holding Inc. and Town Sports International, LLC
   Venue:              USDC, Southern District of New York
    Civil Action No.: 7:18-cv-01223-KMK.
12. Department of Consumer Affairs v. Town Sports International, LLC
   Venue:      Office of Administrative Trials and Hearings, City of New York
   Record No.: 00744-2016-PSLD
   Index No.: 190496




                                                  49
        Case 20-12168-CSS   Doc 706   Filed 11/25/20   Page 132 of 133




                               EXHIBIT F

                       Non-Released Claims Trustee


META Advisors, LLC
Case 20-12168-CSS   Doc 706    Filed 11/25/20   Page 133 of 133




                       EXHIBIT G

            Non-Released Claims Trust Agreement

                        [to be filed]
